14-14-00410-CV

          IN THE
  14* COURT OF APPEALS OF
          TEXAS


                        Petitioner,
            v.
       BOSOHSiaTB
                       Respondent.

APPELLANT'S 1st SUPPLEMENTAL
  APPENDIX TO INITIAL BRIEF




            Respectfully submitted on February 14,2015

                 DOV K. AVNI - PRO-SE APPELLANTffl/IOVANT

                 150-B Forest Drive, Jericho. NY 11753
                        Cellphone #: (516) 318-3791
                        E-Mail: dovduba@aol.com




ORAL ARGUMENT REQUESTED
APPELLANT'S CERTIFCATE OF TRAP 9 FILING -BY US POSTAL SERVICE


I CERTIFY that I after checking with Ms. P. Washington of Civil Post Judgment Dept of
Harris County on Thursday (who assisted me in Ms. Michelle's absence) and having been
informed that the 68 additional documents from the record of Case #1997-40590 and Case
#1998-58867/234* that has been consolidated thereto by judge Davidson will not be ready
in time to cite thereto in my brief I reorganized four appeal issues and die related records
Already on file in #14-14-00410-cv and filed it through US Postal Service in accordance
with TRAP 9 on Sat.2/14/15 after 6pm through its main Houston office at Jefferson St

                                                  Respectfully
                                                            uy submitted
                                                               suDmittea on ^eDruary
                                                                            February 14, 2015

                                               DOV K. AVNI-
                                                              m V4m (ihMr)
                                                         i- PRO-SE APPELLANT/MOVANT
                                                            pro-se appellant/mi
                                                    150-B Forest Drive, Jencho.NY 11753
                                                           Cellphone #:(516) 318-3791
                                                           E-Mail: dovduba@aol.com



                                 Certificate of Service
       I certify that on 2/14/15,after6p,I served copy of 1 Supp Appendix in Case
#14-14-00410-cvby First Class, United States mail ,postage prepaid, sent via certified
mail per Rules 21/2la from USPS downtown Houston --Jefferson St. main office (77002)
on the following current appellate attorney-of- record for Appellee here:

NICHOLAS A.PARMA -Attorney-in-Charge of Appeal
for Appellee/Respondent/Objecting Non-Movant in
Appeal#14-14-00450-cv [from #2011-53721/125*]
at Sherer AAssociates 11120Wurzbach Rd. #300     -VIA CM/RRR#__
San Antonio,TX 78230                                            ~T      7T~^

                                                 DOV K. AVNI- APPELLANT/MOVANT
                                                 IN CIVIL APPEAL #14-14-00450-0/-ACTING HERE PRO-SE
                                                       150-B Forest Drive, Jericho.NY 11753
                                                 Cell #(516) 318-3791; E-Mail # dovduba@aol.com




                                           -2-
                                          FILED IN
                                    14th COURT OF APPEALS


                                         FEB 18 2015

                                    CHRISTOPHER A. PRINE
                                            CLERK
    14-14-00410-CV

        £XM, mm,
                      Petitioner,
             V
       DOSOHJmm
                     Respondent.

EXHIBIT d£ TO APPELLANT'S FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                  V*D
                      »o-     97 "40590
CHOICE CAR WASH, IHC.,                  )(      33        THB   DISTRICT         COURT
AND BUSINESS OHHERSHIP HUD              )(
LIABILITIES TAKEOVER CORPORATIOR,       )(
                     Plaintiffs;        )(
                                        )(      FOR HARRIS COUHTT, TEXAS
VS.                                     )(
                                        )(
DOSOHS I, LTD.,                         )(
                     Defendant.         )(           »'     JUDICIAL DISTRICT

      PLAINTIFFS* ORISIHaS FKT1T10M FOR DECLARATORY JUDGHBHT,
            flppucaanoH for temporary rbstraihib8 order.,
       ahp appxieasreoH for temporary or fhrhbhkht umjukuior

TO THB HOHORABLR DISTRICT COURT JUDGES

      Plaintiffs CHOIGB CAR RASH, IRC., and BUSIHBSS OHHERSHIP AND

LIABILITIES TAKEOVER CORPORATIOB file this original petition' for
declaratory- relief against defendant           DOSOHS I, LTD., a Texas
limited partnership, pursuant to Tex. Civ. Prae. & Rem. Code,
Sec. 37*001 et seq, and would show unto the Court as follows8

                                   1.                                    •••-'       :?
      Plaintiff Choice Car Wash,         Inc.,       (°CCW°), is a Texas

corporation which maintains its principal office at 8901~ift.
                                                                                   r ~>
Bellfort, Suite C,     Houston, Texas           77031-2407.           Plaintiff
Business Ownership and Liabilities Takeover Corporation (^BOLT") >."
is a Delaware corporation which maintains its principal office at
150-B Forest Drive, Jericho, HT 11753            and maintains a Texas

office at 1609 S. Kirkwood, Suite B, Houston, TZ                77077-3158.

                                   2.

      Defendant Dosohs I, Ltd., (-Dosohs"),                is a Texas limited

partnership, and service of process may be made on Matt H. Holak,
president of Dosohs I, Inc., a Texas corporation which is the
general partner of Dosohs I, Ltd.,           at the corporate offices of

Dosohs I, Inc.,   located at 1020 H.Bo Loop 410, Suite 200, San
Antonio, TZ   78209=1218    [Telephones (210) 828-5641].
                                                                  RECORDER'S MEMORANDUM
                                                                  TM» instrument is of poor quality
                                                                       at the Bros rf imaging
                                                                                         9
                               3.

     Venue is proper in Harris County, Texas, because the real

property   which iB the subject of this action     is situated in
Harris County, Texas.

                               4.

     The court has jurisdiction of defendant Dosohs I, Ltd.,

because the defendant is a Texas limited partnership.     The court

has jurisdiction of this declaratory judgment action pursuant to
Tex. Civ. Prac. & Rem. Code, Sec. 37.001 et seq.

                               5.

     The real property which is the subject of this action

consists of a .9982-acre tract of land containing a full-service

car wash and related improvements, (herein called the "Softouch
Car Wash Property"), such property being located at 8901 W.

Bellfort, Houston, Harris County, Texas, and being particularly
described in the Deed of Trust recorded in the Official Public

Records of Real Property of Harris County, Texas, under County

Clerk's File No. J626467, the record of said Deed of Trust being
incorporated herein by this reference.

                               6.

     Plaintiffs have learned that Dosohs I, Ltd., has scheduled a

deed of trust foreclosure sale of the Softouch Car Wash Property

on Tuesday, August 5, 1997.    [See notice   attached hereto as
Exhibit 'A' and incorporated herein by this reference.]

                               7.


     Plaintiffs are the present owners of the Softouch Car Wash

Property [See copy of certified copy of warranty deeds to

plaintiffs, attached hereto as Exhibits '&' and 'C'.]


                               -2-


                                                                  10
                                   8.

     Accordingly, plaintiffs are in danger of sustaining the
imminent and irreparable harm that will result if Dosohs I, Ltd.,

Bhould be allowed to conduct a     deed of trust foreclosure sale and

thereby sell the Softouch Car Wash Property which rightfully

belongs to plaintiffs.     The harm that will occur to plaintiffs is
irreparable      because   plaintiffs will lose their equity in the

Softouch Car Wash Property,       as well as the future income to be

derived from operation of the full-service car wash involved.

The potential loss to plaintiffs is substantial, as evidenced by
the Stock Purchase Agreement attached as Exhibit            y   to the
affidavit of Dov Avni Kaminetzky attached hereto as Exhibit 'D'

and the undisputed testimony of Richard Liotta [attached as

Exhibit _«r     to the affidavit of Dov Avni Kaminetzky].
                                   9.

     Defendant Dosohs I, Ltd., is not entitled to conduct a deed

of trust foreclosure sale of the Softouch Car Wash Property for

the following reasons:

     (a)      The debt which Dosohs I, Ltd., asserts as the basis for
its foreclosure action is barred by the statute of limitations.

     More specifically, the debt upon which Dosohs I, Ltd., bases

its foreclosure matured on August 15, 1990,         almost seven (7)

years ago, [See copy of        Extension, Renewal and Modification
Agreement attached hereto as Exhibit 'E' and copy of page from
Dosohs earlier motion for summary judgment, attached hereto as

Exhibit 'F'],       while the Tex. Civ. Prac. & Rem. Code requires

that actions based upon an instrument in writing must be brought
within 4 years from the date the cause of action accrues.       •

                                   -3-

                                                                     11
        (b)   Notice of the proposed foreclosure sale was not given
in accordance with Sec. 51.001 et seq of the Texas Property Code.

       More specifically, all of the owners of the Softouch Car

Wash Property on the date that foreclosure notices were forwarded
by Dosohs I, Ltd., were not notified of the proposed foreclosure

sale.     [See Tamar Avni affidavit attached hereto as Exhibit 'G']«

                                  10.

       Plaintiffs do not have an adequate remedy at law because the

damages to plaintiffs are incalculable in the event that Dosohs

I, Ltd., is permitted to continue with foreclosure proceedings
against the Softouch Car Wash Property.         Accordingly, plaintiffs
request that the court preserve the status quo and issue a

temporary restraining order to prohibit Dosohs I,            Ltd.,   from

conducting a deed of trust foreclosure sale of the Softouch Car

Wash Property        and that the court thereafter extend the

restraining order into a temporary or permanent injunction.
                                  11.

       Plaintiffs are willing to post bond in such amount as may be
required by the court.
       WHEREFORE, premises considered,     plaintiffs pray that the
court grant this application for a temporary restraining order

and set a hearing on the application for a temporary or permanent
injunction, pray further that after a hearing the court issue its
temporary or permanent injunction enjoining Dosohs I, Ltd., from

conducting or attempting to conduct any foreclosure proceedings
against the Softouch Car Wash Property, pray further that after a

full    trial   on   the merits a declaratory    judgment   be   rendered


                                  -4-


                                                                        12
against defendant Dosohs I, Ltd., decreeing that the cause of

action asserted by Dosohs I, Ltd., is barred by the statute of

limitations, pray further for recovery of their costs of suit and
reasonable attorney fees, and pray further that plaintiffs have

such other relief, both legal and equitable,            to which plaintiffs

may be justly entitled.

                                      Rei



                                      Micl
                                      State Bar Mo.    21239000
                                      2901 Wilcrest, Suite 105
                                      Houston, Texas 77042
                                      Tel: (713) 7B2-0065
                                      Fax: (713) 782-7868
                                      Attorney for Plaintiffs



STATE    OF    TEXAS )
                 )
COUNTY OF HARRIS )

        BEFORE ME, the undersigned authority, on this day personally

appeared DOV AVNI KAMINETZKY, who stated to me that he is a vice

president of both of the corporate plaintiffs in the captioned

lawsuit, and who, after being duly sworn by me, stated that he
has read the foregoing pleading and that               the Statements made

therein       are true and correct.




                                            ov Avni Kaminetzky    ~

        SUBSCRIBED AND SWORN TO       before me this     y   day of August,

1997, to certify which witness my hand and seal of office.




                                 Notary Public for the State of Texas



                                      -5-


                                                                          13
                                       MUNN & FLUME                                                    9r
                         AN ASSOCIATION OF PROFESSIONAL CORPORATIONS0
                                        ATTORNEYS AT LAW                                           9
                                              OneO&kPaifc
                                       1020 N.E. Loop 410, Suite 200
                                      San Antonio, Texas 78209-1218
                                    (210)828-5641 FAX (210) 821-6069
O'Neal Muna, P.C                                                                     Michael Flume, P.C


O'Neal Mann                                                                               Mfaihaffl Flume
Keith P. Miller                             Jury 15,1997                             OelindaBaezGueiTa
Todd E. Hotz


Erie D. Sherer, P.C                                                          Stanley C Allen - Of Counsel


VIA CERTIFIED MAIL Z 302474786                           VIA CERTIFIED MAIL Z 302474787
RETURN RECEIPT REQUESTED                                  RETURN RECEIPT REQUESTED
AND REGULAR U.S. MAIL                                    AND REGULAR U.S. MAIL

Fraud Busters and Recoveries                             Choice Acquisitions Number Three
of America, Lie.                                          8901 W. Bellfort
8901 W. Bellfort                                          Houston, Texas 77031
Houston, Texas 77031


VTA CERTIFIED MAIL Z 302474788
RETURN RECEIPT REQUESTED
AND REGULAR U.S. MAIL


Choice Acquisitions Number Four
8901 W. Bellfort
Houston, Texas 77031

         Re:       One (1) acre more or less out of 4.9153 acres in Reserve "A" BELLFORT
                   PLACE, a subdivision in Harris County, Texas, according to the Map or Plat
                   thereof, recorded in Volume 207, Page 121 of the Map Records of Harris
                   County, Texas. Said property being more particularly described by metes and
                   bounds in Exhibit "A" attached hereto.

Dear Sirs:

       Enclosed please find a copy of the Notice of Substitute Trustee's Sale on the above
referenced property.

      Pursuant to the provisions of Section 51.002 of the Texas Property Code, and the
authority conferred upon the beneficiary by the certain Deed of Trust, executed by
Samantha Corporation, Inc., dated July 26, 1984, and duly recorded in Clerks File No.
J626467, Real Property Records of Harris County, Texas, you arehereby notifiedthat Matt
Molak or Keith Miller or Todd Hotz, as Substitute Trustee under said Deed of Trust, and


                                                                                   ^(TV^                    Pi
                                           •(not a partnership)
Sirs
July 15, 1997
Page 2


in accordance with die applicable provisions of the Texas Property Code, wiD, sell, on
August 5,1997, (mat being the firstTuesday of saidmonth), at publicauction to the highest
bidder for cash at the place designated by the Commissioner's Court of Harris County,
Texas, at 10:00 o'clock a.m., or within three (3) hours thereafter, the property described in
said Deed of Trust




                                          Very truly yours,

                                           MUNN& FLUME




                                           CELINDA BAEZ GUERRA.


CBG/md
Enclosure




                                                                                         15
    14-14-00410-CV

        DOV K. AVNI
                      Petitioner,
             v.



                      Respondent.

EXHIBIT £>d~ TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                   \   h
                      SPECIAL WftWWftWTY DEED WITH VENDOR'S LIEN
DATE   JULY 31,1997

GRANTOR;   DOV AVNI KAMINETZKY,TRUSTEE

GRANTORS MAILING ADDRESS : 1609 S. Kirkwood ,Suite B.
                           Houston,Texas 77077-3158
                           Harris County.

GHANTEES; CHOICE CAR HASH,INC. a Texas corporation ( 25.0% of the
          18% undivided interest being conveyed by this deed ) and
          BUSINESS AND OWNERSHIP LIABILITIES TAKEOVER CORPORATION,
          Inc.["B.O.L.T."], a Delaware Corporation ( 75.0% of the
            18% undivided interest in the real property conveyed by
           this deed ( collectively hereinafter: " Grantee").

GRANTEES MAILING ADDRESS : 150-B Forest Drive
                           Jericho, NY 11753
                              Nassau County.

CONSIDERATION : Cash consideration of Eighteen and No/100 Dollars
        ($18.00) in hand paid to Grantor by Grantee and other good
         and valuable consideration,the receipt and sufficiency of
         which is hereby acknowledged by Grantor, including receipt
         of J.V.and Management Agreement with respect to operation
           of the conveyed property and a Vendor's Lien secured by a
           First Supplemental Deed of Trust of even date herewith.

PROPERTY ; ALL OF GRANTOR'S INTEREST,IN One (1) acre more or less
          out of 4.9153 acres in Reserve "A" BELLFORT PLACE , a
            subdivision in Harris County,Texas,acording to the Map
            or Plat thereof,recorded in Volume 207,Page 12:1 of the
            Map Records of Harris County,Texas. Grantor's interest
            in the Property consisting of the following:

            (1) Eighteen percent (18.00% ) undivided interest in
                the above-described real property and in the fixed
                improvements thereon constructed or attached,in the
               underground gasoline storage tanks,in the gasoline
               dispensing equipment,fixed car wash equipment and
               the car wash sign therein permanently installed .

            (2) Prorated Joint Venture interest in all the business
                activities now or thereon being conducted,and in all
                future rights to add additional business activities
                and to construct and operate additional facilities
                on the real property described above,with a right of
                common and uninterrputed access to the property.

            (3) Prorated interest in all account receiveables from
                the car wash,auto detailing business,and merchandize
                sale,n the business related fixtures, the inventory
                used in such activities and all rights of ingress
                and.egress to the property,on non-interference basis

 THE AFOREDESCRIBED UNDIVIDED INTEREST OF EIGHTEEN PERCENT f!8%)IN
 THE ABOVE-DESCRIBED REAL PROPERTY.WHICH IS SPECIFIED IN PARAGRAPH
 fl) ABOVE .WAS DECLARED TO BE PROPERTY OF THE CHAPTER 7 BANKRUPTCY
ESTATE OF DEBTOR SAMANTHA CORPORATION.INC..IN ACCORDANCE WITH AN
ORDER SIGNED ON 7/14/97 AND ENTERED ON 7/16/1997 BY US BANKRUPTCY
COURT IN CASE 95-45547-H1-7.WHICH IS ATTACHED AS EXHIBIT "A" AND
IS INCORPORATED HEREIN FOR ALL PURPOSES.AS IF SET FORTH VERBATIM.
WHICH ORDER IS NOW UNDER APPEAL.AND THE AFOREDESCRIBED CONVEYAMCE
OF TITLE TO INTEREST IN THE SAID REAL PROPERTY IS MADE SUBJECT TO
FINAL DISPOSITION OF THAT ISSUE ON APPEAL,WITHOUT REPRESENTATIONS
 OR WARANTIES AS TO THE FINAL OUTCOME OF THESE PROCEEDINGS.

 RESERVATIONS FROM AND EXCEPTIONS TO CONVEYANCE AMD WARRANTY:

           Easements,rights of way and prescriptive rights,wether of
           record or not,all publicly recorded instilments,other than
           liens,encumberances, conveyances and agreements that affect
           the property; taxes for 1996 and later years the payment of
           which Grantee assumes,prorated according to its ownership
           interests in the property after this conveyance.

        Grantor,for the valuable consideration and subject to the
reservations from and exceptions to the conveyance and warranties
specified herein, hereby grants, sells and conveys to Grantee all
the interests it currently owns in the Property,together with all
and singular the appurtenances thereto in any wise belonging and
owned by Grantor,to have and to hold,it to, by and under Grantee,
its heirs,executors,administrators,successors,and assigns.Grantor
hereby binds Grantor and Grantor's heirs,executors,administrators
,successors and assigns against every person whomsoever lawfully
claiming or to claim the same or any part thereof, except as to
the reservations from and exceptions to conveyance and warranty,
as specified herein.

     When the context requires,singular nouns and pronouns include
the Plural. This deed is to be construed in Texas District Courts,
in Harris County,in accordance with Texas laws now in effect.

EXECUTED AND MADE EFFECTIVE ON THIS THE^L DAY OF AUGUST, 1997.
GRANTOR:       .       ,

DOV AVNI KAMINETZKY,TRUSTEE
1609 S. KIRKWOOD # B
HOUSTON,TEXAS 77077-3158

AGREED TO AND ACCEPTED IN ALL RESPECT:



   CHOICE CAR WASH,INC.             BUSINESS & OWNERSHIP LIABILITIES
   a Texas Corporation              TAKEOVER CORPORATION,INC.{"B.O.L.
                                          a Delaware Corporation
   By and Through:                        By and through:
   Dov Avni Kaminetzky                    Dov Avni Kaminetzky
   its Vice President                     a/k/a Dov K. Avni
   and Treasurer                          Executive V.President
   acting pursuant to                     acting pursuant to
   express resolution                     express resolution
   of its Board.                          of its Board.
                            -   2   -




                                                                        24
STATE OF TEXAS      )
                    )                    ACKNOWLEDGMENT
COUNTY OF HARRIS    )

     BEFORE ME ,THE UNDERSIGNED AUTHORITY, on this day personally
appeared Dov Avni Kaminetzky,a/k/a Dov K. Avni, known to me to be
the person whose name is subscribed to the foregoing instrument as
Grantor thereof,«mm* and for the purposes and consideration therein
expressed,the receipt and sufficiency of which is hereby confessed
and acknowledged.

GIVEN UNDER MY HAND AND SEAL OF OFFICE.THIS ^PAY OF AUGUST, 1997.
                                DA.IBWS                 1 _—/s^ y           'O £+^-**r~-
                          lWaryWbte.8M»«!J2?8 \ Notary Publi^^in and for 1
                                                                         t he
                                                                            te of Texas
STATE OF
                               AUGUST M.^98
                                                'RATE ACKNOWLEDGMENT
COUNTY OF HARRIS    )

     BEFORE ME ,THE UNDERSIGNED AUTHORITY, on this day personally
appeared Dov Avni Kaminetzky,a/k/a Dov K. Avni, known to me to be
the person whose name is subscribed to the foregoing instrument as
a corporate officer of Choice Car Wash,Inc as Grantee, and on his
oath he acknowledged to me that he is authorized to on behalf of
that Grantee to accept this conveyance of title, for the purposes
and consideration therein expressed,the receipt and sufficiency of
which is hereby confessed and acknowledged by Grantee.

GIVEN UNDER MY HAND AND SEAL OF OFFICE,THIS.                     A1-        IF AUGUST, 1997.
                         3=a=a=»s


                             D.A.LEWIS                                          r,f I «i
                        NabiyPuMic, StabofTeas               Notary Publi       and for the
                         My Commission Expi«s                                  of Texas
STATE                       AUGUST24.1998
                                                            ACKNOWLEDGEMT
COUNTY

     BEFORE ME rTHE UNDERSIGNED AUTHORITY, on this day personally
appeared Dov Avni Kaminetzky,a/k/a Dov K. Avni, known to me to be
the person whose name is subscribed to the foregoing instrument as
a corporate   officer of        B.O.L.T. Corporation, Inc. [Delaware] as
Grantee, and on his oath acknowledged to me that he is authorized
to on behalf of that Grantee to accept this conveyance of title,
for the purposes and consideration therein expressed,the receipt
and sufficiency of which is hereby confessed and acknowledged by
Grantee.                                                             _^

GIVEN UNDER MY HAND AND SEAL OF OFFICE, THIS                                   HGUST,1997.



After recording retu:

Dov Avni Kaminetzky
Managing Venturer
1609 S.Kirkwood #B
Houston,Texas 77077-3158                        -   3   -


                                                                                             25
    14-14-00410-CV

                      Petitioner,
       ]     _v.
       DOSOHSTLfg
                     Respondent.

EXHIBIT j21 TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                        ^A &>
.•:*




  STATE OF    TEXAS )
                    )      AFFIDAVIT OF DOV AVNI KAMINETZKY
  COUNTY OF HARRIS  )

         BEFORE   ME, the undersigned    Notary   Public, on this day
  personally   appeared in Houston,Texas,the undersigned, who after
  being by me duly sworn, did say:

    "1.     My name is Dov Avni Kaminetzky. I am over eighteen (18)
  years of age and I have personal knowledge of the facts recited
  in this Affidavit. I am competent in all respects to make this
  affidavit and have never been convicted of a felony or crime
  involving moral turpitude. On my oath the facts are as follows:

     2. I have been an executive vice president of Choice Car Wash
  ,Inc. {"CCW"} and of Business and Ownership Liabilities Takeover
  Corportion,Inc.{Delaware} ["B.O.L.T"} since their incorporation
  in the March 1992, and continuously to this day. Throughout that
  period I was also the Chief executive officer and a director of
  Samantha Corporation,Inc.,a Texas corportion that have purchased
  a one acre tract of land in Unrestricted Reserve "A" of Bellfort
  Place, subdivision of Harris County,Texas and constructed thereon
  during 1984 a full service automatic car wash known as "Softouch
  Car Wash",located at 8901 West Bellfort,Houston,Texas 77031-2407.
  {hereinafter :" Softouch"}. As such I have personal knowledge of
  all the facts,events,circumstances described or referenced herein
  and of the exhibit documents hereto attached.

    3. In said corporate capacities I was charged, personally and
  through my agents, with the maintainance and the updating of the
  corporate business records related to the acquisition,operations
  appraisals and the sale of the "Softouch Car Wash" property,which
  was owned by Samantha Corporation Inc.{"Samantha"} until January
  7,1994,when it was sold to Choice Acquisitions No.Four,Inc and to
  myself as Trustee pursuant to the terms of Special Warranty Deed,
  recorded in the Real Property Records of Harris County, Texas
  under File No.P 849765 (Film Code No.097 -61-3094 to 3099). True
  and correct copy of that deed is hereto attached as Exhibit "1".

    4. The value of the real property, improved property and the car
  wash and auto detailing business which was sold on that date was
  at least One Million Two Hundred and Seventy Five Thousand Dollar
  ($1,275,000), which was practically unchanged from the appraised
  value of that car wash on July 11,1990,when the Houston appraisal
  firm of Aaron &Wrlght performed a full scope MAI appraisal of the
  property,in support of the sale agreement that is hereto attached
  ,into which myself and other New York investors have entered with
  Samantha on or about July 5, 1990 ( later modified, but not with
  respect to the car wash selling price ).

     5.  The acquisition and development of the " Softouch Car Wash"
   property was financed by an equity investment of One Million and
  Forty Thousand Dollarsf$1.040.000).that was provided to Samantha
  during 1984-1985 by its original investors,and which was partly
  supplemented by a draw type construction loan which was provided
  by Security Bank of Houston ["Security"] which later failed and
  was acquired by the FDIC as its receiver on February 15,1989.
                                - I,:"
                                                        Yh
STATE OF NEW YORK )
                   )        AFFIDAVIT OF TAMAR AVNI
COUNTY OF NASSAU   )

       BEFORE ME, the undersigned Notary Public, on this day
personally appeared in Plainview New York,the undersigned, who
after being by me duly sworn, did say:

  " 1. My name is Tamar Avni. I am over eighteen (18) years of
age and I have personal knowledge of the facts recited in this
Affidavit. I am competent in all respects to make this affidavit
and have never been convicted of a felony or crime involving
moral turpitude. On my oath the facts are as follows:

   2.   I have been executive officer and director of Fraud Busters
and Recoveries of America,Inc.{Delaware}[hereinafter:"FBR"} since
April 1,1992 , and continuously to this day. The corporate office
of FBR was located throughout the ^nt-iT-A period at 150-B Forest
Dr.. Jericho. NY 11753. and its registered office is in Delaware.

   3.  In said corporate capacity I was charged, personally and
through my agents, with the maintainance and the updating of the
corporate business records related to the acquisition,operations
and sale of the " Softouch Car Wash" property, which was owned by
FBR until July 16,1997,and which is located at 8901 West Bellfort
Rd.,in Southwest Houston, Texas ["Softouch"].

   4.  FBR acqired its interest in the"Softouch Car Wash"property
on May 19,1994 as evidenced by a special warranty deed, recorded
in the Real Property Records of Harris County, Texas under File
No.P 914040 (Film Code No.099 -76-2486 to 2491). True and correct
copy of that warranty deed is hereto attached as Exhibit "A". The
correct mailing address of Fwn which is reflected on this deed is
P.O.Box 710730. Houston.Texas.77271-0730.C/O Dov Avni Kaminetzky.

   5. On July 16,1997 FBR sold its entire ownership interest in
"Softouch Car Wash"property to Business and Ownership Liabilities
Takeover Corporation. Inc. [ -Delaware ], as evidenced by a Special
Warranty Deed with Vendor's Lien, recorded in the Real Property
Records of Harris County, Texas Under File NO.S548428 ( Film Code
No.XXX-XX-XXXX to 1291).True copy thereof is attached as Exh."B".

   6. Throughout the entire period between May 19, 1994 and July
16, 1997, the office and mailing address of FBR have not changed.

   7. Neither myself or any other officer,director,employee,agent
or legal representative of FBR has received any notice of a legal
or bankruptcy proceeding related to "Softouch Car Wash" or to any
attempted foreclosure proceeding which may affect the owenership
interest of FBR in that property,throughout the specified period.

   8. On or about June 26,1997 I was notified by Mr.Rich A.Liotta
of the hearing,which took place on June 16,1996 in Case #96-4671.
Upon entry of the Order attached to Exhibit "A", I have sold FBR' s
entire interest in that property,with owner financing.TO THIS DAY
FBR DID NOT RECEIVE ANY NOTICE OF A   FORECLOSURE SALE BY DOSOHS I.
LTD. OR BY ANY PERSON OR ENTITY PURPORTING TO ACT ON ITS BEHALF."
STATE OF NEW YORK
                         S(&j&                          ANYFBOVraDBHEKaNmOCH mnacnHBau^BBNTAi,
               OR tSB OF THH UHW'ttH""' KBAI.
               COJOa. Oft KAt* 0 BIVAUD AND
               «iuu.u".

               A cBKnnso COPY


$>fr   •' -
               BEVBO.Y B. KAUIMAH CWBJt*
               Hanria Coaaiy, Ti

              IL'&scChsab. 7T /            Deputy
                   U0L0HE8 t LOPEZ


                                                        53
AWPBOVBKTOHESSWWHICHBBSTOCTTHSBUUABHNrAl.
OK US OP TUB DH9CBBHD HBAL (BOHRY BHCAUffl OF
COLOB. OK RACK, BINVALBJ ANDUNINFOaCSABLS UNDB
THBHD3BALLAW.


A CBCnFIBD COPY
AWBeJUL28tg?
Arife&f:
       • *""
BEVERLY B. KAUFMAN, County dak
Hanfa) ComnlyyTexas


                                .Deputy
      DOLORES T LOPEZ

                                                 54
ANYPaOVEWTO HEREINWKKHKHSTHCTTHHSUOXISEMIAI.
OR USB OP THE DESCBOBD REAL PBOPHBTY BBCAUSS OP
COLOR, OKBACH. B B4VAUD AND UNHNPOKCBABUIMDB
THB FEDERAL LAW.                         '.

A CERTIFIED COPY



BEVERLYE KAUFMAN, County Oak
HflniBCounty, Tom



     DOLORES T LOPEZ
                                                  55
ANY                             __ bbcausbop
                        JBAL pbopkoy

THE FEDERAL LAW.



 ATrBgr'           ii   _
 BEVERLY B. KAUFMAN. County :   +-«:

ANYI«W»a»OHBHBWWmCMJBStBKJTHiaALH.BSNIAl.
or ussopwbdb£hbd real propbrty bscaibs op
color, or race, b invalid and unenforceable 1mdsr
thb federal law.

a certified copy
 m
ATTEST.
          JUL 28 W
BEVERLYa KAUFMAN. County Oaric
Harris County, Texas


                                    Deputy
ANY FROViraeilSREMWHCTEESTRCTTliB SALS. ESNTAL.
OR IBB OP THB PEJCRBB) REAL PROPERTY BSCAtSS OP
COLOR, OR RACE, B INVALID AND UNENFORCEABLE UNDER
THE FEDERAL LAW.                            '„

A CERTIFIED COPY

ATmfjyi28W
BEVERLY-B.'KAUFMAN,County Cferit
     iCounty, To "      ""

    WnfH5flTlnBS                 _,Dtputy

                                                    58
                                                                        •cr-
                                                                                    • SI3F94^I2BS:
                                                                           nAim Btne
                                                                      C*a suets cuiyfaifiiiUoa

                                                     Borela Joiatlr,br
                                                     - * o£fiears,(eolia«tl«Bl;taSnnt0r*).
                                                Jt 1809 «. Klrfcaood .Bolts B.
                                                   B0UBten,Texas 77077-3188
^J."J"jg*4i-...,. '-••                            •Harris County.
:..V-.--:':-^±::i^_l ^                            —       _      eorftgeltiaa (M.0% MuUvldad     Qjts^.
                                    9^
                                     __ a,     a.Delaaaro Corporation (a 79.0% «a**Yldud
                         .fntarjast la ^.Property ( coUactlvaly i-Orontss').
                         -?*, • •     • *•'•                                            i
                                                   180-B Paraat Drlvo
                                                   jariefaa, W 11783
                                                          i Quint*.


                          A                             of Shirty SlH ana Bo/100 Dollars
                          (UMOj ta                 paid ta fecanlor by Orantoa .


                          att C7 sasasB's ttnuiw xa aaa (i) acm ears or less
                          out aC 4.9183 acres la gwaaxra'_                                                          sreia parsanently Installed . -
                          (ZJ                                 (100%) waaramp latsreat la aU
                                               ttOt^T&TtlMI NOf Of tantSCOJOB
                                and la all rotnra rights to add additional
                                activities la tba sola Olaretlon of ©ranter.

                          (3) ana Biiiiffrr* Parcant (100%) Tntv^jt interest la aU
                                anwiwit recaivesales froa tiw car «jbsb and dotal ling
                                hnmnaas.baalnaae ralatad flntares,aad lawoahory aad
                                all rights of ingress sod egress to tba property.




                                JW BBS PPRM WBIMIII.

                                                        f«br a* •»#•» REAL PROTBXTY BECAU3 OP
  COLOR, OR RACK, B INVALID ANDUNENFORCEABLE UNDER
  THE FEDERAL LAW.                           «"«•»

  A CERTIFIED COPY

  Al'lfcST:.       AUG 011997
  BEVERLY R KAUFMAN, County On*
  Wanto County, Texas


                                                rDeputy
                                                                                                 "/
          SALLVazUMQA




                                                                                                               59
                                                                                             •• %

                                                                                              •a
                                                                               5I£94='I2B6

                                    , Mgnta'Of «ay.and prescriptive righte.Methor of          ..31
                                    .sstVall publicly recorded lastaBents.other tbaa
                        lLeaa,eactEBbarencsa,canreyaacas: and agreeeaata that effect
                        the propertyiteaea for 1996 end later years the payasnt of
                        which ereatee'esstaaas,proreted accordlag to Its ounerehlp
                        iatereats la tka property after this
          .-.•'.•       ereator,for the valuable eoasideratioa end subject to the
        ^reservations froa aad escastlons to the convayanca end warranties
Si.!-*?;H«peelfled herein, hereby grants, sells and Mimioja to ereatee ell
        'the iatereete It-CBXxeatJy ouae la the Property,together with ell
         end eiagular the eitfurfeaasacas thereto ia any viae belonging
          oeasd ^hy,'jBrewTnr.to heae end ho hold.lt to. by sad iwwtir
         ^ts;heirs,e8»eutG«,edalnistratarB.suecesaorB,and assigns
         hereby hinds Orsator^and flieiitm 'e halrB,eBecntor»,aflBlnlatrators
          clelalng or to clela the esse or any pert thereof, eueept ea to
          the reservations froa end eaceptions to conveyance and warranty,
          ae epeelfled herela.

                                          reBulreB.elagular aosaa aad proeouhs Inrludw
          the Plnral. This                le to be construed la lease District Courts,
          ia Barrio Cosaty.la                      ajitb Sescs leue bow la effect. *
%

                     TfrlaYfa A&L                                                        5»
            d/b/a •Bof teach Car Wash"
              a Vbbbb Corporation                          a Baleaere Corporatlea
          By and through* 'Saaer (teal                  By aad threaeht ¥eaar Aval
          a/k/a Tesar aval Raedantahy                   e/k/e Taaar Aval Realaetaky
          its Preeideat sad Director.                   its President and direetor
         - acting pursuant to oaproBs                   acting pareuaat to express
                    olatlea of i t s Board.             resolution of its Board.

                                           ZB 1 U

                      fu «w \&^Jfj                        > /W l«Wfry
                             CBEM     B.XBC.


                                                          By end thruughc
                                                          Sov aval
                            its Vice Preeideat            a/k/a Dov B. aval
                                                          Bsecatlve V. Preeideat
                                                          acting purenaat to
                                        iletic            expreee resolution
                            of its Board.                 of Its Board.

          Attests




                                                            ff>
                                                    /a»r«a 1,




    ANYPRCTOrjNS HEREINWHICH RBSTRKTTHBSALH.BENTAL,
    OR USB OP THE DESCRIBED REAL PROPERTY BBCAMB OF
    COLOR, OR RACE. B INVALID AND UNENtCTKBABLB UNDER
    THB FEDERAL LAW.


    A CERTIFIED COPY
    A „
    ATTEST:
                      AUS01B97
                       ,              ,
    BEVERLYB, KAUFMAN, County Ckak
    Heunrif County, Tew*


                                               Deputy

                    SALLY& ZUMQA.




                                                                                                     60
                                                                       5I3F94=128T.
                                         mop HP now aver noam^m
           ray aeae ia Dov Aval Bsalaatsky,a/k/a Dov B. Aval [herelaeftert
          •Beainetsby" or "Affiant")•* aa ever tseaty one (21) years of age
          aad have never boas convicted of felony or cries involving aorel
          terpitude. I aa legally eoapeteat to testify to the facts stated
          in tale affidavit, and these faetafara true end eorrect.and ere ea
          set forth herela:

            1. Beteaea March 28,1990 end septaaber 4,1990 1 have eetered late
          e series of egreeeeats concerntng the eaperetion of ay Individual
          -properties from the properties of ay eife Saesr Aval, e/k/a Teaar
          Isai iaainasttay end ay three Bons.Bbnd.Borea end Liar J. Aval,all
          sneers at that tiaa.Pursuent to the efotseent.tonefl agraeaaats,the
          ceo esrporatloaa Jointly daaigiiatad herela ae'Createe1 sere funded
           end ere caned by our sons,la aceordaaee with the coiperete records
           records of the oleee of business of dune 30,1997.
            2. X ea aotlng ia thia tiaiieaiHluw for the benefit of craatee ae
           a duly authorised eerparata officer, ia eeepliaace with aa esprees
           reeelutlea of their board.dstsd July 3.1997,1a the hast latarssts
          of grantaa.aad ia acrnrAanrn Mith the attached 7/M/1997 Order."
           FuALher Affiant sayeth not.-          !£
                                                        a/h/a Do* BUtsai
                                                         • •Affiant0
                                                       1MB a.nrtancd fB
                                                       ROustoa.Tasas 77077-3188


                                                            oa this day neremally
                                     stsey i/yi obv e.      AraiinnB ta_m» *mJ>o>

?•         Creator thereof.and end for the purposes sad consideration tharela
                            receipt and euffieiency. of which le '




            •up i                              aval Bfeadaetsky thereinafter!
           •Avni" or "Affiant"].                       (21) years of age and
                           convicted of felony or crlerg involving
           totpitude. X aa legally cmpniniiL to testify to the »
           ia tale affldBvlt.aad these facta are true end correct!
           set forth berelai

               1. Between March 29,1990 sad September «,1990 X
           a eeriee of eareeeaate concerning the separation of ay ladivldnal
           propeitiee froa the properties of ay hosband Dor aval Rasleetsky.
           Pursuant to the aforeasntlansd egreeeeats,! acquired ceaerehip of
           the two corporations jointly deslgnsted herela ee 'Creator", for
           ayeelf and for other eharaholdere,Hho do not include
                                                                                  "Ajc
                                           (•«r                • '«--«:»!•.;•••


                                                                       513=94=138
       Perthar affiant sayeth i


                                                 £          Avni
                                            . a/k/a Seaar Aval
                                            ',        "Affiant"
                                                  180 Forest Drive
                                                  Jericho.RY 11783
                                                 Tell(Sle)93S-M47
                                                     ( Cell to fee )
          8*931 OP >B» YORK

          UOUMTV OP BMWMI

                          US,-the razdarsigned eatery publlc,on thle*
          day of July, 1997,pereoncily appealed ia PleiBvlew,Reasaa County,
          ia the State of Rev york,«eaor Avni a/k/a Taaar Aval Raalnetsby
          and upoa her oath .under penalty of perjury , aha acknowledged to
          so that she has assented the f oregolag lastruaeBt sad aieduced
          the eshlblt anineimts thereto cttacbed , for the parpoeee aad ia
          the capaeltas thsrelo etated. that ell the facte recited therein
          ere tree aad correct and that the copies of the deeaaaate hereto
                                replies of the original deeaaaate or eopias -
                               in her lawful eastody.poeeeeeloa, or coatrol.er
          to which she bee lawful acceesB to.




    afire* tt&eea** **»" wwa^w.-

          Oof c s**4»»JrJ              c*v




OR USE OT THB OESCRBED REAL PROPERTYInuUU'OF
SKbw!u£uw?,NV*UD***™*E*MOi
A CERTIFIED COPY

ATTEST:       ^011937
BEVERLY B. KAUFMAN, Coumfcfak
Han* County, Texas.


                 T^^at^ Deputy
          SAuyazuMQA.




                                                                                    62
                                                                                        513343289
                                                                                  UeTEDSTATS BMmfTSr on
                                                                                    SajTKBWDSTPjerOFTBM
                                   IN THB TOOTEDSTATES BANllUJPTCY COURT
                                    aoRtlffl8X>in«EBHDBrBI£rOPTEXAS                       JUL 1 B 897
                                                     HOUSTON DIVISION                             ,w
           JNRBj                                           °
           SAlyUMTKACOIVOEUmOHINC *                               CASBN0.95-4SS47.H1-U
                                      DEBTOR


                                                           lTMCAPTOI    a^JJNOPPOSED
                         Ontka l*f BBvet fli U/                     • 1997.caaeoatobeheartP^MoaoB
            ofDOSOJSLUm(liB*aB^                                                                          •
            ol AteUSL aaatas|e9 Oaaseg as to
            «a«fcMt «—«•*» pntpmtjtfrnTlatfiTil fTiiijii ivft dmuBiul la BinMulku ul DmiiAiL lid.
            forluoWrYoaAeoejaifc

                         r,SAMAOTHACPPJOltATIOK, WCJOaCmiil ilaBeeeaad Ihiil sottee to«B
            taareJB»1nBrbtoEetftN«^
                               t                                                    •

                                                          t or Rsnat for hcxrkuj,or appeared sadi
            I lilj-LfluaBJ          pdaea                        aaaaaanB!      Baaai               •Usual
             iWiMlLjnu                            mM^mWay^mmmSmm^m^SmmmfSSgfl
             should be GRANTED far <

                                                                                Icasajeajeadsaa

             efaeassBj*eBir*ae)BBBe»aa^




        At
            •//^
                         ft                                    PA ftl                                   fV
                                                                                                             &

  •.oT.*.»7* ' • . . '               •»   \   .




ANY PMtTVB10NSHSPJ»WHB»RBSTncrTH89ALB, RENTAL
OR tBB OP THE DESCRIBED REAL PROPERTY BKAUB OP
COLOR, OR RACE, B VJVAUD AND UNRNFORCRABLB UNDER
THEFBDBBALLAW.


A CERTIFIED COPY
                         AU6 0119S7
ATTEST:
BEVERLY R KAUFMAN, CountyOak
      i CouittypTocm


                              fr*~5"                  Deputy

         SALLY S. ZUNtOA




                                                                                                                 63
                  BS^WBepasisidftBJ^
                            IV /,.. ."»


                                                                           e^Be4eaBPjajtabaa*anasBB)y


                     rr n thbbbporb ordered, adjudged and decreed £* the

                awtosajflssfejyes U U&XL |?Sefte
ft*
I •




                     One              •en or hsante?49153 asm feReieneVt'BSLUVRT PLACE,
i                                     ia Hanu CoHBtjr, Teas, aosonBog to ifca Map or Fiat f
                                mVabain207.rB{el21«£B»!                ~       -----
                     8aa)
t                     ^
                     8B*BBBByaBdsRaaBOiiB»eaMW
                                                          ^tfcewof. aad aB 1
&.
                             I OBB» aboa^ejiiifiHiiiiii resi paaany asset sern ea rr**"1"tbt i
                                          i BBaHxafeox,



t
*
                     Ike stayIstsraiscted so(^patzB^tofas^hwrene&a,]
                BBwuadfcBeraa^BeeByaro
                                                     ' Op BA*4 WTysUT/A

£•-             teDttartobSgBaoao^totbcl
?
tv
                             wj£l*9*^ \jur r                                   _.W7.


                                                           UNTIED STATES BANKRUPTCY JUDGE




                                                              UNOPPOSED
                                                          Bra**- d



          7-                                                ftia,
            '*»,
                     *>




      ANYFROVBKJN8HERRINWHEHHESTPJCTTHB SALE. RENTAL
      OR IBB OF THB DB9CBIBHD REAL PROFBRTY BRCAUSB OP
      COIOR^OR RAO. B INVALID AND UNSNKJRCHABLR UNDER
      THEFEDSBALLAW.

      A CERTIFIED

      ATTEST:
                    °2fe 01IS5J
      BEVERLY B. KAUFMAN, County Oak
        ~*i County,Teas

                  A.
                          fr~ir                 , Deputy

           wurazuMOA




                                                                                                        64
                                                          5I3EI2K




              ATTORNEYS FOR DOSOHS L LTD.
pY"

                                                       sssssssss


V
    > •




V"    .




    AWPROVBRMHEREINWWCHRESITOTTHR SALE. RBOTAL.
    OR IBS OF THB DESCRIBED REAL PROPERTY BBCAtSS OF
 COLOR, OBRACE, B INVAUD ANDUNENFORCEABLE UNDSR
 THE FEDERAL LAW.                         «w«

 A CERTIFIEDCOPY

 ATTEST:
                   AUG 011337
 BEVERLY B. KAUFMAN, County dedc
          • County, Teen


                                      Deputy
          SALLY & «AffQ4




                                                                    65
    14-14-00410-CV

                      Petitioner,

       POSOHS I, LTfl
                    Respondent.

EXHIBIT £5 TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                             I. CN
                                                                        Y
                                        No. 97-40590                                 ^
CHOICE CAR WASH, INC,                      *       IN THE DISTRICT COURT!.
                                           *        *LJ                                          %
VS.                                        *       j^ttJDICIAL DISTRICT                           *
                                           *


DOSOHS I, LTD.                             •       HARRIS COUNTY, TEXAS _
                                                                                   ENTERED
                          DEFENDANTS ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:                                          '
       NOW COMES DOSOHS L LTD. ("Dosohs"), Defendant in the above styled and

numberedcause, and files this Defendant'sOriginal Answer to Plaintiffs Original Petition

filed herein, and in support thereof would respectfully show the court as follows:

                                               L

                                    GENERAL DENIAL


       Dosohsdenies generally each and every, aU and singular, tlie allegations contained

in Plaintiffs'OriginalPetition filed herein and states that this Defendantwill require strict

proof thereof.

                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Dosohs praysthat aU reliefprayed for

by Plaintiffsbe denied; that the Plaintiffs take nothing by their suit herein; and that Dosohs

recover costs of court from Plaintiffs; and that Dosohs receive such other and further relief,

general or special to which it may show itself justly entitled to receive.




                                                                        RECORDER'SMEMORANDUM
                                                                        This insliumenl is of poorquality
                                                                              at the HmBol imaging



                                                                                               68
                         O                                     f>

                                         Respectfully submitted,

                                         MUNN & FLUME
                                         One Oak Park, Suite 200
                                         1020 N.E. Loop 410
                                         San Antonio, Texas 78209-1218
                                         (210) 828-5641
                                         (210) 821-6069 Facsimile



                                        -ilfkhaS
                                         MICHAEL FLUME
                                         State Bar No. 07188480

                                         ATTORNEYS FOR DOSOHS I, LTD.


                             CERTIFICATE OF SERVICE


       I do hereby certify that a true and correct copy of the foregoing document has been
sent by certified mail, return receipt requested #P 211841995 to Michael C. Whalen, 2901
Wilcrest, Suite 105, Houston, Texas 77042 on this Wflay of August, 1997.




                                    ICHAEL FLUME




                                                                                       69
    14-14-00410-CV

        pom avni
                       Petitioner,
             v.
       bOSOHS l/LTfl
                     Respondent.

EXHIBIT Oi TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
    14-14-00410-CV

        mmmm.
                       Petitioner,
             v.

                  fc
                       Respondent.

EXHIBIT ^_ TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
•   "•%
                                                                                                             c^-
                                                     Cause No. 9740590

           CHOICE     CAR WASH         INC                                  IN THE DISTRICT COURT OF
                         r


           vs                                                               HARRIS COUNTY. TEXAS

           DOSOHS      I LTD (TEXAS LIMITED PA                              11TH        JUDICIAL DISTRICT

                                                    SCHEDULING ORDER

                Based on the information available to the court, the following scheduling order shall apply to
          this case unless modified by the court If no date is given below, the item is governed by the
          Texas Rules of Civil Procedure.

           1-01/12/98 JOINDER. All parties must be added and served, whether by amendment or third
                             party practice, by this date. THE PARTY CAUSING THE JOINDER SHALL
                             PROVIDE A COPY OF THIS SCHEDULING ORDER AT THE TIME OF
                             SERVICE.

          2.                 EXPERT WITNESS DESIGNATION. A list including each expert's name, address,
                             and the topic of the witness* testimony must be filed by:
           (a) 02/16/98 Plaintiff(s)
                                                     Cause No. 9740590

  CHOICE CAR WASH         INC                                 IN THE DISTRICT COURT OF

  vs                                                           HARRIS COUNTY, TEXAS

  DOSOHS I LTD (TEXAS LIMITED PA                               11TH     JUDICIAL DISTRICT

                                          SCHEDULING ORDER

      Based on the information available to the court, the following scheduling order shall apply to
 this case unless modified by the court If no date is given below, the item is governed by the
 Texas Rules of Civil Procedure.

 1-01/12/98 JOINDER. All parties must be added and served, whether by amendment or third
                party practice, by this date. THE PARTY CAUSING THE JOINDER SHALL
                PROVIDE A COPY OF THIS SCHEDULING ORDER AT THE TIME OF
                SERVICE

 2-             EXPERT WITNESS DESIGNATION. A list including each expert's name, address,
                and the topic of the witness' testimony must be filed by:
 (a) 02/16/98 Plaintiff(s)
 (b) 03/02/98 All other parties.
             Experts not listed in compliance with this paragraph will not be permitted to •
                testify absent a showing of good cause. This designation is not a substitute for
                any required interrogatory supplementation.
 3.             STATUS CONFERENCE Parties shall be prepared to discuss all aspects of the
                case with the court on this date. TIME:
 4.             ALTERNATIVE DISPUTE RESOLUTION. By-this. date the parties must either
                (1) file,an agreement for ADR stating the form of' ADR-requested-.and the name
                of an agreed mediator, if applicable; or (2) set an objection to ADR. If no
                agreement or objection is filed, the court may sign an ADR order.
 5.03/16/98 DISCOVERY DEADLINE All discovery requests and deposition notices must be
                filed by this date. Counsel may initiate discovery beyond this deadline by
                agreement Incomplete discovery will not delay the trial date.
6.              MOTIONS FOR SUMMARY JUDGMENT. Must be set for consideration by this date.
7.              FACT WITNESS LISTS. A list including the name, address, phone number, and
                topic of testimony of each fact witness who may be called at trial must be
                filed by this date. Fact witnesses not listed in compliance with this paragraph
                will not be permitted to testify absent a showing of good cause. This list is not
                a substitute for any required interrogatory supplementation.

8- 03/23/98 PLEADINGS. All amendments and supplements must be filed by this date. This
                order does not preclude prompt filing of pleadings directly responsive to any
                timely filed pleadings.

9-04/17/98 DOCKET CALL.
                Parties shall be prepared to discuss all aspects of trial with the court
                on this date. TIME: g. 30 &M
10.04/20/98 TRIAL. If not assigned by the second Friday following this date, the case
                will be reset


SIGNED


DATE GENERATED: 11/10/97                                      MARK DAVIDSON
                                                              JUDGE,    11TH DISTRICT COURT

         MICHAEL     C   WHALEN                                                    21239000
         2901 WILCREST 105
         HOUSTON TX 77042

                                                                                                         JCV002
                                                                                                    •7'1rov.03U96
    14-14-00410-CV
        aaaaajtasaaj^asB^EBEBIBEflBBBBBlBCaBE^BBBBa




         JPOVOVNJ,
                                                 Petitioner,
                        v.

       POSOHSiiLfP
                                              Respondent.

EXHIBIT 07 TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                                    ,pn
                                NO.    97-40590

CHOICE CAR WASH, INC.,                              IN    THE   DISTRICT    COURT
BUSINESS AND OWNERSHIP
LIABILITIES TAKEOVER CORPORATION,
and DOV AVNI KAMINETZKY,
                    Plaintiffs;
                                                    FOR HARRIS COUNTY, TEXAS
VS.

DOSOHS I, LTD.,                                                        i-a-        tP
                          Defendant.                11th    JUDICIAL    DISTRICT*
                                 .                  _                   Plaintiff Business and Ownership Liabilities Takeover

Corporation ("BOLT") is a Delaware corporation which maintains

its principal office at 150-B Forest Drive, Jericho, NY 11753

and maintains a Texas office at 1609 S. Kirkwood, Suite B,
Houston, TX   77077-3158.

     Plaintiff Dov Avni Kaminetzky ("Kaminetzky") maintains a
Texas residence in Harris County, Texas, at 1609 S. Kirkwood,
Suite A, Houston, TX   77077-3158.

                                2.

     Defendant Dosohs I, Ltd., ("Dosohs"),    is a Texas limited
partnership with its office located at 1020 N.E. Loop 410, Suite
200, San Antonio, TX    78209-1218   [Telephone: (210) 828-5641].
Dosohs has filed an Answer herein and service may be made upon
its attorney, Michael Flume, at the address shown for Dosohs.
                                3.

     Venue is proper in Harris County, Texas, because the real
property involved is situated in Harris County, Texas.
                                4.

     The court has jurisdiction of defendant Dosohs I, Ltd.,
because the defendant is a Texas limited partnership, has
jurisdiction of the declaratory judgment action pursuant to Tex.
Civ. Prac. & Rem. Code, Sec. 37.001 et seq., and has jurisdiction
of the trespass to try title action because jurisdiction of
actions involving title to realty is placed exclusively in the
district courts by Article V of the Texas Constitution.




                             -2-

                                                                79
                                   5.

     The real property which is the subject of this action

consists of a .9986-acre tract of land containing a full-service
car wash and related improvements, (herein called the "Softouch

Car Wash Property"), such property being located at 8901 W.

Bellfort, Houston,     Harris County,   Texas,   and more particularly
described in the special warranty deeds referred to below.

                                   6.

     Plaintiff   CCW     claims to own a 20.25% undivided interest in

the fee simple title to the Softouch Car Wash Property under two
special warranty deeds to CCW and BOLT and plaintiff BOLT claims
to own a 60.75% undivided interest in the fee simple title to the

SoftoUch Car Wash Property      under the same two special warranty
deeds, a certified copy of each of said deeds being attached
hereto as Exhibits 'A' and 'B' and incorporated herein by this
reference.   Plaintiff     Kaminetzky   claims to own a 19% undivided

interest in the fee simple title to the Softouch Car Wash

Property under a special warranty deed from CCW and BOLT to

Kaminetzky, a certified copy of which is attached hereto as

Exhibit 'C and incorporated herein by this reference.
                                   7.

    Plaintiffs collectively were the record owners of title to

the Softouch Car Wash Property and were in possession thereof at
the time of the deed of trust foreclosure Bale hereinafter

referred to and claim valid fee simple title to said property
under the special warranty deeds to Plaintiffs that are attached

hereto as Exhibits 'A', 'B' and 'C



                                  -3-

                                                                  80
                                8.

     Defendant Dosohs I, Ltd., purportedly conducted a deed of
trust foreclosure sale of the Softouch Car Wash Property on
Tuesday, September 2, 1997, and claims title to and the right to
possession of the Softouch Car Wash Property pursuant to the
trustee'8 deed executed after the purported foreclosure sale.
                                9.

     However,   the deed of trust foreclosure sale of the Softouch

Car Wash Property purportedly conducted by Defendant Dosohs I,
Ltd., is void because the debt and lien relied upon by Dosohs    is
barred by the statute of limitations.

     (a) More specifically, the debt upon which Dosohs I, Ltd.,
bases its foreclosure matured no later than August 15, 1990,
inasmuch as     Dosohs has judicially admitted in pleadings in
related litigation that the debt upon which Dosohs based its
foreclosure sale matured on August 15, 1990. Accordingly, even
the extended 6-year period of limitations granted to the FDIC
under 12 U.S.C. 1821(b), and claimed by Dosohs I, Ltd., as an
assignee of the FDIC, would have expired on August 15, 1996,
whereas the foreclosure was not held until September 2, 1997.
     (b)   Alternatively, the debt upon which Dosohs I, Ltd.,
bases its foreclosure is barred because Dosohs did not bring its
action prior to the expiration of the 30-day window afforded by
11 U.S.C. 108(c) after the stay was lifted in Adversary No.
96-4671 in the United States Bankruptcy Court.
                               10.

    Notice of the purported foreclosure sale was not given as
required by Sec. 51.002(b) of the Texas Property Code.

                               -4-

                                                                81
     More specifically, notice of the proposed foreclosure sale

was not posted as required by Sec. 51.002(b)(1) of the Texas

Property Code and the deed of trust and a copy of the notice was

not recorded in the office of the County Clerk as required by
Sec. 51.002(b)(2) of the Texas Property Code.

                               11.

     Therefore, the   deed of trust foreclosure sale purportedly
held on September 2, 1997, was void and Dosohs is unlawfully
claiming title to and the right to possession of    the Softouch
Car Wash Property.

                               12.

     Plaintiffs will show that the common source of the title is

Samantha Corporation, Inc., and will produce at trial certified
copies of deeds showing    a chain of title emanating from the
common   source.


                               13.

     Dosohs I, Ltd., by persisting in its knowingly wrongful
attempts to conduct a deed of trust foreclosure sale of the

Softouch Car Wash Property,   has required plaintiffs to spend a
considerable sum of money to resist such efforts by Dosohs.

    WHEREFORE, premises considered, plaintiffs pray that after a
full trial on the merits a declaratory judgment be rendered

against defendant Dosohs I, Ltd., decreeing that the cause of
action and liens asserted by Dosohs I, Ltd., are barred by the

statute of limitations and that the deed of trust foreclosure

sale purportedly conducted by Dosohs is void,   that judgment be

rendered that valid title to and the right of possession of the

Softouch Car Wash Property is vested in plaintiffs in the


                              -5-

                                                              82
undivided interests set out above, pray further for recovery of

damages caused by the knowingly wrongful attempts of Dosohs I,
Ltd., to conduct a deed of trust foreclosure sale of the Softouch

Car Wash Property in such amount as may be awarded by the court
or jury, pray for recovery of their costs of suit and reasonable

attorney fees, and for such other legal and equitable relief to
which plaintiffs may be justly entitled.



                               Respectfully submitted.



                                   iel C. Whalen
                               State Bar No. 21239000
                               2901 Wilcrest, Suite 105
                               Houston, Texas   77042
                              Tels (713) 782-0065
                              Fax: (713) 782-7868
                              Attorney for Plaintiffs
                              Choice Car Wash, Inc., and
                               Business and Ownership
                               Liabilities Takeover Corporation



                                Dov Avni KaminetzkyT P^o Se




        >'^#$CS


                              -6-

                                                              83
STATE   OF TEXAS    )
                    )            VERIFICATION
COUNTY OF HARRIS )

      BEFORE ME. the undersigned authority, on this day, personally

appeared Dov Avni Kaminetzky a/k/a Dov K.Avni,and after being duly
sworn by me, the said Dov Avni Kaminetzky stated to me that he is

the chief operating officer,the managing vice president of the two
corporate plaintiffs named in the above captioned lawsuit,and that

he is their authorized corporate representative, who, after being
duly sworn by me, has stated to me that he has carefully read the
foregoing pleading, and that the statements made therein are true,
correct and u
                                      for* A+* lfam*    14-14-00410-CV

        iDOVlLAVNi,
                      Petitioner,
             v.

       POSOHSiLTd
                 Respondent.

EXHIBIT 0$ TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                              NO.   97-40590

CHOICE CAR WASH, INC.,                         IN   THE
BUSINESS AND OWNERSHIP
LIABILITIES TAKEOVER CORPORATION,
and DOV AVNI KAMINETZKY,
                    Plaintiffs;
                                               FOR HARRIS COUNTY^. TE^AS      \
VS.


DOSOHS I, LTD.,
                      Defendant.               llth   JUDICIAL{^DISTRICT

                          REQUEST FOR JURY



TO THE HONORABLE DISTRICT COURT JUDGE:                            "2 \ srV ^^J)
      The Plaintiffs in the    above captioned cause hereby request
a trial by jury.

      The   required jury fee has been deposited with the clerk          of
the court at the time of filing this Request For Jury.

                                Respectfully submitted.


                                                            £U-
                                Michafel C."Whalen
                                State Bar No. 21239000
                                2901 Wilcrest, Suite 105
                                Houston, Texas      77042
                                Tel: 713/782-0065
                                Fax: 713/782-7868
                               Attorney for Plaintiffs
                               Choice Car Wash, Inc., and'
                               Business and Ownership Liabilities
                               Takeover Corporation



                                Dov Avni Kaminetzky^ /
                               Dov
                               Pro Se Plaintiff




                                      «£3^
                                                                       85
J" .   I




                                CBRTIFICATB OF SERVICE

                The undersigned attorney of record for the corporate
           plaintiffs and the undersigned pro se litigant hereby certify
           that a true, copy of the    foregoing document has been    forwarded
           on March Jff"1 , 1998, to the attorney of record for defendant by
           certified U.S. Mail, return receipt requested, at the following
           address:

                                      Michael Flume
                                      Munn & Flume
                                      Attorneys at Law
                                      1020 N.E. Loop 410, Suite 200
                                      San Antonio, TX
                                      Telecopier No: 210/821-6069


                                                  .QfrJ/yfJL
                                      MichSel C.~ Whalen




                                      Dov Avni Kaminetzky, Pro Se




                                            -2-

                                                                           86
    14-14-00410-CV

                      Petitioner,


                     Respondent.

EXHIBIT Of TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                                ?J
                                       No. 97-40590

CHOICE CAR WASH, INC.,                    *         IN THE DISTftW^oii^J^ J]
AND BUSINESS OWNERSHIP AND *                                            *** a«"
 LIABILITIES TAKEOVER                     *                        «,„,.
 CORPORATION                              *                        WHK *1 U1999
                                          *



vs.                                       *
                                                                  f'SS'^S'J&Jnas
                                                    11TH jnniflWAi. districtxas

DOSOHS I, LTD.                            *         HARRIS COUNTY, TE
                                                                                   EfTWKi
                DEFENDANTS THIRD AMENDED ORIGINAL ANSWER [VTJinEi ^J^Mf 1
TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES DOSOHS I, LTD. ("Dosohs"), Defendant in the above styled and
numbered cause, and ffles this Defendant's Third Amended Original Answer to Plaintiffs
Original Petition filed herein, and in support thereof would respectfully show the court as
follows:

                                               I.

                                   GENERAL DENIAL


       1.1    Dosohs denies generally each and every, all and singular, the allegations
contained in Plaintiffs' Original Petition filed herein and states that this Defendant will
require strict proof thereof.

                                AFFIRMATIVE DEFENSES


                                              II.

                                    RES JUDICATA

                                COLLATERAL ESTOPPEL


       2,1    Plaintiffs' claims are barred by res judicata or collateral estoppel. More
specifically, Dosohs alleges that on September 26,1996, Dosohs instituted alawsuit against

                                              1                    RECORDER'S MEMORANDUM
                                                                   This Instrument is of poor quality
                                                                         at the time of imaging




                                                                                               92
Samantha Corporation, Inc. in Adversary Proceeding No. 96-4671, styled Dosohs I, Ltd. vs.

Samantha Corporation, Inc., in the United States Bankruptcy Court for the Southern

District of Texas, Houston Division. That cause was brought to determine the validity and
extentof Dosohs' lien. On final hearing, the Bankruptcy Court determined the amount and

validity of Dosohs' lien on the property made the issue of this lawsuit Further, the court

heldthatthe statute of limitations hadnot expired andDosohs is entitled to seekcollection.

Accordingly, the Plaintiffs' claims asserted in this state court proceeding were previously
litigated in the bankruptcy court

                                               m.

                              PLAINTIFFS LACK STANDING


       3.1     In the alternative, Plaintiffslack standing toassert theirclaims against Dosohs.
                                               IV.


                                 DEFECT OF PLAINTIFFS


       4.1     In the alternative, that there is a defect of Plaintiffs.

                                               V.


                                        NEGLIGENCE

       5.1     Pleading in the alternative, Dosohs would show the court that the Plaintiffs

are themselves guilty ofvarious acts and omissions each ofwhich constituted negligence and
contributory negligence, and each of which was a sole cause or alternatively, a proximate
and producing cause of the occurrence in question and the alleged damages alleged by
Plaintiffs in this lawsuit




                                                                                            93
                                             VI.


                                THIRD PARTY LIABILITY


       6.1     Pleading further in the alternative, Dosohs would state that the incident in

question was a result of or in the alternative, partially, caused by persons, factors,

instrumentalities and circumstances over which it had no control or right of control
                                            VII.


                              THIRD PARTY NEGLIGENCE


       7.1     Pleading inthealternative, Dosohs would show thecourt that damages, if any,
suffered by Plaintiffs were caused bythe negligence and acts of third parties.
                                            VIII.

                                        ESTOPPEL


       8.1    For further answer, if any is necessary, Dosohs alleges that Plaintiffs are
estopped from asserting the claims made the basis of Plaintiffs' petition.
                                             IX.


                              MITIGATION OF DAMAGES


       9.1    Pleading further in the alternative, Dosohs would show the court that Plaintiffs

failed to mitigate their damages.

                                             X.

                                         WAIVER


       10.1   For further answer, if anyis necessary, Dosohs alleges the affirmative defense
of waiver by Plaintiffs.




                                                                                          94
                                             XL

                                  DOSOHS NOT GUILTY


       11.1   Dosohs is not guilty of the injury complained of in the petition filed by the

Plaintiffs against Dosohs.

                                          PRAYER


       WHEREFORE, PREMISES CONSIDERED, Dosohs prays that all reliefprayed for
by Plaintiffs be denied; thatthe Plaintiffs take nothing by their suitherein; and that Dosohs
recover costs of court from Plaintiffs; andthatDosohs receive such otherand further relief,
general or special to which it may show itself justly entitled to receive.

                                           Respectfully submitted,

                                           MUNN & FLUME
                                           One Oak Park, Suite 200
                                           1020 N.E. Loop 410
                                           San Antonio, Texas 78209-1218
                                           (210) 828-5641
                                           (210) 821-6069 Facsimile




                                           MICHAEL FLUME
                                           State Bar No. 07188480

                                          ATTORNEYS FOR DOSOHS I, LTD.




                                                                                         95
                              CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the foregoing document has been
viacertified mail, return receipt requested to Michael C.Whalen, 2901 Wilcrest, Suite 105,
Houston, Texas 77042 and to Dov-Avni Kaminetzky, 1609 S. Kirkwood, Suite A, Houston,
Texas 77077-3158 on this J}J day of March, 1998.



                                 'MICHAEL FLUME




                                                                                      96
                                    VERIFICATION

STATE OF TEXAS

COUNTY OF BEXAR



       On this date, MATT N. MOLAK, personally appeared before me, the undersigned
Notary Public, and after being duly sworn stated under oath that he is the President of
Dosohs, Inc., General Partner of Dosohs I, Ltd., Defendant in the above styled and
numbered cause; that he has read the foregoing Defendant's Second Amended Original
Answer; and that every statement contained therein is within his personal knowledge and
is true and correct



                                         DOSOHS L LTD.

                                  By:    DOSjDfflS, INC.,/G9n«ral Partner


                                         MATT N. MOLAK, President


       SWORN AND SUBSCRIBED TO BEFORE ME by the said Matt N. Molak,
President of Dosohs, Inc., General Partner of Dosohs I, Ltd., to certify which witness my
hand and official seal ofoffice on thisdfe^ day ofMarch, 1998.




                                         Notary Public in arid for the State of Texas


                                                              JAMIE J. TAYLOR
                                                                  WSSIONEXHRES
                                                            MirOOMMSStONEXHffiS   i
                                                                   ary12,2001
                                                              February i          |




                                                                                        97
    14-14-00410-CV

                      Petitioner,


                     Respondent.

EXHIBIT iO TO APPELUNTS FIRST

SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                                                      f<8
•A.




                                           No. 97-40590          Fj^jL B ^
       CHOICE CAR WASH, INC.,                   *        IN THE DISTRICT COUKT
       AND BUSINESS OWNERSHIP AND •                                  JHA/? 3 Q1Q
       LIABILITIES TAKEOVER •                   •                                   °    Q O           -*
      CORPORATION                               ♦              ^ «** G,^ ^               0' DO* QY
      VS.                                       *        11TH JUDICIAL DISTOSiu^
      DOSOHS L LTD.                             *        HARRIS COUNTY, TEXAS

                                      PLEA IN ABATEMENT

      TO THE HONORABLE JUDGE OF SAID COURT:

             NOW COME DOSOHS LLTD., ("Dosohs") and files this Plea In Abatementurging
      that this action be dismissed or, in the alternative, be abated, and shows the court as

      follows:

                                                FACTS


                                                    I.

                                 BACKGROUND INFORMATION


             1.0   On August 15, 1985, Samantha Corporation, Inc., ("Samantha") by and
      through its president, executed an Extension, Renewal and Modification Agreement of a
      $850,000 note payable to Security Bank.

             1.1   Pursuantto the terms of the extension, the note matured on August 15,1990.

            1.2    Security Bank was closed on February 16, 1989 and its assets taken over by
      the Federal Deposit Insurance Corporation ("FDIC").
            1.3    Samantha filed a Chapter 11 bankruptcy petition on Jury 28, 1995. The

      bankruptcywas subsequently converted to a Chapter 7 filing on October 25, 1995.

            1.4    The FDIC filed a Proof of Claim on December 11,1995.



                                                                       1MbInstrument is of poor qw%
                                                                           atto firm oftanging
                                                                                                 98
          1.5   On May28,1996, Dosohs acquired the $850,000 Note from the FDIC and on

Jury 12, 1996, the FDIC transferred the liens and security interests associated with the

$850,000 Note.

                                             n.

                         ADVERSARY PROCEEDING NO. 96-4671


          2.0   OnSeptember 26,1996, Dosohs filed an action against Samantha inAdversary
Proceeding No. 96-4671, styledDosohsL Ltd. vs. Samantha Corporation, Inc., in the United

States Bankruptcy Court for the Southern District of Texas, Houston Division.

          2.1   On or about February 20, 1997, Dov Avni Kaminetzky ("Kaminetzky") filed
an Original Petition in Intervention requesting declaratory relief as to Dosohs' claim that

Dosohs' action was barred by the statue of limitations. A copy of the Original Petition in
Intervention is attached hereto as Exhibit "A".

          2.2   On July 17, 1997, the Bankruptcy Court entered a Final Judgment in this
action.


          2.3   On July 28, 1997, Samantha, filed a Notice of Appeal from the Final
Judgment which was docketed as Civil Action No. 97-H-2870.

          2.4   On November 19, 1997, the Honorable Nancy Atlas entered an Order

Dismissing Appeal in the Final Judgment Appeal for the reason that the Final Judgment

that Samantha sought to appeal from was not a final order since no identification of the real

property in issue was made in the order and the order could not be enforced.

       2.5      Although Dosohs is of the opinion that the Final Judgment is a valid final

order,the rulingof the Honorable NancyAtlas controverts this belief and Dosohstherefore




                                                                                         99
 requested that the Bankruptcy Court, pursuant to Bankruptcy Rule 9024 and Rule 60(a) of
 the Federal Rules of Civil Procedure, amend its FinalJudgment to include a full description

 of the property to which it refers in the order.

        2.6    On March 13, 1998, Dosohs filed a Motion to Correct Clerical Error in the

 Final Judgment of the Bankruptcy Court entered on July 17, 1997.

       2.7     On March 19,1998, Dov Avni Kaminetzky ("Kammetzky") filed an Objection
to the Motion-to Correct Clerical Error in the Final Judgment of the Bank Court entered
on July 17,1997. A true and correct copy of the Objection is attached hereto as Exhibit
"B".


       2.8     It is Dosohs contention that the issues raised by the Plaintiffs in this
proceeding are issues that have been previously raised in the Adversary Proceeding, Case
No. 96-4671, Bankruptcy Court for the Southern District of Texas, Houston Division and

as such were disposed of by the Final Judgment dated July 17, 1997, herein referenced.
       2.9    Dosohs therefore, requests that this court dismiss this action or abate this

proceeding until further order of this court.

                                             III.

                          ADVERSARY PROCEEDING 97-4813

       3.0    Dosohswould further showthecourt that onSeptember 12,1997, Kaminetzky,
filed Bankruptcy in Case No. 97-49007-H1-11, in the United States Bankruptcy Court For
the Southern District of Texas, Houston Division.

       3.1    On December 10, 1997, Kaminetzky filed an Adversary Proceeding, in the
United States Bankruptcy Court for the Southern District of Texas, Houston Division,




                                                                                     100
Adversary No. 97-4813, tided, Adversary Proceedingsby Debtor-In-Possession to Avoid an

Unlawful Foreclosure Sale and Time Barred Debts and Liens, to Recover Property and
Money of the Bankruptcy Estate, and for Injunctive Relief and Declaratory Judgments.

       3.2    On January 12,1998, Kaminetzky joined ChoiceCarWash, Inc. and Business

Ownership and Liabilities Takeover Corporation and filed Plaintiffs Third Amended

Petition. The Third Amended Original Petition raised the same issues that have already
been raised by Kaminetzky in the Adversary Proceeding filed on December 10, 1997. A
true andcorrect copy of the Adversary Pleading filed by Kaminetzky filed in Adversary No.
97-4813, is attached hereto and labeled Exhibit "C". A true and correct copy of the Answer
filed by Dosohs, in Adversary No. 97-4813, is attached hereto and labeled Exhibit "D".

       3.3    Therefore, Dosohs requests that this court dismiss this action or abate this
proceeding.

       WHEREFORE, PREMISES CONSIDERED, Dosohs requests that theproceedings
in this action be dismissed or abated, that Dosohs recover all costs and for such other and

further relief to which Dosohs may be rightfully entitled.

                                          Respectfully submitted,

                                         MUNN& FLUME
                                         One Oak Park, Suite 200
                                         1020 N.E. Loop 410
                                         San Antonio, Texas 78209
                                         (210) 828-5641
                                         (210)




                                         State Bar No. 07188480

                                         ATTORNEYS FOR DOSOHS I, LTD




                                                                                     101
                             CERTIFICATE OF CONFERENCE

         The Defendantconferedin good faith with the Plaintiffs, ChoiceCarWash, Inc.and

 Business Ownership and Liabilities Takeover Corporation's, attorney Michael Whalen, via

telephone conversation, and were unable to reach an agreement concerning the attached
motion. The Defendant attempted to confer with Plaintiff, Dov Avni Kaminetzky, via
telephone, however we were unable to reach him.



                                              ICHAEL FLUME


                                   NOTICE OF HEARING


         It ishereby ORDERED bythe Court that a hearing be held on the foregoing Plea
In Abatement on the 2nd day of April, 1998, at 8:00 a.m., in the 11th Judicial District,
Harris County, Houston, Texas.



                                           HONORABLE MARK DAVIDSON


                               CERTIFICATE OF SERVICE

         Ihereby certify on this JjT day of March, 1998, that atrue and correct copy of the
Plea and Abatement has been sentvia certified mail to the following:
Michael C. Whalen
2901 Wilcrest, Suite 105
Houston, Texas 77042

Dov Avni Kaminetzky,
Pro Se
1609 South Kirkwood, #B
Houston, Texas 77077-3158



                                                   ICHAEL FLUME




                                                                                      102
r   .


          6.    The exact amount which was funded by during 1984 and 1985
        by Security bank for the construction of the "Softouch Car Wash"
        has not yet been finally determined by a court of law,but it was
        over Eight Hundered and Twenty Five Thousand Dollars ($ 825,000),
        as evidenced by the detailed business* construction loan records
        of Samantha,which were in my personal possesion,custody,care and
        control since early July 1990.According to the corporate records
        of Samantha, the entire indebtedness of Samantha to Security Bank,
        which assets were administred by FDIC.was paid off at that time.
        Based on these records, the cost basis of the car wash property
        was in excess of    One Million Eight: Hundred Sixty Five Thousand
        Dollars ($1.865.000).excluding the accrued cost of money.
          7. On May 30,1995,over a year after "Softouch Car Wash" was
        sold by Samantha,a liquidator of the FDIC in Dallas sent demand
        letter to Samantha,claiming a remaining debt in excess of 1.215
        million dollars on the construction loan which was provided by
        the failed Security Bank. The maturity date of that delinquent
        debt was stated as August 15,1990.

          8. As result of these demands,which were not supported by any
        records and threat by FDIC to foreclosed the Deed of Trust held
        against the real property of "Softouch Car Wash", Samantha had
        to file for Chapter "11 • bankruptcy protection on July 28,1995.
          9. The FDIC has never moved to lift the automatic stay against
        the 18.0% undivided ownership interest in the real property Which
        was purportedly vested in Samantha, nor did FDIC move to foreclose
        its Deed of Trust Lien against the 82% undivided interest in that
        real property, which was acquired by the car wash buyers in 1994.
         9. In May 1996 the FDIC has sold the rights and claims to the
        debt allegedly owed by Samantha to Security Bank,to Dosohs I,Ltd
        and on June 28,1996 assigned to it its interest in the liens it
        has held as security for that debt.Dosohs failed to post the 82%
        ownership interest held by the car wash buyers for non-judicial
        foreclosure,and on September 25,1996 filed an adversary petition
        against Samantha under Case 96-04671,which was tried on 6/16/97,
        after the honorable U.S. Bankruptcy judge M.Leal denied Dosohs I,
        Ltd motion's for sumary judgment.Dosohs*counsel admitted there to
        final maturity of the alleged debt to Security as being 8/15/1990
        as evidenced by Exhibit "2",true copy thereof is hereto attached.
        10.    I testified at that trial on behalf of Samantha, and later
        ordered,paid for and obtained the Statement of Fact of the trial
        and all the pertinent summary judgment and trial exhibits.
        11. Among these documents which I have personally obtained,were:
          a. Copy of the uncontroverted testimony of Richard A.Liotta,a
             joint valuation agent for Samantha and its buyers in which
               he testified to a value in excess of one Million Dollars for
               the real property and the business- attached as Exhibit "3".
          b. Copy of the stock purchase agreement of July 5,1990,produced
             by Dosohs,and evidencing the 1.275 M$ purchase price for the
             real property and the business-attached hereto as Exhibit"4"
          c. Testimony of Dosohs president Matt Molak with respect to his
               knowledge in 1996 of the deeds that were recorded in May and
               June 1994,conveying this property - attached as Exhibit "5".
                                         -   2   -


                                                                              27
Further Affiant sayeth not.

                                          Dov   Avni     Kaminetz)
                                            a/k/a    Dov K.     Avni
                                          1609 S. Kirkwood # B
                                          Houston,Texas 77077-3518
                                                    "Affiant"

STATE OF T    E X   A   S
                            ACKNOWLEDGMENT
COUNTY OF HARRIS

          BEFORE ME, the undersigned notary public,on this
day of August 1997,personally appeared in Houston,Harris County,
in the State of Texas, said DOV AVNI KAMINETZKY a/k/a DOV K.AVNI,
and upon his oath he acknowledged to me under penalty of perjury
that he has executed this affidavit and has produced the exhibit
documents thereto attached for the purposes and in the capacites
therein stated, and that all the facts, events and circumstances
recited therein are true and correct ,and that the copies of the
documents hereto attached are true and correct replica of the
original source documents in his lawful custodj£*possession,care,
or control.



                                                                ,in and for




                              -   7   -




                                                                              28
                         pm e,s~ „.„ „„„,„. „„,                             Qgrer-am
                       1MB STATE OF TEXAS    %
                                             t     wow t u m n thbbb presentsi that
                       COUHTY AT KARRIS      b                        ,.,,.,-,
                           SAMJUrrHA CORPOMATIOa . • Texas corporation acting heroin by
                       and through lta duly authorised offlean (wether ana or corn ).
                       hereinafter called "Grantor* ( Mather one or sore), for and In
                       consideration of the sua of TEH ABO HO/100 DOLLARS (010.00) and
                       othar good and valuable canelderatlann caah in hand paid by tba
                       Graateaa hareio naned. the receipt of which la hereby confessed
                       end acknowledged.and the further coaelaeration of the eescutlon
                       end delivery by aald Grantees of that me certain participation
                       agreeeent of even date herewith, known also aa "Acknowledgenent
                       of Participation In Certain Ceuaols) of action and in proceeds
                       of all Future Racovorlae '.have ORAMTED, SOLO UD CONVEYED, and
                       by thase prasanta do CRANT .SELL AMD COMVEY onto t

                       choice acquistions MO. FOUR .INC. a Texas corporation , end
                       DOV AVHI KAMIRBrzuy .TRUSTEE (herein called • Cranteae°.setner
                       one or Bare >. both of whose Baillog adraaa is :
                       8901 Meat Ballfort, Houston Texas 77031.C/0 Beftonch Car Haah
                       ALL OF THE FOLLOWING DESCRIBED REAL PROPERTY.TOGETHER KITH ALL
                       U0>R0VBHEFr THEREON, LOCATED IN HARRIS COVRTT.TEIAS, TO -WIT:

                        A 0.99B1 acres tract of land oat of the 4.9133 acres of land
                        known aa the Unrestricted neoorva 'A* Block 1 of tea Ballfort
                        Place Bob Division , oat of the Bsnry B. Cane Survey. A-191;
                        being toasted at the Boathwaat corner of Hast Ballfort Blvd.
                       (8 ' ROW) and ftlcovlllo School Road (£0* BOH ), aa recorded
                       in Voluaa 207, page 121 of THB HAP RECORDS of Harris County,
                       Texas; being ears particularly described by nates ana bounaa
                       oa follows:

                          BEGIRDING at the Eartheaet comer of aald Naaarva *A';
                          •ald point being on the Southerly Right -Of-Msy Una of
                          aald Heat Ballfort Blvd.;

                          Thence B 02 33' 23 " B ;along tha Eaatraa boundary line
                          of aald Reaava "A",a distance of 300.00 feet for a earner;
                          being the Soathaaet corner of tba herein described tract;
                          olso being Southeast corner of aald Reaarve 'A':

                          Thence B 07 30" 24 • H ;along the Southern boundary line
                          of eald Reaava *A*.a distance of 145.00 feet for a corner;
                          being the Southwest comer of tba heroin daacrlbad tract;
                          Thence H 02   33' 23 • H ; a dlatanea of 300.00 feet for
                          a comer: said point being en tba Southerly Rlgbt-Of-Hay
                          Una of aald Heat Bellfort Blvdf

                          Thence H 87   30' 24 • B ;along the eald Boutbarly Right-
                          0f-Hay Una of aald Heat Ballfort Blvd.,a dlatanea of
                          145.00 faat to the POIRT OP BBSHWIM; containing 0.998C2
                          acres of land.



                                                 Page. 1 Of 5 Pages
                      A:\lCh\FOftBjMD.DOC\94-01-07




    /
i
        OB UBS OP THB D&OBBD REAL rTOFHOT BKAUSH OP                                               _     A gf.
        COLOR. OB BAOL B INVALID AMD IJNIINBriBr-nAej Bllfspoe                                    W^JM "

        ACEKTIFIEDCOFY                                                                *~~.   T"       AA//«n"'>\

        BEVERLY a KAUFMAN, ComfyOak
        Harris County,Texas


                               Thle conveyance la node and accepted subject to   <8TOl=»6
                    (1) Any and all   reetrlctlone , covenanto. condltiana, easenanta,
                        malntonanca   charges and the liana securing eald charges, sli
                       ninerel and royalty Interests if any, all leases, •enageeent
                       and operation contracts and agreaeenta.al1 purchase and lease
                       options,all lawful and duly donjmahted clelaa for any due and
                       owing Indebtedness or obligations of Grantora secured by the
                       Property,and all other nattere.If any.affecting the property,
                       presuaee or laprovesumto conveyed hesiata and now of record in
                       the Office of the County Clerk of Borria County, Taxes, but
                       only to the extent .but only to the extant. the aaae are bow
                       In force and effect end relate to aald property ,and save and
                       except:

                       a) Any and all obligations and liabilities of Grantor caused
                       or related to any existing or alleged envlxoneentel contami
                       nation or any existing or elleged breach of any envlrmiaentel
                       statute,law .ordinance,nanaata, directive or regulation,which
                       vera in force and effect and affected eald property, preniaaa
                       or lnprovaeente .and any bueinees or other ectlvlty conducted
                       thereon . on the date of or at oar time prior to too date of
                       the execution of thla Instrument,

                       b) Any and all obligations and liabilities of Grantor caused
                       or related to any existing or alleged participation in bank
                       fraud or in any benefit accruing thereof, or that era or Bay
                       be alleged In the future to have been caused or rotated to
                       any exiating or alleged breach of any atatuta, lew. policy,
                       directive or regulation, which are related to the appraisal,
                       underwriting, valuation, and funding of any bank loon or any
                       othar financing eccoaodation by any lnotltutlon which woo at
                       any tine prior to the data of thla conveyance suvject to any
                       bonking regulation or supervision by ths Btsta of Texas or by
                       any lnstmentality or agency of the united,States of Aearica,
                       and all other govemeant reguletlone and policies that were
                       In force and effect and affected aald property, practises or
                       Inprovesants . and any business or other activity conducted
                       thereon , en the data of or at any ties prior to the data of
                       tha execution of thle lusl iiieaiil.

                       c) Any and all obligations and liabilities of Grantor caused
                       or related to any existing or alleged participation In Incoca
                       Tax evasion .sdaraportlng or fraud or ia any benefit accruing
                       thereof, or that are or nay be alleged In the future to have
                       boon caused or related to any existing or alleged breach of
                       any atatuta, law, policy, directive . regulation or circular.
                       Issued by tba Internal Revenue Service ("IRS") of the United
                       Statee of Aaarica or by the Cpatroller of Public Accounts of.
                       the Stete of Texaa. which are caused by or are related to tha
                       acquisition, funding .closing, developcant.operation,leasing,
                       management, conveyance of interests, distributions of profits
                       and proceeds, deduction of depredation, any reporting or any
                       lack of reporting required by law,or any expensing of capital
                       or pareonal expanses .which waa at any tins prior to the date
                       of thla conveyance euvject to any faderel lncnna tax statute
                       or regulation or which waa or could be clalaed to be subject
                       to any audit or Inspection by the Stete of Texas or by any
                       lnstunxantallty or agency of the United States of Aaarica,
                                              Page 2 of 5 Pages
                   A:\lCh\FoftSpHD.Doc\94-01-07




OR USE OF THB DBBCWBEO REAL PROPERTY HBCAUBB OP

THB FEDERAL LAW.


ACEBTIHEDCOPY



BWEW.YB.KAIjra4V^Co»mtjrCaeric
     pwnr/,Tta«» ._.„ •"'

   OOtOrlEg T CBPW                       Deputy

                                                                                         30
                                                                                       ra^.-jfBB
                                   dl Any and all liabilltlae of Grantor,wether now existing
                                   llgudBted and of record, or currently being unliquidated,
                                   coatlgant. estieated. dlapotad or contaapleted which are
                                   eauaed .related to or anticipated aa a result at any dale,
                                   dispute, arbitration,   eadlatlon, arbitration , litigation,
                                 voluntary accepted or duly adjudged liability,any judgocant
                                 or eottleaent of claims and dlopateo.wether recorded or not.
                                 insolvency, reorganisation, bancraptcy, liquidation .oerger.
                                 dissolution,forfeiture of charter.license or of right to do
                                 nueliiase. or caused by or related to any act of disposition
                                 of assets and liabilities by Grantor,or by any oflta agents
                                 officers, directors, founder,or by any other Insider who waa
                                 tha direct or beneficial holder ,at any tine during the ten
                                 (lO)years preceding the date of execution of thla lnatrlxsent
                                 of   5.0 « or aora of the laaued cnaann atock of Grantora.
                             lv) All taxea .oaeeaaaanta and othar public dues affecting the
                                 property, prenlooa ox laproveaante conveyed harem tor year
                                 1994 and for all eubsaquent years, all eubseqnently taxed
                                aasesaaente for prior years due to change In tha land usage.
                              • in valuation or due to change of awneruhlp of tha property,
                                preaieee or lapTrwnaehto conveyed herein which way be levied
                               after the date of execution of thla lnatruaant,which Graataa
                                hereby assuees and agrees to pay, and
                            v) Any aad all other Lava ,otatutos, ordinances, codee,xonlng,
                               end governsantel regulations now applicable tD and currently
                               enforceable against aald property,praaleaa or iaatavaaante,
                                   and
                            vl) All existing eaaeennte.encroachBanta and and overlapping of
                                laproveeanta.watnsx visible or not.lt any.

                                   ro KAVB AMD TO HOLD tha above deacribed praalaea. together
                                with all and singular the rights and appurtenanoea thereto in
                                anywise belonging unto the eald   Grantees, their successors or
                                assigns forever.and subject to tba above incorporated aattera.
                                SAMANTHA CORPORATION of Houston, Toxaa aa Grantor hereby binds
                                itself ito eucceeaora aad assigns to WARRANT AMD FOREVER DEFERS
                                all aad singular tha aald property, praalaea or laproveaante.
                                harelnbelng conveyed unto the said Grantees, their successors
                                and assigns, against every parson wteaxwever lawfaly clalalng
                                or to data the eooa or any part thereof.by .through or under
                                Grantor .but not otherwise.

                             Grantors have executed thle Special warranty Deed end granted,
                             sold and unuiiayed tha above described property, practises and
                            lsnroveaant's together with all lights and appurtenances thereto
                            in anywise belonglag , end Grantees have accepted tale Bpsclel
                            Warranty Deed end hereby purchaaa tha above deeerlbsd property,
                            praalaea and loproveoento together with all and singular tha
                            rights and appurtenances thereto in anywise belonging AS IB.
                            HBBBE IS, AND HITH ALL FAULTS WHICH CURRENTLY BXIBT, WITHOUT
                            Am RBPRE8ANTATI0NS OR WARRANTIES OF WHATSOEVER NATURE. EXPRESS
                            OR IMPLIBD.IT IS BEING THE IMTEMTION OF GRANTORS AND GRAMTBXB
                            TO EXPRESSLY RBVORB. RELEASE , HECATE AMD EXCLUDE ANY AND ALL
                            BXPRES8 OR IMPLIED HEPRB8AMTATI0HS AND WARRANTIES HADE BY THB
                            GRANTORS TO GRANTEES PRIOR TO THE EXECUTION OF THIS INSTRUMENT.
                            SAVE AMD EXCEPT THE LIMITED SPECIAL WARRANTY OF GRANTEE'S TITLE
                            TO THE PROPERTY, PREMISES AMD THE 1HROVBHBKTS VUUHTHKH WITH ALL
                            RIGHTS AMD APPURTENANCES THERETO IN ANYWISE CURRENTLY BELONGING
                            AS EXPRESSLY SET FORTH HEREIN.
                                                         Page 3 of 5 Pages
                            A: \lCh\Foft3pwD.Bec\9«-01-07




    I
j       '•
             OR USB OF THB 13BKHBBD SEAL PBCfBKTt BBCAUSE OF
             COLOR, OH BACK, B INVALID AND WiaTWORCBABLB UND8K
             THB FEDERAL LAW.

             A CEKilFlUU COPY

             ATrffirVm-^^
             BEVERLY & KAUFMAN, County Oafc
             Hants County, Tetss


                                                    , Deputy
                D°WHESlijQpEZ r
                                                                                                   31
                EXECUTED at Houston,Texas on this          7tb day of January 1994

                   Attest:                      Grantor:
                                                           SAMlHTtlA C0RP0BATION
                        , i                                a Taxaa Corporation
                    'iLKlhn
                   Ehud Avni
                                                or.-Dov Aval
                                                         »* Xaalaatsky
                                                             A*. J//**.//?']
                                                                         " /
                   Aeat Treasurer                     Prealdont.CBO and Secretary
                   Saaantha Corporation

          THIS SPECIAL WARRANTY DEED IS ACCEPTED AND AGREED TO THIS DATS
          IN ALL RESPECTS.

                                       Ga7AOt088£
                                                    CHOICE A0Q0I8ITI0NB NO.FOUR ISC.
                                                    a Texas Corporation

                    . /tfw/frH
                                                       Dov Aval Kaelnatxky,Trustee
                                                                Kaalnatxky.Trt
          STATE OF TEXAS           L
                                   A
          COUNTY OF HARRIS         t

          BEFORE HE, the undoralgnad        authority, on this day peraoiully
          appeered Dov Aval Kaelnstsky. known to as to be the person whose
          nose le subscribed to the foregoing inetrnnent. and        ha
          acknowledged to ne that    he executed the sana for the purposes
          and consideration!s) therein expressed. In tha capacity therein
          atsted and ae tha eat and deed of aald corporation.

          GIVEN UNDER NT BAND AND SEAL OF OFFICE, thla             9   day of
             >/lfitZ-         »94.         JJ             .    •
                                       Notary FffbUc in the State of Texas
                                       Nana: ^S}. ,c / ty

          STATE OP TEXAS       k
                               A
         COUNTY OF HARRIS 6

          BEFORS lis,    tha undersigned authority, on thla day personally
         appeared Jenee R. Grloe 11, known .to ae to be the person whose
         name is subscribed to tba        foregoing lnstrunant , and            be
         acknowledged to ae that       he executed the eooa for tie
         purposes and conoideratlon(e) therein exprassed, in the capacity
         therein stated and ae the act and doed of eald corporation.
                                    Page 4 of 5 Pages
         A:\lCh\FoftSpWD.Doc\94-01-07




OR USB OF THE DBSCRIBED REAL PROPERTY BECAUBS OF
COLOR, OR RACE, B D4VAUD AND UrlBTilORCaABLB UNDER
THB FEDERAL LAW.


AcxtcnnEDCogpY



BEVERLY B. KAUFMAN, County Oak
HarrisCounty, Teas


                                          , Deputy
    DOLORES T. kQPEZ ' ~"
                                                                                       32
                                        MY HARD AND SEAL OF OFFICE, this        9       day of
                                                                                                 3I-3Q98
                                           1994.             tf    .
                                                     Notary Publico tha Statjs of Texas
                                                     Naaai        i-Ed^et.
                                                     Hy Coeal salon sxpl     &a ffAi'fi*
                 •xjpmjrviot &&KRI8 V'
                 .;HSFOEB' of. tha uaderelgned authority , en thla day personally
                 '"-^iw»rad.'i»bv Aval JCoalnetsky .truatee . known to an to be tba
                     {eonrVboae nnsevi'e aubscrlbad to the foregoing instruaant .
                  and __^"be;3gcluiowiaBged to aa that __ ho executed the sane
                   tor tba poxJjQ&oa and conaldaration(e) therein axpreasad .and
                   In.tha .capacity therein stated .
                                'MY BANJO AND SEAL OP OFFICE, thla
                               'Aft..     1994.
                                                    --•*=—   ~-">— -^ -— -—--—^fexae

                                                                       .            *'" It       STATE
                I'W TEXAS           A
                V-V •                        *
               . VC08NYY OF HARRIS A
                  BBFORB MS, the undaralgnad authority, on thla day personally
                  appaarad Band Aval, known to aa to ha the parsoa whose name
                  is subscribed to tha foregoing lnstmaent . and         he
                  acknowledged to aa that    ha attested execution at tha Bona
                  in tba capacity therein statod .

                                        MY HAND AND SEAL OF OFFICE, this     f    day of
                                          1994.            ,,
                                                     ±J6£k
                                                       Sry PubCfc In the State of Texas
                                                       •'•    .•MtaV.aVwy Cntl/gQe
                                                   My Coaalaaloa exnlAas:           A-/A -7f
                 • «• ••"."•
                 4*/ •".
                if i- ;.—'

                ••v>;
                '•After recording-return to:                                              ;„       3J
                  Choice Acquisitions Ho. Four, Inc.                                      ;<        -* -n     ,
                  c/o Softouch car wash                                                   :•-.      < =       '
                  8901 wast Bellfort                                                      ;-             rn
                                         77031                                             )p       S O
                                                                                           •c       ro




                                             Page S of 5 Pages
                  A:\lCh\PoftSpHD.Doc\94-01-07




AlWHOvlSlOrJSHERBM
OR USE OF THB DESaUBED REAL PJDrnTTTY BBCAUSS OP
O^ORrOR
TOE      RACB,
    FOSSA!. LAW.B INVALID AND llrfflNPOICHABLB
                                      ~-«w«lji UflDER
                                               unuut

ACERnFIEDCOPy


BlWERLY&KAUjBnaAH County Clerk


—•——-*                    —£_!               _, Deputy

                                                                                                                  33
^
     ;Deed of Trust") and the other Deed of Trust securing the $550,000 Note ("$550,000 Deed
      of Trust"), both dated July 26, 1984, both recorded in the Deed Records of Harris County,

     Texas, and both executed by Josie Haikin as President of Samantha. (See Affidavit of
      Michael Haikin, Exhibits 3, 4, and 5)

            2.4    On August 15,1985, Josie Haikinand Michael Haikin paid the $550,000 Note.
      (See Affidavit of Michael Haikin and Exhibit 6)

            2.5    Also on August 15,1985, Samantha renewed and extended the $850,000 Note

      and executed and promised to pay according to the terms thereof, an Extension, Renewal

      and Modification Agreement("$850,000 Extension") payable to Security Bankintheoriginal
      principal amount of $645,000. At the time the extensionwas executed, Samanthaowed the

      principal amount of $645,000. (See Affidavitof Michael Haikin and Exhibit No. 7)
            2.6    On February 15,1987, Samantha executed and promised to pay, according to
      the terms thereof, a Modification Agreement payable to Security Bank in the original
      principal amount of $638,199.79 ("$850,000 Modification Agreement") which modified the
      $850,000 Extension and the $850,000 Note.         At the time the $850,000 Modification
     Agreement was executed, Samantha ratified that the indebtedness the subject of the
      Modification Agreement was a first and prior lien encumbrance on the property. (See
      Affidavit of Michael Haikin and Exhibit No. 8)

    r2.7           Pursuant to the terms of the $850,000 Extension and $850,000 Modification

      Agreement, the $850,000 Note matured on August 15, 1990. (See Exhibits 7 and 8)
            2.8    Security Bank wasclosed on February 16,1989 and its assetswere taken over

      by the Federal Deposit Insurance Corporation ("FDIC"). Dosohs purchased the $850,000


                                                                               aaa)   •




                                                                    * J** /w$')
r

    note, the Extension, Modification Agreement, and the related Deeds of Trust from the

    FDIC on May 28, 1996, and it is the owner and holder of the $850,000 note indebtedness

    and related liens. (See Affidavit of Matt Molak, Exhibit Nos. 11 and 12)

             2.9   Samantha filed a voluntary Chapter 11 petition on July 28, 1995. /The

    bankruptcy was subsequently converted to a Chapter 7 riling on October 25, 1995 and

    Sommers was appointed as the Chapter 7 Trustee. The FDIC filed a Proof of Claim on

    December 11,1995 and the claim was transferred to Dosohs on June 28,1996. *

             2.10 The amount owmg asof Jtiiy2o\ 1995 on toe $o^^                                       /
                                                  JJL

        DOSOHS IS ENTITLE!) TO SUMMARY JUDGMENT AS A MATTER OF LAW

                                     STANDARD OF REVIEW


             3.1   Summary judgment is proper as the Movant demonstrates that there is an
    absence of genuine issues of material fact See Anderson v. Liberty Lobby. Inc.. 477 U.S.
242, 247 (1986). The substantive issues will identify which facts are material Jd, at 248.

    Such a showing entities the movant to summary judgmentas a matter of law. Fed. R. Civ.

    P. 56(c). The Movant accomplishes this by informing the Court of the basis for its Motion
    and by identifying portions of the record which reveal that there are no genuine issues of
    genuine material fact issues. Ducket v. City of Cedar Parir, Tct»S[ 950 F.2d 272 (5th Cir.
    1992).

             3.2   Once the party moving for summary judgment produces evidence that there
    is no genuine material fact issue, non-movantmust then direct Court's attention to evidence

    in record sufficient to establish that there is a genuine issue of material fact for trial; that




                                                                                                35
h
    1.2   .. The following exhibits:

           Exhibit 1 -    January 30, 1984 Promissory Note payable to the order of
                          Security Bank in the amount of $1,100,000 executed by Josie
                          Haikin as President of Samantha Corporation, Inc.

           Exhibit 2 -    January 30, 1984 Deed of Trust executed by Josie Haikin as
                          President of Samantha Corporation, Inc.     *

           Exhibit 3 -    July 26,1984 Promissory Note payable to the order of Security
                          Bank in the amount of $850,000 executed by Josie Haikin as
                          President of Samantha Corporation, Inc. endorsed to Dosohs

           Exhibit 4 •    July 26,1984Deed ofTrust securingthe $850,000 Note executed
                          by Josie Haikin as President of Samantha Corporation, Inc.

           Exhibit 5 -    July 26,1984Deed ofTrust securingthe $550,000 Note executed
                          by Josie Haikin as President of Samantha Corporation, Inc.

           Exhibit 6 -    U.S. Life Title Co. of Houston Borrower's Statement dated
                          August 15,1985, executed by Michael Haikin and Josie Haikin

           Exhibit7-      August 15, 1985 Extension, Renewal and Modification.
                          Agreement executed by Josie Haikin as President of Samantha
                          Corporation, Inc.

           Exhibits-      February 15,1987 ModificatioTi Agreementexecutedby Michael
                          Haikin as Vice-President of Samantha Corporation, Inc.

     L     Exhibit 9 - Stock Purchase Agreement dated July 5,1990                         3
           Exhibit 10 - January 7, 1994 Amended listing of creditors in Chapter 7,
                          bankruptcy of Michael and Josie Haikm

           Exhibit 11 - Transfer of Lien from the FDIC to Dosohs I, Ltd.

           Exhibit 12 - Bill of Sale (Loan Sale No. 96CM02) from the FDIC to Dosohs
                          LLtd.

           Exhibit 13 - Payment history




                                                                                   36
     Llotta - ca   b by Mr. FMme                                   62




 1   up installing equipment, Pat's Maintenance Service.
 2
     Q    But you personally weren't involved with it; one of your
 3   companies was?
 4
     A    one of my dealers, right.
 5   Q    Right.

     A    And I had one of my employees - In fact, my stepson was
     employed with Pat's putting in the equipment.
 8
     Q    And the first time you became connected, or when you did
 9
     get -- became connected with the car wash and did the
10   analysis, it was with Mr. Kaminetzky.
11
     A    No, sir, it was with a combination of Samantha Corpora
12   tion, Mike Haikin and Mr. Kaminetzky.
13   Q    Right.
14
     A    They both retained my services as a independent to
15
     evaluate the car wash and to find out and verify that what Mr.
16
     Haikin said was built there on the construction contractor,
17   whatever, were in fact there.
18
     Q    And your opinion of the value of the car w*sh is what,
19   $600,000?

20
     A    of the construction that's there?
21   Q    No, the property a6 an operating car wash.
22   A    Today, tomorrow, yesterday, when?
23   Q    Today.
24   A    Back when they were talking it was in the million dollar
25   range.   Today I would say it's in the same range


                   JUDICIAL TRANSCRIBERS OF TEXAS, INC.
                      F« <713> 462-3042 • Office (713) 462-6434
        Liotta - o     ts by Mr. Flume                                    63




r   3
        Q    It's in the million dollar range? So that'd be the value
        of the property?

        A    well, again I'm talking about the whole thing and the
    4   operating business --
    5
        Q    That's what I'm talking about.
    6
        A    --and everything. The property itself, I'm not a real
    7
        estate appraiser so I'm not qualified to appraise the real
    8   estate.

    9
                     MR. PLUME* I have no further questions, Your Honor.
10
                     THE COURT:    Any further examination?
11
                     MR. WHALEN*    Nothing further, Your Honor.
12
                     THE COURT. All right. You may step down, sir.
13
                          I believe that's your final witness, Mr.
14      Whalen.     Do you rest?
15
                    MR. WHALEN* That's correct, Your Honor, we rest.
16
                    THE COtJRT, All right. All the evidence is now
17      closed.

18
                          Is there anything else, gentlemen?
19
                    MR. FLUME: Do you wish argument, Your Honor?
20
                    THE COURT.- How much time do you wish to reserve for
21
        argument?

22
                  MR. plumb.- I think it'll take just about ten -- no
23
        more than ten minutes, if even that.
24
                    THE COURT*     Mr. whalen?
25
                    MR. WHALBW.. Yes. sir. Ten to 15 minutes, Your        .

                        JUDICIAL TRANSCRIBERS OFTEXAS, INC
                          F«(713) 462*3042 • Office (713) 462-6434
                                                                     38
1                        IN THE UNITED STATES BANKRUPTCY COURT

2                         FOR THE SOUTHERN DISTRICT OF TEXAS

3                                   HOUSTON DIVISION

4
     DOSOHS   I   LTD.                                  CASE NO.      96-4671-Hl-ADV
5
     VERSUS                                             HOUSTON, TEXAS
6                                                       JUNE 16, 1997
                                                        9s24 O'CLOCK A.M TO
7    SAMANTHA CORPORATION INC.                          3s50 O'CLOCK P.M.

8
     PARTIAL TRANSCRIPT        -   TRIAL / AFTERNOON SESSION EXCLUDING RULING
 9

10   BEFORE THE HON. MANUEL D. LEAL, UNITED STATES BANKRUPTCY JUDGE

11
     APPEARANCES:
12
     For the Plaintiff:                        MICHAEL FLUME
13                                             One Oak Park, Ste. 200
                                               1020 N.E. Loop 410
14                                             San Antonio, Texas  78209-1212

15   For the Debtor Defendant                  MICHAEL C.     WHALEN
     and Trustee:                              2901 Wilcrest Dr., ste. 105
16                                             Houston,    Texas     77042

17   Court Recorder:                           Diane Justice

18

19

20                                             PREPARED BY:

21                                             JUDICIAL TRANSCRIBERS OF TEXAS, INC.
                                               7035 West Tidwell
22                                             Building J,      Suite 109
                                               Houston,     Texas 77092
23                                             (713)   462-6434

24
     Proceedings recorded by electronic sound recording,                       transcript
25   produced by transcription service.


                         JUDICIAL TRANSCRIBERS OF TEXAS, INC.
                          Fa* (713) 462-3042    •   Office (7)3) 4<>2-<>434
                                                                              39
 1                                      INDEX

 2


 3   WITNESSES

 4
     DOV KAMINETZKY
 5
       by Mr. Whalen              . 1                           49
 6     by Mr. Flume                            30                       51

 7
     RICHARD LIOTTA
 8
       by Mr. Whalen              53
 9     by Mr. Flume                            61

10

11

12
     EXHIBITS                    Marked/Of feral             Received
13
     Defendant             1             8                      8
14                         2            10                     10
                          3             17                     20
15                         3-4          20                     20

16
     Plaintiff        :21               33                     33
17                    •

                          22            37                     37

18

19

20   ARGUMENT                                       P   acre


21   Closing argument by Plaintiff                      64
     Closing argument by Debtor                         70
22


23
     REBUTTAL         none
24
     RULING           none
25




                  JUDICIAL TRANSCRIBERS OF TEXAS, INC.
                      F«x (713) 462-3042 » Office (713) 462-6434
                                                                        40
                   CERTIFICATION
1

2

3

 4


5

 6
                    I certify that the foregoing is a correct
 7

 8                    transcript from the electronic sound
 9

10
                        recording of the proceedings in
11
                            the above-entitled matter.
12

13

14

15

16

17

18


19          HHB9009:kgj/07-19-
1040.0138




THE STATE OF TEXAS                      S
                                        S           STOCK PURCHASE AGREEMENT
COUNTY OF HARRIS                        S




     THIS AGREEMENT is made between MICHAEL HAIKIN and wife, JOSEPHINE
HAIKIN, as Sellers and the sole shareholders of all outstanding stock of Samantha
Corporation, a Texas corporation, now called the Corporation, and DOV A.
KAMINETZKY and HOWARD WEISS, as Buyers.

     Buyers desire to acquire all outstanding stock of the Corporation, the same being
unencumbered and owned solely by Sellers. There are 1,000 shares of stock authorized,
issued and outstanding, being of one class only, common capital stock of the Corporation,
at $1.00 par value per share, hereinafter referred to as the Stock.

     Sellers agree to sell the Stock to Buyers, and Buyers agree to purchase the stock
from Sellers, for the price and upon terms and conditions hereinafter set forth.

     _Now, therefore,, in consideration of the mutual promises one to the other as
hereinafter set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and agree as
follows:

      1.    At the Settlement Date, as hereinafter defined, Sellers shall sell, assign and
transfer the Stock to Buyers, and Buyers shall purchase said Stock from Sellers pursuant
to the terms and conditions hereinafter stated.

      2.    (a) The sales price for the Stock is $1,000.00 in cash due and payable by
Buyers to Sellers at the Settlement Date. The further consideration is the payment and
satisfaction by Buyers at the Settlement Date of that certain mortgage debt being
administered by the Federal Deposit Insurance Corporation, now called the FDIC, being
more particularly described in that certain Modification Agreement executed by
Samantha Corporation with Security Bank dated February 15,1987, bearing File Number
L157385 of the County Clerk of Harris County, Texas and Film Code in that office of
XXX-XX-XXXX, hereafter called the Mortgage Debt, a copy thereof being hereto attached
and made a part of this Agreement by reference.

          (b) Concurrently with the execution of this Stock Purchase Agreement, two
other documents of even date are also executed, one entitled Earnest Money Contract,
and the other is entitled Lease Agreement, all three documents constituting the Contract
Documents, the unremedied breach of any one of them constituting a breach of all of
them at the election of the party in performance of all of them. Reference is made to
the Contract Documents for all purposes.

           (c) Referring to the foregoing paragraph (a), in the event the Mortgage Debt
is not timely paid or if the Corporation and the guarantors of the Mortgage Debt are not
timely released and discharged, then and in such event, at Sellers' election, this
Agreement shall be of no further force or effect.
      3.    (a)   Reference is made to that certain Lease executed by the Corporation as
Landlord and Choice Acquisition No. 3, Inc., a Texas corporation, hereinafter called "CA
3" as Tenant, dated July 5, 1990, hereafter called "Subject Lease". All rental obligations
                                                          •*. %
                                                     *
                                                  *» ¥£ttf
I      v£HB9009:kgj/07-19-90/
    /JO'
      \I040.0138

/
      and all other sums of money agreed to be paid by CA 3 and the Buyers, as guarantors, as
      further shown in the Guaranty attached thereto, and with respect to the payment and
      performance of Subject Lease, shall be timely paid and performed by CA 3 and Buyers,
      now called "Obligors". In the event of any unremedied default of Subject Lease by
      Obligors, they having joint and several liability for the payment and performance of paid
      Contract Documents, including Subject Lease, then and in such event, such default if
      unremedied in timely manner, shall constitute a default hereof and of the' Contract
      Documents, by the Obligors at Sellers' election, and thereupon Sellers shall have no
      further obligation hereunder to sell, assign and transfer the Stock; provided, however,
      notwithstanding any provision in this Agreement hereby executed, the Obligors shall
      remain jointly and severally liable for payment and performance of their obligations
      pursuant to the Contract Documents, including those as set forth in Subject Lease.
      Obligors have the right to remedy a default to the extent as provided in Subject Lease.

                 (b)   Reference is also made to that certain Earnest Money Contract
      executed by the Corporation as Seller and Buyers and CAS as Purchaser, dated July 5,             f
      1990 with reference to the property therein described, being a Contract Document,              I
      Breach thereof by Purchaser shall constitute a breach of the Agreement hereby executed f
      and all other Contract Documents at Sellers election. Under the terms of the Earnest I
      Money Contract, Purchaser has agreed to pay $1,270,000.00 for the purchase of the- I
      property therein described, subject to its provisions. Purchaser shall be entitled to credit I
      thereon to the extent of funds advanced or paid by it as follows: (1) rentals paid to I
      Landlord pursuant to Subject Lease, (2) repairs per Exhibit "A" hereto attached, totaling**
      $21,203.00 and Exhibit "B", totaling $44,372.00 and (S) commissions totaling $58,250.00,
      but in no event to exceed $210,000.00 as applied to the sales price for the propertyonly;
      provided, Obligors shall not be entitled to or have any claim, for such funds (other than
      credit on said Sales Price upon consummation of such sale); provided, further,
      notwithstanding any provisions in the Earnest Money Contract or other Contract
      Documents, or with respect to that hereinabove set forth, the Obligors (Buyers and CA3)
      jointly and severally, agree to pay $330,000.00 to Sellers, Michael Haikin and Josephine
      Haikin, or Samantha Corporation as hereinafter provided, referred to as the
      Haikin/Samantha Receivable totaling $330,000.00 plus interest and other charges as
      provided in the Contract Documents, including the obligation to pay and perform Subject
      Lease.


                 (c)   The Corporation is indebted to Sellers in the approximate amount of
      $1,040,000.00 and upon sale of said stock to Buyers, said indebtednesses are to be
      cancelled upon payment of the Haikin/Samantha Receivable, as follows: (1) Two
      Promissory Notes, one called Note 2(c) and the other called Note 2(d) in the Earnest
      Money Contract of even date, being one of the Contract Documents; and (2) Obligors'
      execution of a Promissory Note payable to Sellers' order, in the principal amount of
      $105,000.00 bearing interest at 9% per annum, due and payable in successive monthly
      installments commencing one month from payment of Note 2(d) Date at $3,750.00 each,
      payments made applying first to interest accrued and the balance to principal, to mature
      in the entirety, the balance of such Note being due and payable 32 months from date of
      payment of Note 2(d), to be secured by a Deed ofTrust and Security Agreement for the
      real and personal property of, and known as the Johanna Square Project comprised of 38
      apartment units, at Wirt and Long Point in Houston, Texas, the real property being
      described as follows:

            Lot 7 in Block 8 of HILLENDAHL ACRES, an Addition in Harris
            County, Texas, according to the map thereof recorded in Volume 18
            at Page 17 of the Map Records of Harris County, Texas, together
            with all improvements situated thereon and related thereto;


                                                  -2-




                                                                                                43
     Molak - cross by Mr. Whalen                                                49.




 1   you ever seen a copy of a deed —          '
 2   A    I've seen a copy of a deed —
 3   Q    -- from Samantha Corporation conveying this property?
 4
     A    I can't recall.        I'm sure we ordered a title run and have
 5
     looked at numerous documents. And you can see this is just a
 6   partial list of recorded documents that affect that property
 7
     and I might have seen a deed.           I can't really recall.
 8        (Pause - Attorneys conferring)                                              .
 9
     Q    Were you aware that the FDIC was aware of the conveyance
10   from Samantha to Choice Acquisitions No. 4, Inc.?
11   A    Was I aware that the —

12   Q    Uh-huh.

13
     A    — that were was some kind of conveyance made subject to
14   our lien on the property?         I —
15   Q    No --

16   A    --I'd have to --

17
                  THE COURT:     No.   No, he asked you, were you aware --
18
     was FDI -- were you aware that FDIC was aware of it.                If I
19   understand what you're saying.                ,
20
                  THE WITNESS:     Was I aware that the FDIC --
21
                  MR. WHALEN:     That's correct, Your Honor.
22
                  THE WITNESS:     —   was aware?      I can't recall.     I
23   couldn't say.
24   BY MR. WHALEN:

25
     Q    In all the documentation that the FDIC gave to — or


                     JUDICIAL TRANSCRIBERS OFTEXAS, INC.                 gWtfl ^
                       F«(713)462-3042 • Office(713)462-6434          ^*WF» *
     Molak - crot- by Mr. Whalen                                             50.




 1   transferred to Dosohs as part of the acquisition of the
 2   Samantha note to Security Bank, did the FDIC include any
 3   documentation to show that there had been such a conveyance?
 4   A    Like I say, I don't recall seeing anything, or what it
 5   would matter.

 6   Q    What did the FDIC give you in the way of documentation --
 7   give to Dosohs?

 8   A    Oh, there's -- from the bank files.          There's credit
 9   files, financial statements, appraisals, original loan docu
10   ments, security documents, and all the associated renewals,
11   modifications, internal bank memos, bank correspondence.
12                     FDIC, same thing.       Whatever type of internal
     correspondence or other reports that they had ordered follow

     ing the closing of the bank.

     Q    Well, would it be fair to say that the FDIC gave you all
     the paperwork they had dealing with this situation -- with              ,

     this transaction?

     A    I would say so.       All that they knew they had.        Something
     might have been overlooked.                ,

                  MR. WHALEN:    Excuse me, Your Honor.     Do I have some

     time left?

                  THE COURT:    You have 21 minutes left, sir.

                  MR. WHALEN:    20 minutes.

          (Pause - Attorneys conferring)

     Q    Mr. Molak, do you have any personal knowledge of any of


                     JUDICIAL TRANSCRIBERS OF TEXAS, INC.
                       Fax (715) 462-3042 • Office (713) 462-6434

                                                                        45
     Molak - cro. . by Mr. Whalen                                                  46,




 1   tion or extension agreement, other than this Exhibit #11?
 2   A    No.     I'm not.

 3   Q    Then would it be your testimony that based on the docu
 4   ments that Dosohs possesses that the maturity date of this
 5   indebtedness, which it's claimed that Samantha owed to
 6   Security Bank, that the date of that -- the maturity date of
 7   that indebtedness was August 15th, 1990?                   Is that correct?
 8   A    Yes.

 9   Q    Now, Mr. Molak, you testified that Dosohs Limited, the
10   adversary Plaintiff, had earlier at some point filed a motion
                                                 a




11   to lift the stay in the bankruptcy proceeding of Samantha; is
12   that correct?

13   A    That's correct.

14   Q    What happened to that —           what was the progress of that
15   motion?

16   A    The progress of the motion.                Well, the stay --
17   Q    Or what happened to it?
18   A    —     was not granted.    That's why we're here.
19   Q    Pardon?                                      ,
20   A    They stay was not granted and that's why we're here.                     An
21   adversary was filed instead.

22   Q    Well, isn't it a fact that Dosohs voluntarily withdrew
23   that motion to lift the stay?
24   A    Certainly.     'Cause there were some questions that needed
25   to be answered, and that's why we're here.


                     JUDICIAL TRANSCRIBERS OF TEXAS. INC. f
                       Fax (713) 462-3042    •       Office (713) 462-6434


                                                                              46
     Molak     - re*    ss by Mr. Whalen                                    55,
     Haikin - direct by Mr. Flume




 1   A    Not of my own personal knowledge, no.
 2   Q    Mr. Molak, do you know when the adversary action             this
 3   adversary action that we're here about, do you know when that
 4   was filed?

     A    Well, it was sometime last fall if I recall cor -- I

     can't remember.        Or last summer.

     Q    Well, of course, it's in the file, and we can check it,
 8   but if the filestamp on the pleading says September 25th,.
 9   1996, would you have any reason to doubt that?
10   A    No,    I wouldn't.
                                              m




11                MR. WHALEN:      I'll pass the Witness for right now,
12   Your Honor.

13                THE COURT:     Anything on that one single point, sir?
14                MR. FLUME:     No further questions. Your Honor.
15                THE COURT:     You may step down.
16                THE WITNESS:      Thank you.
17                THE COURT:     Who is your next witness, sir?
18                MR.   FLUME:   Michael Haikin.

19                THE COURT:     Okay.            ,
20           (The Witness is sworn)

21                      DIRECT EXAMINATION OF MICHAEL HAIKIN

22   BY MR.   FLUME:

23   Q    Can you please state your name and spell your last name
24   for the record?

25   A       My name is Michael Haikin, H-A-I-K-I-N.


                        JUDICIAL TRANSCRIBERS OF TEXAS, INC.
                          Fax (713) 462-3042 • Office (713) 462-6434


                                                                       47
      Haikin - cross by Mr. Whalen                                            89.




  1   A       We drew as we needed it.         Yes.

  2   Q       I was just asking you to agree that the entire amount was
  3   not funded —

  4   A       No,    no.

  5   Q       --in the original note.
 6    A       It was not.      No.

 7            (Pause)

 8    Q       Mr. Haikin -

 9            (Talking off the record)
10    Q       I'm trying to find --to correctly describe it as Exhibit
11    # — Dosohs' Exhibit #3.            Well, it's the one we were just
12    talking about.         No, I take it back.      That's not the one we
'l3   were talking —         I'm talking about the one that was executed in
14    1987.

15    A       Uh-huh.

16    Q       Are you familiar with the modification agreement which is
17    Dosohs' Exhibit #11 --

18    A       #11.

19    Q       -- that was executed February ,15th, 1987?
20    A       Just one second.       Get to it.

21            (Pause)

22    A       That's right.      Okay.
23    Q       All right.      Mr. Haikin, on page 2 of that document, item
24    4 says the maturity date of August 15th, 1990, shall remain
25    unchanged.


                           JUDICIAL TRANSCRIBERS OF TEXAS, INC.
                            Fax (713) 462-3042 • Office (713) 462-6434

                                                                         48
     Haikin - cross by Mr. Whalen                                         90.




 1   A       That's right.
 2   Q       Do you have any knowledge of there ever having been a
 3   later extension or modification agreement that extended the
 4   maturity date of this indebtedness any later than August 15th,
 5   1990?

 6   A       No.

 7           (Pause)

 8                 THE WITNESS x    Judge, can I intercede a little bit
 9   here?

10                 THE COURT:     I'm -- He's asking a question.
11                 THE WITNESS:     No, I'm just saying, can I intercede,
12   maybe make it clearer for you?
13                 THE COURT:     It's -- it's the lawyers, they're the
14   one in control right now.
15                 MR. WHALEN:     Do you want to --
16                 THE WITNESS:     I just want to clarify what the 1987
17   was.    The whole idea of the -- the reason for the modification
18   was to reduce the interest we were paying of 13 percent down
19   to 11, which reduced our payment considerably from over 7,000
20   to 6,300.      That was the reason for this modification.      It did
21   have nothing to do with extension or anything, and it cost us
22   $10,000 to do the modification.         I --

23   BY MR. WHALEN:

24   Q      Well, yeah, I understand, and I suppose that's why it
25   states there then that the maturity date will not change.


                       JUDIOAL TRANSCRIBERS OF TEXAS, INC.
                        Fax(713) 462-3042 • Office (713) 462-6434

                                                                    49
                    CERTIFICATION
 1

 2

 3

 4

 5

 6
                    I certify that the foregoing is a correct
 7

 8                    transcript from the electronic sound
 9

10
                        recording of the proceedings in
11
                            the above-entitled matter.
12

13

14

15

16

17

18


19

20
     Signature «
               ft Transcriber   ()

21                         U^y
     Signature of Proofreader
22

23
     rate
24

25    /&/
     JTT#



                       JUDICIAL TRANSCRIBERS OF TEXAS, INC.
                         Fax (713) 462-3042 •   Office (713) 462-6434

                                                                        50
    14-14-00410-CV
        DOVK.AVNI.
                      Petitioner,
             v.

       DOSOHS LLTP
                     Respondent.

EXHIBIT 0}L TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
    14-14-00410-CV

                      Petitioner,
             v.

       wm*mi \M
               Respondent.

EXHIBIT M_ TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
 t

it •


                                                                                                  PA
                                              No. 97-40590                     1^ 1           ,
        CHOICE CAR WASH, INC.,                   •       IN THE DISTRICT COURT**6** cg*^* D
        AND BUSINESS OWNERSHIP AND               •
        LIABILITIES TAKEOVER                  • *        •                               u 1998
        CORPORATION                              *                         By ***** Q>
       VS.                                       *       11TH JUDICIAL DISTRICT                   i^^
       DOSOHS LLTD.                              * HARRIS COUNTY, TEXAS                           ^,C_
        MOTION TO STRIKE THE INTERVENTION OF DOV AVNI KAMINETZKY. PRO SE

       TO THE HONORABLE JUDGE OF SAID COURT:

              NOW COME DOSOHS I, LTD., and files this Motion to Strike Intervention of Dov

       Avni Kaminetzky, Pro Se, Plaintiff and would show the court the following:
                                                     L


                                                 FACTS

              1.0    On August 4, 1997, Choice Car Wash, Inc., and Business Ownership and
       Liabilities Takeover Corporation, ("Choice Car Wash and Business Ownership") filed a
       lawsuit in this case claiming to be the most recent owner of real property at issue.

              1.1   On September 2, 1997, Choice Car Wash and Business Ownership filed
       Plaintiffs' First Amended Petition for Damages and for Declaratory Judgment, Application
       for Temporary Restraining Order, and Application for Temporary orPermanent Injunction.
             1.2    On August 26,1997, Defendant, Dosohs 1 Ltd., ("Dosohs") filed its Original
       Answer.

             1.3    On September 4, 1997, the Plaintiffs, Choice Car Wash and Business

       Ownership filed Plaintiffs' Motion for Summary Judgment

             1.4    On September 19,1997, Defendant, Dosohs filed its First Amended Original
       Answer.

                                                             ^OTODERS MEMORANDUM
                                                         ._ ^wOe time ofimaging
                                                                                                  103
        1.5    On September 22, 1997, Dosohs filed its Response to Motion for Partial

Summary Judgment

        1.6    On December 8, 1997, Plaintiffs, Choice Car Wash and Business Ownership

filed Plaintiffs' Second Amended Petition in Trespass to Try Title, for Damages and/or

Declaratory Judgment

        1.7    On January 12, 1998, Plaintiffs, Choice Car Wash and Business Ownership

filed Plaintiffs' Third Amended Petition Seeking a Declaratory Judgment, Bringing Action

in Trespass to Try Title, and Seeking Damages from Defendant This Petition was joined

by Dov Avni Kaminetzky, ("Kaminetzky") Pro Se, as a Plaintiff against Dosohs.

       1.8     On January 20, 1998, Plaintiffs, Choice Car Wash, Business Ownership and

Kaminetzky filed Plaintiffs' Fourth Amended Petition, Seeking a Declaratory Judgment,

Bringing Action in Trespass to Try Title, Seeking Damages from Defendant, Making

Application for a Temporary Restraining Order, and Making Application for a Permanent

or Temporary Injunction.

                                              n.


     DOSOHS I. LTD.. REQUESTS THE COURT STRIKE THE INTERVENTION

       2.0    Kaminetzky, in the Third Amended Petition, refers to himself as a Plaintiff

in this case, however, does not file the formal Plea in Intervention. The pleadings on file

do not establish that Kaminetzky has a judicial interest in the matters in controversy in this

litigation. Furthermore, Kaminetzky has not established that his intervention will not unduly

complicate the existing litigation by multiplication of issues.

       2.1    Dosohs would further show the court that on December 10,1997, Kaminetzky

filed an Adversary Proceeding in the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, Adversary No. 97-4813, titled Adversary Proceedings

                                              2

                                                                                        104
by Debtor-In-Possession to Avoid an Unlawful Foreclosure Sale and Time Barred Debts

and Liens, to Recover Property and Money of the Bankruptcy Estate, and for Injunctive

ReUef and Declaratory Judgments.

       2.2     The issues raised by Kaminetzky in his Adversary Proceeding filed in the

Bankruptcy Court are the same or similar issues raised in the Plaintiffs Third Amended

Petition filed herein. To allow Kaminetzky to intervene in this proceeding would involve

multiplicity of issues.

       2.3     Dosohs therefore request that the court strike the intervention of Kaminetzky.

       WHEREFORE, PREMISES CONSIDERED, Dosohs hereby requests that the

parties take notice of this motion, that on hearing of the court grant this Motion to Strike

the Intervention, make such other and further relief and orders as may be just and

equitable.

                                           Respectfully submitted,

                                           MUNN& FLUME
                                           One Oak Park, Suite 200
                                           1020 N.E. Loop 410
                                           San Antonio, Texas 78209
                                           (210) 828-5641
                                           (210) 821-6069 Facsimile




                                           MICHAEL FLUME
                                           State Bar No. 07188480

                                           ATTORNEYS FOR DOSOHS L LTD




                                                                                       105
                                  CERTIFICATE OF CONFERENCE

               The Defendant confered in good faith with the Plaintiffs, Choice Car Wash, Inc. and

 Business Ownership and Liabilities Takeover Corporation's, attorney Michael Whalen, via

 telephone conversation, and were unable to reach an agreement concerning the attached

 motion. The Defendant attempted to confer with Plaintiff, Dov Avni Kaminetzky, via

 telephone, however we were unable to reach him.



                                                 MICHAEL FLUME

                                        NOTICE OF HEARING

              It is hereby ORDERED by the Court that a hearing be held on the foregoing Motion

to Strike on ihe 2nd day of April 1998, at 8:00 a.m., in the 11th Judicial District, Harris

County, Houston, Texas.



                                                 HONORABLE MARK DAVIDSON


                                    CERTIFICATE OF SERVICE

              I hereby certify on this _^f day of March, 1998, that a true and correct copy of
Motion to Strike the Intervention of Dov Avni Kaminetzky, Pro Se has been sent via
certified mail to the following:

Michael C. Whalen
2901 Wilcrest, Suite 105
Houston, Texas 77042

Dov Avni Kaminetzky,
Pro Se
1609 South Kirkwood, #B
Houston, Texas 77077-3158


                                                       MICHAEL FLUME
notiQa.4\ridk6-    14-14-00410-CV

        $m K;--/jgNl
                       Petitioner,
             v.

       BlillgUffi
                       Respondent

EXHIBIT Id TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                              r\                                       r\
                                                                                              &
                                               NO.   97-40590

CHOICE     CAR       WASH,       INC. AND                       IN THE DISTRICT COURT OF
BUSINESS AND OWNERSHIP LIABILITIES
TAKEOVER CORPORATION (DEL.),INC.
                     Plaintiffs,
VS.                                                             HARRIS COUNTY,T E X A S

DOSOHS I,      LTD.
                                        Defendant.              11TH   JUDICIAL DISTRICT

        VERIFIED RESPONSE IN OBJECTION OF JOINT PLAINTIFF                                ^
       DOV AVNI KAMINETZKY.PRO SE LITIGANT.TO THE IMPROPER                         *%.    J
      MOTIONS OF DOSOHS I.LTD FOR ABATEMENT OF THIS ACTION vj, V\ ^                                  :... ^
  AND STRIKING HIS "INTERVENTION".AND IN THB ALTERNATIVE.^ft^* *£ \£\ S^
   HIS MOTION FOR CONTINUANCE OF THE ORAL HEARING SET °^C,         ''•'•\^V
      TO APRIL 2.1998.WITHOUT CONFERENCE OR PROPER NOTICE.                       <3&&g\ *£>            "'* rO
TO THE HONORABLE DISTRICT JUDGE MARK DAVIDSON:                                    ^Jj&-^. V- VJ-
        COMES NOW Joint Plaintiff Dov Avni Kaminetzky, a pro-litigant

who was joined in these proceedings on 1/12/1998 ,pursuant to Rule

39,Tx.Rules.Civ.Proc. ["Kaminetzky"], and files this his verified

responses in objection to the improper motions of defendant Dosohs

I,Ltd.["Dosohs"] for abatement of this action and for the striking

of his alleged "intervention" in thius case,and in the alternative

his motion for             continuance of the oral hearing, improperly set by

Dosohs to April 2,1998 @8.00 A.M.,and in support thereof will show

this honorable court the following:

                                         I.   RELEVANT FACTS


 1.1    On February 16,1989 the Federal Deposit Insurance Corporation

took over the assets of the failed                         Security Bank of Houston, Texas

["Security"] which provided financing to Samantha Corporation, Inc.

for the construction and operation of a full service automatic car

wash,located in southwest Houston and known as "Softouch Car Wash".

["Softouch"].

 1.2.    The       said initial construction financing was later extended

and converted by Security Bank into three promissory notes, which

          RECORDER'S MEMORANDUM                      -1-
          This inslrumsnt isof poor quality
               at the time of imaging                                                         1C)R
were all in default, upon which the FDIC attempted to foreclose .

1.3. On January 7,1994 Samantha sold all its title,interests and

rights in and to the " Softouch Car Wash" property to Kaminetzky

as Trustee, and to Choice Acquisitions No. Four, Inc. of Houston

Texas ["CA-4", a Texas corporation which he founded and owned ].

1.4.      The transaction was documented by a Special Warranty Deed ,

filed for record on May 9.1994 in the office of the Harris County

Clerk under File No.P849765,as later corrected, a true and correct

copy thereof is incorporated herein by reference as      Exhibit " A "

for all purposes,as if set forth at length,and should be judicially

noticed by this court,pursuant to TRCE 201(d).

1.5.    On    July 28, 1995, over six years and five monthes after the

takeover of the failed "Security" and the three defaulted Samantha

notes owned by it, Samantha filed for a voluntary bankruptcy under

Case #95-45547-Hl-ll in the Southern District of Texas [ Houston ].

1.6.     On July 16,1997 the honorable bankruptcy judge Manuel D. Leal

terminated the      automatic stay with respect to Samantha's pecuniary

interest in the "Softouch Car Wash" property,effectively abandoning

any claims of the estate to that property and notes secured by it.

A true and correct copy of judge Leal's order, entered on 7/16/1997

in     Case   No. 95-45547-*Hl-ll is incorporated herein by reference as

Exhibit "B " for all purposes,as if set forth at length, and should

be judicially noticed by this court/pursuant to TRCE 201(d).

1.7.     By two special warranty deeds,dated July 16 and August 1,1997

corporate plaintiffs Choice Car Wash, Inc. ["CCW"] and Business and

Ownership Liabilities Takeover Corporation,Inc.["B.O.L.T"} acquired

the "Softouch Car Wash" from Kaminetzky and corporate successors to

"CA-4". The deeds were recorded in the office of the Harris County

                                    -2-

                                                                    109
Clerk under Files No. S548428 and S575264. True and correct copies

of these two deeds are incorporated herein by reference as Exhibits

"C" and "D" respectively,for all purposes,as if set forth at length

and should be judicially noticed,pursuant to TRCE 201(d).

 1.8. After Dosohs has served Kaminetzky with a defective notice of

intent to conduct non judicial foreclosure sale of the " Softouch "

property pursuant to rights it allegedly acquired on July 12, 1996

from the FDIC as receiver for the failed Security Bank-Houston,the

two corporate plaintiffs filed on August 4.1997 this suit against

Dosohs,in attempt to enjoin the foreclosure sale, set for 8/5/1997.

Additionaly,By a Lis Pendens instrument filed on August 29,1997 in

the office of the Harris County Clerk under File S615275,corporate

Plaintiffs "CCW" and nB.0.L.T.",gave public notice of the pendency

of this lawsuit,filed under Case No.97-40590 in this Court.True and

correct copies of this Lis Pendens deeds is incorporated herein by

reference as Exhibit "E" for all purposes,as if set forth at length

and should be judicially noticed, pursuant to TRCE 201(d).

1.9.    After Kaminetzky elected to exercise two repurchase options

he owned with respect to "Softouch", pursuant to Exhibits "A" and

"D" incorpoated herein by reference, by two warranty deeds, dated

September 2,1997 corporate plaintiffs "CCW" and "B.O.L.T" conveyed

to Kaminetzky a total of 19.00% undivided interest in the"Softouch"

property and in all business activities thereon conducted.The deeds

were recorded in the office of the Harris County Clerk under Files

No. S         and S620270.True and correct copies of these warranty

deeds are incorporated herein by reference as Exhibits "F" and "G"

respectively,for all purposes,as if set forth at length and should

be judicially noticed by this court, pursuant to TRCE 201(d).

                                -3-

                                                                110
1.10. Later on September 2,1997 Dosohs claims to have conducted a

non-judicial foreclosure sale of the "Softouch Car Wash" property,

19% of which was owned by Kaminetzky.

1.11. Minutes before this foreclosure sale,after the representative

of Dosohs sneaked from a TRO hearing,held by the hon.Kathleen Stone

as the ancilliary judge of the Harris County District Courts,at the

request of corporate plaintiffs "CCW" and "B.O.L.T." and proceeded

to the Family Court building, in order to non-judicially foreclose

upon the "Softouch" property,Kaminetzky who became privy to Dosohs

plans filed his own personal bankruptcy under Case 97-49007-H1-11,

now pending in U.S.Bankruptcy judge Manuel D.Leal's court,thereby

staying and voiding this alleged non-judicial foreclosure sale. A

true and correct copy of Kamiinetzky's original bankruptcy petition

is incorporated herein by reference as Exhibit "H" for all purposes

and should be judicially noticed,pursuant to TRCE 201(d).

1.12. On December 10,1997 Kaminetzky,acting as debtor in possession

filed an adversary action against Dosohs I,Ltd,Dosohs Inc. and Matt

N.Molak in the United States Bankruptcy Court,under Case No,97-4813

now pending in that court. True and correct copies of Kaminetzky's

original petition and the three "Dosohs Defendants" response thereo

are incorporated by reference as Exhibits "I"and "J"   respectively,

for all purposes,as if set forth at length and should be judicially
noticed by this court, pursuant to TRCE 201(d).

1.13. On January 12,1998 Corporate plaintiffs "CCW" and "B.O.L.T"

joined Kaminetzky,INDIVIDUALY,as indispensible party plaintiff in

this lawsuit,a fact unoppsed by Dosohs I,Ltd,until last week-WHEN

EXTENSIVE PRE-TRIAL DISCOVERY BECAME DOB BY DOSOHS TO KAMINETZKY.

1.14. On or after 3/25/1998 Dosohs filed its motions and set them

for an oral hearing on 4/2/98-WITHOUT CONFERRING WITH KAMINETZKY.
                            -4-


                                                                111
       II. KAMINETZKY'S OBJECTIONS TO DOSOHS'    PLEA IN ABATEMENT

2.1. Dosohs never conferred with Kaminetzky prior to the filing of

its plea and the setting of this hearing, violating both the local

rules of the Harris County District Courts,and rules of this court.

2.2. Kaminetzky only received notice of this proposed hearing and

of Dosohs' plea only on Monday afternoon,March 30,1998. Such short

notice also in violation of the local rules of the Harris County

District Courts,and the specific rules of this court.

2.3.    DOSOHS' PLEA IN ABATEMENT IS UNVERIFIED, AND SHOULD NOT BE

CONSIDERED BY THIS COURT. Neelv v.Intercity Mcnnt.Corp.    732 S.W.2d.

644,648 (Tex.App.-Corpus Christi,1987,1978 writ refused n.r.e.).

2.4. THE FAILURE OF DOSOHS TO VERIFY ITS PLEA PRECLUDED THIS COURT

FROM SUSTAINING IT. Sparks v.Bolton 335 S.W.2d.780,785 (Tex.App.--

1960,no writ).


       III. KAMINETZKY'S OBJECTIONS TO DOSOHS'   MOTION TO STRIKE

3.1.   Dosohs never conferred with Kaminetzky prior to the filing of

Its motion and the setting of this hearing,violating both the local

rules of the Harris County District Courts,and rules of this court.

3.2. Kaminetzky only received notice of this proposed hearing and

of Dosohs' plea only on Monday afternoon,March 30,1998. Such short

notice also in violation of the local rules of the Harris County

District Courts,and the specific rules of this court.

3.3. Kaminetzky voluntarily withdrew his interventon by right in

Adversary Case 96-4671,and judge Leal so ordered on April 18,1997.

True and correct copy of judge Leal's order is incorporated herein

by reference as Exhibit " K " for all purposes, as if set forth at

length and should be judicially noticed, pursuant to TRCE 201(d).

DOSOHS* COUNSEL IS MISREPRESENTING THIS MATERIAL FACT TO THIS COURT

                                -5-
                                                                     112
3.4. Adversary Case 97-4813 involves additional parties,bankruptcy

specific claims,and other issues related to adverse possion of the

"Softouch Car Wash" property prior to the 7/28/95 bankruptcy, and

was filed in the United States Bankruptcy Court on 12/10/1997,over

four (4) monthes after the filing of this case bt "CCW" and "BOLT".

3.5. Kaminetzky is not a Rule 60 intrevenor in this case. He is a

properly joined plaintiff,pursuant to Rule 39, TX.Rules Civ.Proc.

3.6. Kaminetzky is an indispensibel party to this proceeding,and

in his absence no complete relief can be obtained in this dispute.

3.7 DOSOHS'   COUNSEL CONCEALED THESE MATERIAL FACTS FROM THIS COURT

IN BAD FAITH AND SHOULD ACORDINGLY BE SANCTIONED BY THIS COURT.

                        IV. RELIEF REQUESTED

 WHEREFORE,PREMISES CONSIDERED,joined plaintiff Kaminetzky prays

that this honorable court grant him the following acts of relief:

 (1) Refuse to conduct this improperly noticed hearing.

 (2) Deny Dosohs' unverified plea in abatement,filed in bad faith.

 (3) Deny Dosohs' motion to strike his pleading,filed in bad faith,

     and in a clear attempt to avoid overdue discovery requests by

     Kantintezky and in the alternate,

 (4) Grant kaminetzky's motion for continuance,resetting this oral

     hearing to Monday,April 13,1998 at 8.00 O'clock ,A.M.
     Respectfully submitted,             Further affiant sayeth not.
                                    J\j     /SW IflUift
                                      Dov Avni KamirJertzky
                                       a/k/a Dov K. Avni
                                          Joint Plaintiff in
                                      Civil Action #97-40590
                                      appearing herein pro-se
                                               "Affiant"

                                     1609 South Kirkwood # A
                                     Houston,Texas 77077-3518
                                     Tel &Fax :(281)493-6965
                                      { Call first to fax }


     SUBSCRIBED AND. SWORN TO before me,the undersigned notary
public on this the   £?/*dav of March,1998.


                                                      and for the
                                                     Texas




                              -7-


                                                                    114
                   CERTIFICATE OF SERVICE

     I hereby certify that a true and .correct copy of the foregoing         .
Response was forwarded on this, the 3L—.days of March 1998 by a hand t^hfaithfy
delivery, facsimile transmission, and/ or by First Class U.S.               *
Mail, to all parties or counsels of record, and to all other
parties in interest in this matter, at their last known mailing
address as it appears in the files of this court.


                                     Dov Avni Kamine
                                           Debtor




                               -8-



                                                                  115
    14-14-00410-CV
        DOV K. AVNI.
                       Petitioner,
             v.

       DOSOHS i, Ltq
                    Respondent.

EXHIBIT B TO APPELUNTS FIRST

SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                                               P6
                               NO.    97-40590

CHOICE CAR WASH, INC.,                             IN   THE   DISTRICT          COURT
BUSINESS AND OWNERSHIP
LIABILITIES TAKEOVER CORPORATION,                                          CO
                                                                                o
and DOV AVNI KAMINETZKY,                                         UJ        <
                        Plaintiffs;
                                                  FOR HARRIS COy^u,^, fgXAS
VS.

DOSOHS I, LTD.,
                         Defendant.                11th JUDICIALlj^piST'gCCT
                                                                                    CO
                                                                      c5            a"*
                                                                                               CO
             HBSPOHSE OF PLAINTIFFS CHOICE CAR WASH. INC. .
      AND BUSINESS AND OWNERSHIP L1APTT.TTTWS TRKKfWlgt CORPORATION
           TO DEFENDANT'S MOTION TO STRIKE THE
                    OF DOV AVNI KAJgDfflBTgKY. FRO SB



TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Plaintiffs CHOICE CAR WASH, INC., and BUSINESS AND OWNERSHIP

LIABILITIES TAKEOVER CORPORATION            ask leave of court to file this

response to Defendant's Motion to Strike the Intervention of Dov

Avni Kaminetzky, Pro Se, and would show the court as follows:

                                       1.

       Plaintiff Dov Avni Kaminetzky did not join in this lawsuit

by intervention, as alleged by Defendant, but joined in this

lawsuit by appearing as a co-plaintiff in the Third Amended

Petition previously filed herein by plaintiffs.
       Rule 65, Tex.R.Civ.Proc., states in part as follows:

        "Unless   the   substituted instrument shall be set            aside              on
         exceptions, the instrument for which it is substituted
         shall no longer be regarded as a part of the pleading in
        the record of the cause, * * * .".

Accordingly, inasmuch as,       all previously filed petitions were

superseded by the Third Amended Petition,               Dov Avni Kaminetzky
properly made an appearance as a pro se plaintiff in the Third

Amended Petition.                                             SS^«6*W^

                                                                                    116
     Dov Avni Kaminetzky has been named as a pro se party

plaintiff in all subsequent amendments of the petition of.

plaintiffs.

     2.   Rule 40, Tex.R.Civ.Proc, states in part as follows:

     "(a) Permissive Joinder. All persons may join in one action
      as plaintiffs if they assert any right to relief jointly,
      severally, or in the alternative in respect of or arising
      out     of   the   same transaction, occurrence,   or    series   of
      transactions       or occurrences and if any question of law      or
      fact common to all of them will arise in the action. * * ".

Plaintiff Dov Avni Kaminetzky owns an undivided interest in the

property which is the subject of this lawsuit.         (See the Verified

Response in Objection of Joint Plaintiff Dov Avni Kaminetzky to
Defendant's Motion, which Verified Response includes a copy of

the deeds of conveyance to Kaminetzky, such Verified Response and

exhibits thereto being incorporated herein by this reference.)

Consequently, Kaminetzky is a necessary party to this lawsuit.



    WHEREFORE, premises considered,            plaintiffs     Choice Car

Wash, Inc., and Business Ownership and Liabilities Takeover

Corporation pray that Defendant's Motion to Strike the Inter
vention of Dov Avni Kaminetzky, Pro Se, be denied, and pray

further that the corporate plaintiffs have such other relief,
both legal and equitable, to which they may be justly entitled.


                                  Michapr c:      .*
                                                    WLrv^
                                  State Bar No.   21239000
                                  2901 Wilcrest, Suite 105
                                  Houston, Texas 77042
                                  Tel: (713) 782-0065
                                  Fax: (713) 782-7868
                                  Attorney for Plaintiffs
                                  Choice Car Wash, Inc., and
                                  Business and Ownership
                                  Liabilities Takeover Corporation.


                                   -2-

                                                                    117
.r~




          The undersigned attorney of recorcL-for the corporate
      plaintiffs hereby certifies that on April_/4£_, 1998, a true copy
      of the foregoing document has been forwarded to the attorney of
      record for defendant, at the following address:

                              Michael Flume
                              Munn &    Flume
                              Attorneys at Law
                              1020 N.E. Loop 410, Suite 200
                              San Antonio, TX 78209
                             .' Telecopier:     210/821-6069


                                             *I^$&k




                                       -3-

                                                                  118
•>




                                   NO.    97-40590

     CHOICE CAR WASH, INC.,                          IN   THE   DISTRICT      COURT
     BUSINESS AND OWNERSHIP
     LIABILITIES TAKEOVER CORPORATION,
     and DOV AVNI KAMINETZKY,
                            Plaintiffs;
                                                     FOR HARRIS COUNTY, TEXAS
     VS.

     DOSOHS I, LTD.,
                            Defendant <              11th   JUDICIAL      DISTRICT



                  ORDER DENYING DEFENDANT'S FLEA IN ABATEMENT



           Came on for consideration Defendant's Plea in Abatement.

           The Court, after considering the evidence and           the argument

     offered on behalf of the parties, is of the opinion that

     Defendant's Plea in Abatement should be denied.

           It is therefore ORDERED that Defendant's Plea in Abatement

     is denied.

           SIGNED on this         day of April, 1998.


                                          Judge Presiding

     ENTRY REQUESTED AND
     APPROVED AS TO FORM BY:

     Michael C. Whalen,
     State Bar No.   21239000
     2901 Wilcrest, Suite 105
     Houston, Texas 77042
     TEL: (713) 782-0065
     FAX: (713) 782-7868
     Attorney for Defendants
     Choice Car Wash, Inc., and
     Business and Ownership
     Liabilities Takeover Corporation




                                                            atthettn»oHn«tW

                                                                               119
    14-14-00410-CV

        POVK.AVN1,
                        Petitioner,
             v.

       DOSOHS I, Lflj
                     Respondent.

EXHIBIT Jj[_ TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                     ft                         p^
                                        No. 97-40590                      .   ~""*Qe* «-CJ        ^
CHOICE CAR WASH, INC.,                      *      IN THE DISTJRICT COlllS? /Llll'^V
AND BUSINESS OWNERSHIP AND *                                  8y mrris Goanty, ft     K'\u
LIABlUnES TAKEOVER                          *                   **             ^jas
CORPORATION                                 *                                   ^pu£"
                                            *


VS.                                         •      11TH JUDICIAL DISTRICT
                                            *


DOSOHS L LTD.                               •      HARRIS COUNTY, TEXAS

                           MOTION FOR BIFURCATED TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes, DOSOHS L LTD. ("Dosohs"), Defendant in this action, and requests

the court to Bifurcate the Trial of this action so that the determination, if necessary, of the

amount of any exemplary damages may be held in a second phase of trial, and only after

the court determines that there is a legal basis for an award of exemplary damages against

Dosohs based on the findings of the jury in the first phase of trial.

       Dosohs further moves that all evidence of its financial condition or net worth, along

with all other evidence relevant only to the amount of exemplary damages, be excluded for

the first phase of trial

       Dosohs, is entitled to this relief as a matter of law pursuant to Texas Civil Practices

and Remedies Code Sections 41.009 and 41.011 and the decision of the Texas Supreme

Court in Transportation Inc. Co. v. Model. 879 S.W.2d 10, 29-30 (Tex.1994).

       WHEREFORE, PREMISES CONSIDERED Dosohs requests that the Court order

a Bifurcated Trial of the amount of exemplary damages from the other issues in this case

and make such other orders as the court deems fair and just

                                                     RECORDER'S MEMORANDUM
                                                     This instrument is of poor quality
                                                           at the timeof imaging



                                                                                          127
                                          Respectfully submitted,

                                          MUNN& FLUME
                                          One Oak Park, Suite 200
                                          1020 N.E. Loop 410
                                          San Antonio, Texas 78209
                                          (210) 828-5641
                                          (210) 821-6069 Facsimile




                                          MICHAEL FLUME
                                          State Bar No. 07188480

                                          ATTORNEYS FOR DOSOHS L LTD.




                              CERTIFICATE OF SERVICE

        I do hereby certify on this the//^dayof April, 1998, that atrue and correct copy
of the foregoing document has been sentby certified mail and via facsimile to the following:


Michael C. Whalen
2901 Wilcrest, Suite 105
Houston, Texas 77042

Dov Avni Kaminetzky,
ProSe
1609 South Kirkwood, #B
Houston, Texas 77077-3158



                                                 MICHAEL FLUME-'




                                                                                      128
    14-14-00410-CV
        POV ft. AVNI
                        Petitioner,
              v.
                   'K

                        Respondent.
            7<
EXHIBIT /> TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                 NO.   97-40590                                                     fll
CHOICE    CAR   WASH, INC. AND                    IN THE DISTRICT COURT OF
BUSINESS AND OWNERSHIP LIABILITIES
TAKEOVER CORPORATION (DEL.),INC.
and DOV AVNI KAMINETZKY,A PRO-SE
LITIGANT.
                          Plaintiffs,
VS.                                               HARRIS COUNTY^T EXAS g «%
DOSOHS I, LTD.
                           Defendant.             11TH     JUDICIAL^DT^H&CCteA
      PLAINTIFF    DOV   AVNI   KAMINETZKY'S VERIFIED ROLE 215 MOTION                          '
      TO STRIKE    DEFENDANT'S PT.g*nTWQ, EXCLUDE ITS         WITNESSES AMD
      TRIAL EXHIBITS AND GRANT HIM MONETARY SANCTIONS. MaPpIM. gB%, Tem
      ALTERNATIVE.TO COMPEL RESPONSES TO DISCOVERY AND APPEARANCE tp',4Cfiy~
      TO SCHEDULED ORAL DEPOSITIONS.NOW SET FOR 6/31/98BASa-fr A.M. -Q^ffi
TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW     Dov Avni Kaminetzky,a pro-litigant joined here as

plaintiff on 1/12/98,pursuant to Rule 39,TRCP ["Kaminetzky"], and

file this his Verified Rule 215 [TRCP] Motion to Strike Defendant

Dosohs I,Ltd.'s Pleading,Exclude its Witnesses and               Trial Exhibits

and to Grant him an Award of Monetary Sanctions for his unnecessary

costs, ["Motion to Strike" ]and in the Alternative,Compel Responses

of Defendant to his timely discovery requests and for appearance of

Matt N.Molak,C.B.Guerra,and Ed B.Schultz, designated fact witnesses

by Dosohs to their noticed and scheduled pre-trial oral depositions

["Motion to Compel"],and for an oral hearing on these motions to be

conducted on Monday, August 31,1998,8.00 O'clock A.M.,in court, and

in support thereof will respecfully show the court for as follows:
                                                      I.
                                RELEVANT FACTS
 1.0. On May 21,1997 Defendant Dosohs' I,Ltd.["Dosohs"] designated

its three trial witnesses for a scheduled bench trial of Adversary

Case 96-4671,in which it had sued debtor,Samantha Corporation.Inc.

["Samantha"] in order to obtain declaratory judgment with respect

to the alleged validity of a deed of trust lien it claimed to have

acquired from an unspecified entity of FDIC.                   RETORDEffSMBMRANDUM
                                        -1-                    This Instrument is of poor qusffiy
                                                                     atthetimeofimagfrg

                                                                                         129
 1.1    A true and correct copy of this " Joint Witness and Exhibit

Statement" is attached hereto as Exhibit "1" and incorporated here

for all purposes,as if copied verbatim.

 1.2. In addition to Michel Haikin and harry H.Brochstein, who had

personal knowledge of facts,acts and.or events affecting Samantha

between January 25,1984 and May 7,1990,Dosohs also designated Matt

N.Molak ["Molak"] as its third trial witness,detailing its factual

knoweldge in pages 3 and 4 of said Exhibit "1".

 1.3.   During the bench trial held on June 16,1997 in Case 96-4671,

both Haikin and Molak gave false testimony with respect to material

issues of fact,which persuaded U.S. Bankruptcy Judge M.Leal to make

a number of erroneous findings of fact and conclusions of law in a

so called "final judgment" he entered in that case on July 17,1997.

 1.4. Also on July 14,1997 said judge Leal terminated immediately

the automatic stay which affected the "Softouch Car Wash" property

after its claimed reimposition on that property on August 29,1996,

subsequent to a previous order entered by judge Leal in the matter.

 1.5. Between July 14 and July 31,1997 the two corporate plaintiffs

have purchased their interests in the now freed "Softouch" property

from its prior corporate owners,and on August 4,1997 filed suit in

this court against Dosohs I,Ltd.,under Case #97-40590.["the Suit"].

 1.6. On November 10,1997,after this plaintiff had acquired his own

partial ownership of the "Softouch" property and filed for personal

bankruptcy,Dosohs I,Ltd. moved to annul the automatic stay imposed

on the property due to Kaminetzky's bankruptcy filing,and obtained

a preliminary hearing thereon on December 15,1997.

 1.7. During the December 15,1997 Dosohs counsel M.Flume examined

Matt N. Molak,Dosohs* fact witness,and adduced from him materially

different testimony than his prior trial testimony in Case 96-4671,
                                  -2-


                                                                130
given on June 16,1997.

 1.8.   Plaintiff cross-examined Molak under severee restrictions

imposed by the hostile bankruptcy judge M.Leal (who has failed to

recuse himself,despite evident bias, and preffered bank borrower

relationship with Frost National Bank, Kaminetzky's adversary,and

subsequent to an unwelcome determination by judge N.Atlas,finding

Leal's "final judgment" ori July 17,1997 to be erroneous,non-final

and unenforceable,on November 19,1997 in Appeal case H-97-CV-2871)

and adduced additional acts of perjury and original false testimony

by Molak. Judge Leal summarily ignored these false or contradictory

statments by Molak,and annuled the automatic stay against"Softouch"

on December 29,1997.Later judge Leal was reversed also by district

judge John Rainey,who followed Judge Atlas in three other appeals,

all arising from the same erroneous "final judgment" of 7/17/1997.

1.9.    On   January 12, 1998   Corporate plaintiffs "CCW" and "BOLT"

joined Kaminetzky,as an indispensible party plaintiff in this suit,

a fact which was unopposed by Dosohs until 3/25/1998,when it had to

respond to his timely requests for discovery.

1.10.   On March 7 &8,1998, Kaminetzky served Dosohs with his First

Sets of Requests for Admissions of fact,Requests for Production of

Documents and Interrogatories,which were due back on April 9,1998.

[ hereinafter: " Kaminetzky* First Set of Discovery Requests"].

1.11.   On March 13,1998 ,Kaminetzky served Dosohs with his written

deposition questions,pursuant to Rule 208(3) of the Tex.R.Civ.Proc.

and requested therein that an   authorized   representative of Dosohs

will respond thereto under oath on March 27,1998.

1.12. On March 13 614,1998,Kaminetzky served Dosohs with his Second

Sets of Requests for Admissions of fact, Requests for Production of

Documents and Interrogatories,which were due back on April 14,1998.
                                   -3-


                                                                  131
[ hereinafter: " Kaminetzky' Second Set of Discovery Requests"].

1.13. Dosohs never answered Kaminetzky*s questions,and did not move

for any protective order or to quash the said deposition by written

questions. Instead,it elected to move,on or after march 25,1998, to

strike Kaminetzky's alleged"intervention" and to indefinitely abate

this lawsuit.On April 8,1998 this Court denied Dosohs* motion.

1.14.On April 8,1998 Dosohs' designated representative,Matt N.Molak

has failed to comply with the TRCP Rule 177 subpoena which was duly

served upon him at his san Antonio residence, and did not appear to

oral hearing,set upon Dosohs* own motion on their motions to strike

Kaminetzky's "intervention" and to abate this lawsuit. M. Molak was

comanded by the aforesaid subpoena to produce key documents, still

unidentifed and unproduced by Dosohs, pursuant to a Subpoena Duces

Tecum incorporated therein. Molak elected not to appear and testify

in the April 8,1998 hearing,without moving for protective order, or

for the quashing of the aforesaid subpoena.

1.14.On April 13,1998 Michael C.Whalen,counsel for plaintiffs "CCW"

and " BOLT " was served with a copy of Dosohs1 evasive responses to

Kaminetzky's First Set of Discovery Requests, which appeared not to

have been mailed on April 9,1998, thus turning Dosohs* late,evasive

responses to Kaminetzky*s First Request for Admissions of Fact into

deemed admissions,disposing of all disputed material issues of fact,
1.15. Only on April 14,1998 did Plaintiff receive Dosohs* responses

to his First Discovery Request,which included a verified response

by Molak to his First Set of Interrogatories. 12 of the 30 answers

of Molak were false,misleading or knowingly partial and selective.

1.16. On April 15,1998 Plaintiff was permitted,by a fax letter of

M.Flume,to inspect the business records of Dosohs in San Antonio,

and did so on Thursday afternoon,April 16,1998.
                              -4-


                                                                 132
1.17. Despite the impossibly short time,hours before the pre-trial

hearing set for April 17,1998,830AM in Houston,Kaminetzky,a veteran

ex-Israeli military intelligence officer and surveillance engineer,

suceeded in scanning and listing 1315 pages of Dosohs1 records,and

ordered their copying by Dosohs,who had contracted for that purpose

with Compex,a local legal documents copying service center.

1.18.The inspected Dosohs documents contained copies of certain key

documents,related to the Samantha's loans with Security Bank, which

were concealed by Dosohs, Flume,Molak and Hakin in Case 96-4671,and
by Dosohs,Flume and Molak in Bankruptcy Case 97-49007-Hl-ll,both in

Judge Leal'8 bankruptcy court. True and correct copies of documents

which were concealed by the Dosohs "point men" are attached hereto

as Exhibits "33" and "34".

1.19. On April 20,1998,after the jury trial of this case,originally

set to that date,was passed by visiting judge L.Dugan,did plaintiff

receive Dosohs' responses to his second set of discovery requests.

1.20.     Dosohs Responses included its responses and objections to

Kaminetzky's 2nd Set of Interrogatories ,attached hereto as Exhibit

"2" and to his 2nd Set of Requests for Production, attached hereto

as Exhibit "3",both incorporated herein for all purposes as if set

forth at lenght.

1.21.   Dosohs' "answers" to 29 of the 30 interrogatories included

in Exhibit"2" hereto,"VERIFIED" BY M. MOLAK were identical,evasive

and non responseive**boiler plate" responses,AND SHOULD BE STRICKEN

BY THIS COURT AS AN APPROPRIATE RULE 215b TTRCPI    SANCTION.

1.22.   On June 1,1998 this court granted Plaintiff's First Motion

to Compel,and ordered Molak and Dosohs to resopnd to Kaminezky's

pending discovery requests by July 16,1998.

1.23. Between June 3 and 9,1998 Dosohs and M.Molak did partially

respond     to this court's order,and produced the Dosohs business
                                 •r5-

                                                                 133
records,attached hereto as Exhibits "16" to"21","23"through"31".

1.24.      On June 28,1998 Kaminetzky served Molak with a 1st Amended

Notice of Oral Deposition and Subpoena Duces Tecum for Documents,

attached hereto as Exhibit      "4", and incorporated herein for all

purposes as if set forth at length.

1.25. MOLAK APPEARED TO HIS DEPOSITION,BUT CONCEALED THE MATERIAL

FACT THAT TOGETHER WITH HIS COUNSEL,C.B.GUERRA,THAT "COACHED" HIM

EXTENSIVELY DURING THAT DEPOSITION, HE BAD JUST EXECUTED AND LATER

FILED,IN AVOIDANfi OF THE SUBPOENA DUCES TECUM FOR DOCUMENTS,A NEW,
SECOND CORRECTION DEED FOR THE PROPERTY,FALSELY ATTEMPTING TO CURE

DEFECTS IN THE ORIGINAL AND FIRST CORRECTION DEED,THUS PRECLUDING

AND AVOIDING BEING DEPOSED THEREON BY PLAINTIFF (!!) . A CERTIFIED

COPY OF THIS KEY DOCUMENT,DISCOVERED BY PLAINTIFF ON AUGUST 12,IN

PREPARATION TO MOLAR'S "SUPPLEMENTAL DEPOSITION OF RECEIVERSHIP"

THAT WAS CONDUCTED. IN SAN ANTONIO ON AUGUST 13,1998 IS ATTACHED AS

EXHIBIT "39" AND INCORPORATED FOR ALL PURPOSES AS IF COPIED HEREIN.

    1.26   ON AUGUST 6,1998 DOSOHS, ACTING AGAIN BY AND THROUGH GUERRA,

AND SAME MOLAK AS ITS "VERIFICATION AUTHORITY", *SUPPLEMENTED" THEIR

RESPONSES TO      KAMINETZKY'S DSCOVERY REQUESTS,CONTINUING TO CONCEAL

A   NUMBER OF MATERIAL DOCUMENTS.

1.27. ON AUGUST 18,1998 PLAINTIFF RECEIVED FROM COMPEX A DUPLICATE

SET OF DOSOHS RECORDS,WHICH INCLUDED THREE NEW KEY DOCUMENTS ,AND

WHICH EVIDENCED THE CONTINUED WITBOLDING OF NINE (9) OTHER PAGES OF

RECORDS BY DOSOHS. TRUE AND CORECT COPIES OF THE RELATED DOCUMENTS

ARE HERETO ATTACHED AS EXHIBITS "6" THROUGH "11".

    1.28. IMMEDIATELY AFTER POINTING THE ATTENTION OF MS. GUERRA TO

THIS MATERIAL CONCEALMENT OF DOCUMENTS AND THE CONTINUING EVASION

OF SUPPLEMENTING MOLAR'S CONTRADICTORY STATEMENTS,SHE UNILATERALLY

PREPARED MATERIAL CHANGES IN THE DEPOSITION TESTIMONIES OF MOLAK

AND MILLER,EVIDENCED BY EXHIBITS "11"THROUGH"14",ATTACHED HERETO.
                                    -6-

                                                                  134
                                     II.
       PLAINTIFFS*   RULE 215 MOTION FOR SANCTIONS AGAINST DOSOHS

2.0.     Plaintiffs reallege and reincorporate by reference all facts

stated in the preceding paragraphs 1.0 through 1.28,as if set forth

at length.

2.1 The Supreme Court of Texas has alraedy ruled in similar cases,

as follows:

" If a party does not comply with a discovery request pursuant to

Rule 167     and 168, the party may be prohibited from' introducing a
requested document or evidence at trial". Schein v. American Rest.

Group, Inc. 852 S.W. 2d. 496,497 (Tex.1993). Said ruling followed

the prior holding by the Supreme Court in its "Alvarado" decision,

regarding the automatic exclusion of such concealed and unproduced

documents.Alvarado v. Farah Mfq*Co. 830 S.W.2d. 911,914(Tex.1992).

In its "Schein" decision the Supreme court of Texas elaborated and

said as follows: " The purpose of a sanction [Rule 215(2)(b)] that

excludes evidence      for   failure to    respond to a proper discovery

request is to require complete responses of discovery in order to

promote     responsible assessment of settlement and     avoid trial by

ambush ". [ boldened for emphasis 1. Schein,Supra at 496,497.

2.2. The Supreme Court of Texas has already ruled in similar cases,

as follows: ''Rule 215(1)(c) states that for purposes of Rule 215,an

evasive or incomplete answer is to be treated as failure to answer"

Able Supply Co. v. Move. 898 S.W.2d.766,771 (Tex.,1995)

2.3.    Pursuant to Texas Rules of Civil Procedure 203(2) and 215(1)

(b)(2a;2b;3a;3b;and 3c),Rule 215(2)(b)(3;4;and 5),Rule 215(3) and

Rule 215(4), Plaintiff files this his Motion for Sanctions against

Dosohs, and pray that this court grant them relief against Dosohs,

for its repeated abuse of discovery-procedures, as follows:




                                                                     135
(a)   Find Dosohs's evasive and late answers to Kaminetzky's Second

      Set of Requests for Admissions, attached as Exhibit " 3 " to

      this motion,to constitute"deemed admissions" as to the factual

      issues inquired therein.

(b)   Find Dosohs' answers to Kaminetzky'8 Interrogatories 3 through

      10 of his First Set to be false,as Dosohs'employees,its agents

      and attorneys have no personal knowledge of the facts inquired

      into in these eight interrogatories,and strike these answers.

(c)   Find Dosohs'answers to Kaminetzky's 2nd Set of Interrogatories

      to be evasive and/or false and strike these answers,attached

      as part of Exhibit "2" to this motion.

(d)   Find Dosohs* responses to Kaminetzky's request for listing

      identification and production of documents, as part of his

      First and Second Set of Discovery Requests,   to be false,

      misleading and evasive,as it totally evades identification

      of specific documents identified in said request.

(e)   Strike Dosohs' witnesses and trial exhibits for its failure to

      respond faithfully to the two sets of interrogatories,requests

      for production of documents and requests for admission of fact

(g)   Enter a default Judgment against Dosohs as to liability.

(h)   Enter a declaratory judgment in favor of plaintiffs as to the

      title of the "Softouch Car Wash" property made the subject of

      this dispute.

Xi)   Order Doshos to pay the sum of One Thousand, Two Hundred and

      Fifty Dollars ( $ 1,250.00) as reimbursement of the attorney

      fees incurred by Plaintiffs "CCW" and "BOLT" in preparation
      of their previous motion to compel discovery by Dosohs.

(1)   Order Dosohs to pay the sum of Four Hundred and Ten Dollars

      ($410.00) for the needless expenses incurred by Kaminetzky.
                                 -8-


                                                                   136
                                     III.
  MOTION IN ALTERNATIVE TO COMPEL RESPONSES TO DISCOVERY BY DOSOHS

3.0.    Plaintiff realleges and reincorporates by reference all facts

stated in the preceding paragraphs 1.0 through 1.28,as if set forth

at length.

3.1. In the alternative to,and without waiving the relief requested

in the foregoing motion for entry of sanctions against Dosohs I,Ltd

Plaintiffs file, pursuant to Rule 215(l)(d), this Motion to Compel

Responses to Discovery Requests,and pray that this court order the

Defendant and its designated representatives to identify,list and
produce the requested documents,to respond to the written questions

served upon them, and to supplement the vague and evasive answers

and responses to the interrogatories, and requests for production

of documents served upon them by Kaminetzky in June and AuguStl998.

 3.2.    Plaintiff   further pray that this court orders Dosohs to

respond to the    requested order to compel, and physically deliver

same to Plaintiffs,no later than Wednesday,September 2,1998, 2.00

P.M.,at the law office of Michael C. Whalen,and upon the failure

to do so,all documents and responses Inquired into, and witnesses

sught to be identified in    Kaminetzky *s two sets of      Requests for

Discovery are to be automaticaly excluded, pursuant to          Alvarado

v. Farah Mfg. Co..Supra. 830 S.W.2d. 911,914 (Tex.,1992).
                                                                      >




                                    V.   RELIEF REQUESTED
   WHEREFORE,PREMISES CONSIDERED,corporate plaintiffs "CCW","Bolt"

and joint plaintiff Kaminetzky,appearing herein pro-Be,pray that

this honorable court grant him the acts of relief prayed for above.

                 Respectfully submitted,     k   .   , tr   »

                                                          letzlsy'
                                            Dov Avni Kaminetzl
                                            Joint Plaintiff,Pro-se
                                             1609 S. Kirkwood # A
                                            Houston,TX 77077-3158
                                            Tel: (281) 493-6965
                                            Fax: (713) 270-5505
                              -9-

                                                                      137
                     wrvPTfg   nv   ireapTMft

    It is hereby ORDERED by the Court that a hearing be held on the

foregoing Motions on the 31st day of August,1998 at 8.00 A.M.in the

11th Judicial District,Harris County,Texas,in person.


                                                  PRESIDING JUDGE

STATE OF TEXAS   }
                 }        VERIFICATION
COUNTY OF HARRIS }

     On this day appeared before me, the undersigned public notary,

Dov Avni Kaminetzky a/k/a Dov K.Avni,who is personally known to me,

and upon his oath stated to me that he is executive vice president

of corporate plaintiffs "CCW" and "BOLT" and a joint plaintiff who
is representing himself in Case No. 97-40590, currently pending in

the 11th Judicial District of Harris County,Texas, and that he has

personal knowledge of the proceedings conducted in that case and of

all the discovery requests and the responses thereto by the parties

and witnesses who have deposed and testified in this case, and that

at all times material hereto he was the custodian of records and an

executive corporate officer of the two corporate plaintiffs and of

Samantha Corporation Inc., and as such he has personal knowledge of

the acts and events referred to herein , and upon his oath further

stated to me that all the facts recited in this pleading are true

and correct,and that the attached copies of documents are true and

correct replica of the original source documents in his custody.

                                      A?/ J0W' lAn/hA
                                           Dov   Avni   Kaminc
                                            a/k/a   Dov K. Avni
                                            Joint Plaintiff in
                                           Civil Action #97-40590
                                           appearing herein pro-se
                                                    "Affiant"
                                       1609 South Kirkwood # A
                                       Houston/Texas 77077-3518
                                       Tel &Fax :(281)493-6965
                                        { Call first to fax }

                                    -10-
                                                                     138
          SUBSCRIBED AND SWORN TQ before me,the undersigned notary public,
     by said Dov Avni Kaminetzky, on this the «<7 day of A|MP£|^1998.
V* ,'*toS2»ii
                SHSa^reeOBJ^si                        Notary PutfLic in and f# the
                  NOTARY PU8UC 3                             State of Texas
                COBtsn. ExfX.C6-1(V»301
                                          CERTIFICATE OF CONFERENCE

       This is to certify that Plaintiffs have conferred in good faith,

     ,by and through Dov Avni Kaminetzky, so authorized by "CCW" and

     "BOLT" and acting also for himslef, via facsimile transmissions,

    with Defendant's attorney Michael Flume,who did not oppose these

    motions and the relief requested therein, until the date of its

     filing with this Court.


                                                              Dov Avni Kamine'czky
                                                              Joint Plaintiff,Pro-se
                                                              and TRCP Rule 14 agent
                                                              of corporate plaintiffs
                                                                   "CCW" and "BOLT"



                                          CERTIFICATE OF SERVICE

                I hereby certify that a true and correct copy of the foregoing
    Motions for Sanctions,and in.the alternative to Compel/ Continuance
    was forwarded on this. the 27&6ac9 of August 1998 by a hand delivery,
    facsimile transmission, and/ or by First Class U.S.                           Mail, to the
    following:

    Celinda B.Guerra\Michael Flume
    Attorney for Dosohs I,Ltd.
    c/o Munn & Flume
    1020 N.E. Loop 410,Suite 200
    Houston,Texas 78209-1218

    Michel C. Whalen
    attorney for co-plaintiffs
    2901 Wilcrest Suite 105,
    Houston,Texas 77041

                                                          J*, S    14-14-00410-CV

                      Petitioner,
             v.



                     Respondent.

EXHIBIT W TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                            No. 97-40590

CHOICE CAR WASH, INC.,                         *         IN THE DISTRICT O
AND BUSINESS OWNERSHIP AND                     *                           *
LIABILITIES TAKEOVER                           *
CORPORATION                                    *
                                               *


VS.                                            *         11TH JUDICIAL DISTRICT
                                               *


DOSOHS I, LTD.                                 ••        HARRIS COUNTY, TEXAS

                 DEFENDANT'S FOURTH AMENDED ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

           NOW COMES DOSOHS LLTD. ("Dosohs"), Defendant intheabove styled and numbered

cause, and files this Defendant's Fourth Amended Original Answer toPlaintiflPs Original Petition
filed herein, and in support thereofwouldrespectfully showthe court as follows:

                                                    I.


                                       GENERAL DENTAL


           1.1   Dosohs denies generally each and every, all and singular, theallegations contained

inPlaintiffs* Original Petition filed herein and states that this Defendant will require strict proof
thereof.


                                  AFFIRMATIVE DEFENSES


                                                    n.


                                         RES JUDICATA


                                  cat I .ATOP Al ESTOPPEL


       2.1       Plaintiffs' claims are barred by res judicata and/or collateral estoppel. More

specifically, Dosohs alleges that on September 26, 1996, Dosohs instituted a lawsuit against




                                                                    sggsr.
                                                                                              140
Samantha Corporation, Inc. in Adversary Proceeding No. 96-4671, styled Dosohs I, Ltd. vs.

Samantha Corporation, Inc., in the United States Bankruptcy Court for the Southern District of

Texas, Houston Division. That cause wasbrought to determine the validity andextent of Dosohs1

lien. Onfinal hearing, theBankruptcy Court determined theamount andvalidity ofDosohs1 lienon

the propertymade the issue ofthis lawsuit Further,the court held that the statute oflimitationshad

not expired and Dosohs was entitled to seek collection.

        2.2     On June 16,1997, trial of the Dosohs suit was held and Judge Leal ruled that the

statute of limitations had notexpired and that Samantha Corporation owed $1,216,351.27.

       2.3      On July 17, 1997, Judge Manuel Leal United States Bankruptcy Judge, entered a

Final Judgment inthe Dosohs suit and further found that the statute oflimitations had not expired.
       2.4      On July 16,1997, inBankruptcy Case No. 95-45547-H1-11, the bankruptcy court
entered an order lifting the automatic stay to allow Dosohs to foreclose on its collateral.

       2.5      Furmennore, on March 19,1998, the bankruptcy court entered a Corrected Order

Terminating Automatic Stay making the same findings as theprior order and including a more

specific property description ofthe collateral to which Dosohs was allowed to foreclose on.

       2.6      On June 16,1998, Judge Manuel LealUnited States Bankruptcy Judge entered a

Corrected Final Judgment in theDosohs suitmaking thesame findings as thepriorjudgment and

including a more specific property descriptionof the collateral to which Dosohs was allowed to

foreclose on.


       2.7      Dosohs asserts that the Orders and judgments are res judicata and/or collateral

estoppel to nie issues raisedin the statecourtproceedings by thePlaintiffs.




                                                                                              141
           2.8   Furthermore, on December 15,1997, a hearing concerning the Motion of Dosohs

from Relief From Automatic Stay was heard in Case No. 97-49007-H1-11, In Re: Dov Avni

Kaminetzky, Debtor. QnDecemberl9,1997, the courtentered anOrderAnnulling and Tenninating

Automatic Stayin said causenumberandpursuantto that orderdetermined, Dosohslien on thereal

property made the basis of this lawsuit, that Debtor had noequity in theproperty, thecourt further

found mat Dosohs hadownership and holder status of the$850,000 promissory note and found the

value ofthe property.

           2.9   Accordingly, the Plaintiffs claims asserted in the State Courts proceeding were

previously litigated in theBankruptcy court and arebarred by thedoctrines of resjudicata and/or
collateral estoppel.

                                                   m.


                                 PLAINTIFFS LACK STANDING


       3.1       In the alternative, Plaintiffs lackstanding to assert theirclaims against Dosohs.

                                                   IV.


                                     DEFECT OF PLAINTIFFS


       4.1       In the alternative, that mere is a defect ofPlaintiffs.

                                                   V.


                                            NEGLIGENCE


       5.1       Pleading in the alternative, Dosohs would show the court that the Plaintiffs are

themselves guilty of various acts and omissions each of which constituted negligence and

contributory negligence, and each of which was a sole cause or alternatively, a proximate and

producing causeofthe occurrence in question andthe alleged damages alleged by Plaintiffs in this

lawsuit.




                                                                                               142
                                                 VI.


                                  THIRD PARTY LIABILITY


       6.1     Pleading further in the alternative, Dosohs wouldstatethat the incident in question

was a result of or in the alternative, partially, caused by persons, factors, instrumentalities and

circumstances over which it had no control or right ofcontrol.

                                                vn.


                                THIRD PARTY NEGLIGENCE


       7.1     Pleading in the alternative, Dosohs would show the court that damages, if any,

suffered by Plaintiffs werecausedby the negligence and actsofthird parties.

                                                vm.


                                           ESTOPPEL


       8.1     For further answer, if any is necessary, Dosohs alleges that Plaintiffs are estopped

from asserting the claims made the basis ofPlaintiffs' petition.

                                                 DC.


                                 MITIGATION OF DAMAGES


       9.1     Pleading further in the alternative, Dosohs would show the court that Plaintiffs failed

to mitigate their damages.

                                                 X.


                                             WAIVER


       10.1    For further answer, if any is necessary, Dosohs alleges the affirmative defense of

waiver by Plaintiffs.




                                                                                                143
                                                  XL

                                     DOSOHS NOT GUILTY


        11.1   Dosohs is not guilty ofthe injury complainedofin the petition filed by the Plaintiffs

against Dosohs.

                                              PRAYER


        WHEREFORE, PREMISES CONSIDERED, Dosohs prays that all relief prayed for by

Plaintiffs be denied; that the Plaintiffs take nothing by their suit herein; and that Dosohs recover

costs ofcourt from Plaintiffs; and that Dosohs receive such other and further relief, general or special

to which it may show itselfjustly entitled to receive.

                                               Respectfully submitted,

                                               MUNN&FLUME
                                               One Oak Park, Suite 200
                                               1020 N.E. Loop 410
                                               San Antonio, Texas 78209-1218
                                               (210) 828-5641
                                               (210) 821-6069 Facsimile



                                                   UXuu/^>'Jrh;Wy
                                               MICHAEL FLUME
                                               State Bar No. 07188480


                                               CELINDA B AEZ GUERRA
                                               State Bar No. 01505000


                                               ATTORNEYS FOR DOSOHS I, LTD.




                                                                                                  144
                               CERTIFICATE OF SERVICE


       I do hereby certify on this 28th day of August, 1998 that a true and correct copy of the
foregoingdocument has been delivered via certifiedmail, returnreceipt requestedto the following:


CERTIFIED MAUL NO. Z 435836459
RETURN RECEIPT REQUESTED
Michael C. Whalen
2901 Wilcrest, Suite 105
Houston, Texas 77042

CERTIFIED MAIL NO. Z 435836460
RETURN RECEIPT REQUESTED
Dov Avni Kaminetzky
1609 S. Kirkwood, Suite A
Houston, Texas 77077-3158




                                    CELINDABAEZ




                                                                                          145
                                          VERIFICATION


STATE OF TEXAS                        §
                                      §
COUNTY OF BEXAR                       §


        On this date, MATT N. MOLAK, personally appearedbefore me, the undersigned Notary
Public, and afterbeing duly sworn stated under oath that he is the President ofDosohs, Inc., General
PartnerofDosohs I, Ltd., Defendant in the above styled and numbered cause; that he has read the
foregoing Defendant'sFourthAmended OriginalAnswer; andthat every statement containedtherein
is within his personal knowledge and is true and correct.


                                             DOSOHS I, LTD.

                                      By:    DOSOHS, INC., General Parmer


                                      By:
                                             MATT N. MOLAK, President



      SWORN AND SUBSCRIBED TO BEFORE ME by the said Matt N. Molak, President of
Dosohs, Inc., General ParmerofDosohs I, Ltd., to certify which witness my hand and official seal
ofoffice on this Zft^day ofAugust, 1998.




           ^Sy^1" »                          Notary Public in and for the State ofTexas
              MAY"$20Q2




                                                                                              146
    14-14-00410-CV

                          Petitioner,
             v.
                  MLi-i
           mi
                          Respondent.

EXHIBIT H TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                              NO.   97-40590

CHOICE CAR WASH,    INC.,                       IN     THE
BUSINESS AND OWNERSHIP
LIABILITIES TAKEOVER CORPORATION,
and DOV AVNI KAMINETZKY,
                    Plaintiffs;
                                                FOR HARRIS
VS.

DOSOHS I, LTD.,
                       Defendant.               11th    JUDICTAr



                    NOTICE OF HOW-SaiT BY PLAINTIFFS                    ftY«,\\^8
        Pursuant to Rule 162 of the Texas Rules of Civil PE&BteflflPe*,TwB*
plaintiffs Choice Car Wash,          Inc.,     Business andownership

Liabilities Takeover Corporation,            and Dov Avni        Kaminetzky,

pro se,     hereby give notice that1 plaintiffs take a non-suit with

respect to all issues alleged in their petition on file herein,

save and except any issues which may be covered by the partial

summary judgment rendered by the court on August 20, 1998,                    and

further save and except any issues which may be covered by the

so-called Original Counterclaim         filed by defendant Dosohs I,

Ltd.,   the non-suit being taken without prejudice to the right of

plaintiffs to refile their causes of action against defendant.

                                        Respectfully submitted,

                                                     Wl
                                        MIC^ftBL C. WHALEN
                                        State Bar No.        21239000
                                        2901 Wilcrest, Suite 105
                                        Houston, Texas 77042
                                        Tel:   (713) 782-0065
                                        Fax:   (713) 782-0909
                                        ATTORNEY FOR PLAINTIFFS
                                        CHOICE CAR WASH,        INC.,   and
                                        BUSINESS AND OWNERSHIP
                                        LIABILITIES TAKEOVER CORP.


            •SjSSSs**                    •4/ ^#.- {fam^jfau?
                                        Dov Avni Kaminetzky"; Pro
                                                              Pr< Se


                                                                              147
                    CERTIFICATE OF SERVICE


    The undersigned attorney of record for the corporate
plaintiffs and the undersigned pro se litigant hereby certify
that a true copy of the foregoing document has been furnished to
the below named attprneys of record for defendant by hand
delivery on the "3>f 4> day of August, 1998.
                        Michael A. Flume
                        Celinda Baez Guerra
                        Munn & Flume
                        Attorneys at Law
                        1020 N.E. Loop 410, Suite 200              §
                        San Antonio, TX    78209     x-            r'
                        Fax #:   (210) 821-6069                    >



                                    Micfiael C. whalen
                                    Attorney for the
                                    corporate plaintiffs



                                    Dov Avni KaminetzJrjj/




                          /




                              -2-

                                                             148
    14-14-00410-CV

                      Petitioner,
             v.



                     Respondent.

EXHIBIT Jiff TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                                                V
      V
                                                                                               ?
                                       NO.     97-40590

      CHOICE CAR WASH,    INC.,                                        IN     THE   DISTRICT   COURT
      BUSINESS AND OWNERSHIP
      LIABILITIES TAKEOVER CORPORATION,
      and DOV AVNI KAMINETZKY,
                          Plaintiffs;
                                                                       FOR HARRIS COUNTY, TEXAS
      VS.


      DOSOHS I, LTD.,
                             Defendant.                                11th    JUDICIAL   DISTRICT


                         ORDER DISMISSING PLAINTIFFS'                       SUIT



            The Court acknowledges that plaintiffs have filed a Notice

      of Non-Suit of the causes of action alleged by plaintiffs in the
      captioned case.

            Accordingly, it is ORDERED by the Court that the petition of
      plaintiffs on file herein is dismissed,                          without prejudice to the

      right of plaintiffs to refile the causes of action alleged in
      their petition.

            SIGNED on this.J-HJk day of dukAkaJ                                     , 1998,

                                         YuaiSiU.Judge Presiding
in
CO
CO




CO
CO
CVJ


                                  RECORDER'S MEMORANDUM
                                  This Instrument is of poor quality
                                       at thetime ofimaging




                                                                                               165
    14-14-00410-CV

                      Petitioner,
             v.



                     Respondent

EXHIBIT /fTO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
09/04/98   FRI 09:58 FAX 7137820909            MICHAEL C WHALEN                              ®002




                                         NO.   97-40590



       CHOICE CAR WASH,       INC.,                   )(     IN     THE   DISTRICT   COURT
       BUSINESS AND OWNERSHIP                         )(
       LIABILITIES TAKEOVER CORPORATION,              )(
       and DOV AVNI KAMINETZKY,                       )(
                           Plaintiffs;                )(
                                                      )(     FOR HARRIS COUNTY, TEXAS
       VS.                                            )(
                                                      )(
       DOSOHS I, LTD.,                                )(
                                   Defendant.         )(     11th    JUDICIAL    DISTRICT


                                       ORDER OF ABATEMEHT
                                                                                                    A
               This Court is of the opinion that the captioned lawsuit

       should be abated until the judgment entered by                 Judge Manuel, Leai;:~-;:^;-^vJ
       in Adversary No. 96-4671, United States Bankruptcy Courts for the; :^'.-;i;-v;^
       Southern District, of Texas, becomes final and non-appealable, •and':^:"''--:;:::K

CO
       it::iS:-sofiio|||^^                                        .1998, :at •»iio^a^-..f|^^||||
CO
               SIGNED Norivthls-
O
CX.


CO
CO
irsa                                            Judge Presiding


       APPROVED AS TO FORM BY:




       MicWael C.     whalen,
       Attorney for Plaintiffs
       Choice Car Wash, Inc., and
       Business and Ownership
       Liabilities Takeover Corporation


           h*J M' fc*"*
       dov Avni Kaminetz              ro Se



           (jJJL.
       Celinda Baez/ffiuerra,
       Attorney forA-Defendant


                                                                                      166
    14-14-00410-CV

                      Petitioner,
             v.


                     Respondent

EXHIBIT^ I TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                        NO.     97-40590
CHOICE CAR WASH, INC. AND           ()                      IN THE DISTRICT COURT OF
BUSINESS AND OWNERSHIP LIABILITIES ()
TAKEOVER CORPORATION (DEL),INC. and ()
DOV AVNI KAMINBETZKY,PRO-SE LITIGANT()
                      Plaintiffs,   ()
VS.                                 ()                       HARRIS COUNTY,T E X A S
                                                       ()
DOSOHS I, LTD.                                         ()
                            Defendant.                 ()    11TH   JUDICIAL DISTRICT

   NOTICE OP FILING AND SERVING NOTICE BY JOINT PLAINTIFF DOV
   AVNI KAMINETZKY.PRO-SB LITIGANT,OF THB IMMEDIATE WITHDRAW.
   OF THB NOTICE OF PARTIAL NON-SUIT,WITHOUT PREJUDICE. OF ALL
   SPECIFIC CLAIMS AND SEGMENTS OF PLEADINGS THAT ARE PRECLUDED
   BY FINAL CORRECTED JUDGMENT.ENTERED ON 6/16/98 IN ADVERSARY
   CASE 96-4671 fSAMANTHA1.WHICH HE HAS FILED ON AUGUST 20,1998.

TO: Dosohs I, Ltd. by and through its attorney of record,Michael
   Flume of Muxm & Flume, One Oak Park, 1020 M.S.Loop 410,Suite
   200, San Antonio,Texas 78209-1218;Facsimile:(210) 821-6069.

   Co-Plaintiffs Choice Car Wash,Inc.["CCW"], Business fiOwnership
   Liabilities Takeover Corporation ["BOLT"] by and through their
   attorney of record Michael C. Whalen, 2901 Wilcrest, Suite 105
   Houston, Texas 77042; Facsimile :(713) 782-0909

   COME NOW Plaintiff Dov Avni Kaminetzky ["DAK"],Joint Plaintiff
   in the above entitled and numbered civil cause, and files his
   Notice of Immediate Withdral, of the Prior Notice he filed                        on
   8/20/1998 of a Partial Non-Suit, Without Prejudice.-, pursuant to
   Rule 162[TRCP] of all specific claims and segments of pleadings
   that are precluded by a "Final Corrected Judgment",entered on
   June 16,1998 in Adversary Case 96-4671 v. Samantha Corporation,
   Inc.] prior to 8/20/98 ruling on Dosohs Motion for Partial S/J.
   An appropriate order will be filed and served separately .
                    Respectfully submitted.                     *4s £#*»* *&*+,
                                                               Dov Avni Kaminetzky
                                                               Joint Plaintiff,pro-se
                                                                                     *£
                                                               1609 S.Kirkwood # A
                                                               Houston,TX 77077-3158
                                                               Tel: (281) 493-6965
                                                               Fax: (713) 270-5505
                      CERTIFICATE OF SERVICE

    I hereby certify that a true and correct copy of the foregoing
notice and the attached order is being forwarded on this ^e* aay.of
October, 1998 to all counsel of record fhLth'is ,case,as follows:
                                                     CHARLES BAWljot       _
Celinda Baez Guerra                              u^w&mI'Fy 5&W*
Michael C. Whalen                                HAW\B(fl-™ *
W/Enclosure                                                 . .... .rtf.yF** •*»*»»» MpJ
(Order Granting Non-Suit)                        A.F1 tK HUuj&aif AvHS Kaminetzky       *^
                      RECORDER'S MF.M0RANQUM                   Jolnt Plaintiff-Prose
                       TWs instrument isofpoor quality
                            at the time of imaging
                                                                                     173
                          •\.




                                 DOV AVNI KAMINETZKY
 Business Information,Analysis,Reporting and Management Services
1609 South Kirkwood # B                       Tel: (281) 493-6965
Houston,Texas 77077-3158                      Fax: (713) 270-5505

                                     October 26,1998

Honorable Mark Davidson
11th District Court,Harris County
Harris County Civil Courts Bldg.
301 Fannin Street, Room 306
Hou8ton,Texas 77002
Attention: Ms.Susan Puett




         RE: Cause No.    97-40590
             Choice Car Wash.Inc. and Business Own«raiHp anH
             Liabilities Takeover Corporation v.Dosohs I.Ltd.


Dear Susan :


         Enclosed please find the following documents to be filed and
attended to ,with respect to the above captioned and entitled case,
a notice of withdrawl of prior notice of non-suit by D. kaminetzky,
filed in this case on the morning of August 20,1998,before the oral
hearing on Dosohs I,Ltd's motion for partial summary judgment.
  A true copy thereof is also forwarded to each counsel of record
in this case,                                             A    a. , f/      e _.
                                          Truly yours,     14-14-00410-CV

        w$mm
                      Petitioner,
             v.



                     Respondent.

EXHIBIT 2Z TO APPELUNTS FIRST

SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                        k




                                  NO. 97-40590                              V

CHOICE    CAR   WASH, INC. AND           ()     IN THE DISTRICT COURT OF
BUSINESS AND OWNERSHIP LIABILITIES
TAKEOVER CORPORATION (DEL.),INC.
and DOV AVNI KAMINETZKY,A PRO-SE
LITIGANT.            Plaintiffs,

VS.                                              HARRIS COUNTY,T E X A S

DOSOHS I, LTD.              Defendant.           11TH   JUDICIAL DISTRICT

         ORDER GRANTING KAMINBTZKY WITHDRAWL OF PARTIAL NON-SUIT

       Came on for consideration on this day the Notice of Immdeiate

Withdrawl,of the Prior Notice of Immediate Dismissal and Non-Suit,

Without Prejudice by Kaminetzky,pursuant to provisions of Rule 162.

[TRCP]    of all specific claims and segments of pleadings that are
precluded by a "Final Corrected Judgment",entered on June 16,1998

in Adversary Case 96-4671 [In RerSamantha Corporation,Inc.,debtor]3
filed prior to 8/20/1998 ruling on Dosohs* Motion for Partial S/J.

by Joint Plaintiff Dov Avni Kaminetzky, appearing herein prose,and

the court, finds Kaminetzky1s request to be timely and well taken,

and to be fully supported by legal authrorities. It is therefore,

ORDERED,ADJUDGED AND DECREED that Kaminetzky's Notice of Withdrawl

of Prior Mon-Suit Without Prejudice of the claims and segments of

pleadings that are precluded by "Final Corrected Judgment",entered

on June 16,1998 in Adversary Case 96-4671 [In Re:Samantha,Debtor],

IS GRANTED, and Kaminetzky's live pleadings,incorporated in the

7th Amended Petition,filed on August 31,1998 on 8.00AM are hereby
REINSTATED,SUBJECT TO THE UNAPPEALABLE ORDER OF ABATEMENT OF THIS

CASE,SIGNED AND FILED ON SEPTEMBER 24,1998,BUT EFFECTIVE 8/32/1998

ALL OTHER RELIEF NOT EXPRESSLY GRANTED HEREIN IS HEREBY DENIED.

Signed this      .day of             ,1998

Approved as to .form:                          THE HONORABLE MARK DAVIDSON
      &** Mtfito fmmt§faffjL*                11TH STATE DISTRICT COURT JUDGE
Dov Avni Kaminetzky, PlaTLfftiff
1609 S.Kirkwwod,Houston,TX

                                                                            175
    14-14-00410-CV
        PiiiiM,
                       Petitioner,
             v.
       DOSOHS I, LTD
                     Respondent.

EXHIBIT J3 TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
Jj.
                      t                                                                         P»
                                                                                    a MfO CjQ
                                       NO.     97-40590                                              V

      CHOICE CAR WASH, INC.,                                       IN THE      DISTRICT CODRT^Ofig
      BUSINESS AND OWNERSHIP
      LIABILITIES TAKEOVER CORPORATION,
      and DOV AVNI KAMINETZKY,
                               Plaintiffs;
                                                                   FOR HARRIS COUNTY, TEXAS
      VS.


      DOSOHS I,    LTD.,
                               Defendant.                          11th   JUDICIAL   DISTRICT


                                   MOTION TO VACATE
                           ORDER DISMISSING PLAINTIFFS'                 SUIT

              Plaintiffs Choice Car Wash, Inc., Business and Ownership
      Liabilities Takeover Corporation, and Dov Avni Kaminetzky,
      pro se, move the court to vacate the Order Dismissing Plaintiffs'

      Suit which was signed by the court following the voluntary
      non-suit filed previously by plaintiffs herein.                                       ^
              Plaintiffs acknowledge that the captioned lawsuit is subject
      to an Order of Abatement signed by the court on September 24,
      1998.

                                                      Respectfully submitted,



                                                      MICHAEL CT 'WHALEN
                                                      State Bar No. 21239000
                                                      2901 Wilcrest, Suite 105
                                                      Houston, Texas  77042
                                                      Tel: (713) 782-0065
                                                      Fax: (713) 782-0909
                                                      ATTORNEY FOR PLAINTIFFS
                                                      CHOICE CAR WASH,          INC., and
                                                      BUSINESS AND OWNERSHIP
                                                      LIABILITIES TAKEOVER CORP.




                                                      Dov Avni Kaminetzky, Pro/lSe

                                                                               (H
                                    RECORDER'S MEMORANDUM
                                    This Instrument isof poor quality
                                          at the time of imaging

                                                                                            169
.J

                    4r




                            CERTIFICATE OF SERVICE


          The undersigned attorney of record for the corporate
     plaintiffs and the undersigned pro se litigant hereby certify
     that a true copy of the foregoing document has been furnished to
     the below named attorneys of record for defendant by certified
     U.S. mail, return receipt requested, or by facsimile transmission
     on the   2fc>**- day of October, 1998.
                                Michael A. Flume
                                Celinda Baez Guerra
                                Munn & Flume
                                Attorneys at Law
                                1020 N.E. Loop 410, Suite 200
                                San Antonio, TX 78209
                                Fax #:   (210) 821-6069




                                                        U
                                              Michael C. wnaTen,
                                              Attorney for the
                                              corporate plaintiffs



                                              Dov Avni Kaminetzky * C\




                                      -2-
                                                                         170
    14-14-00410-CV
        BdvK.AVNi
                      Petitioner,
             v.

       POSOHS I, LTQ
                    Respondent.

EXHIBIT ^ TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                                  ^.z.
                             NO.    97-40590

CHOICE CAR WASH, INC.,                          IN      THE       DISTRICT         COURT
BUSINESS AND OWNERSHIP
LIABILITIES TAKEOVER CORPORATION,
and DOV AVNI KAMINETZKY,
                    Plaintiffs;
                                                FOR HARRIS COUNTY, TEXAS
VS.


DOSOHS I, LTD.,
                       Defendant.               11th       JUDICIAL             DISTRICT


         ORDER VACATING ORDER DISMISSING PLAINTIFFS'                     SPIT



      The Court acknowledges that plaintiffs have filed a Motion

to Vacate the Order Dismissing Plaintiffs' Suit, which Order was

signed by the court after plaintiffs filed their voluntary
non-suit in the captioned case.

      Accordingly, it is ORDERED by the Court that the previous

Order Dismissing Plaintiffs'        Suit is vacated, and plaintiff's
suit is reinstated on the court's docket, subject to the Order of

Abatement now pending in this suit.

      SIGNED on this         day of                        '             1998.



                                    Judge Presiding




                                           RECORDER'S MEMORANDUM
                                           This instrument isofpoor quality
                                                at the time of imaging




                                                                                   171
                    r>   n




 CHARLES SACARiSSc
   DISTRICT CLERK
HARRIS CGL'-MTY.'TEXAS

98OCT 26 PMII'28

AFTcU li»;UKS rlUKS



                             172
    14-14-00410-CV

        DOV KTAVNl
                      Petitioner,
             v.

       DOSOHS I, LTd
                    Respondent

EXHIBIT J55 TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
'-c




                              i.998-588 67
                                                                                               f
      CHOICE CAR WASH,    INC.,                       IN      tEHE—DI-S-TRieT^COURT
      BUSINESS AND OWNERSHIP                                                                   S
      LIABILITIES TAKEOVER
      CORPORATION, and DOV AVNI
      KAMINETZKY, PRO SE,
                             Plaintiffs;              FOR HARRIS COUNTY,

      VS.

      DOSOHS I,   LTD.,
                             Defendant.               ^"O^^JUDICIAL^DIS'

                          PLAINTIFFS'     ORIGINAL PETITION
                     BRINGING ACTION IN TRESPASS TO TRY TITLE
                        AND SEEKING DAMAGES FROM DEFENDANT



      TO THE HONORABLE DISTRICT COURT JUDGE:

            Plaintiffs CHOICE CAR WASH,       INC.,    BUSINESS AND OWNERSHIP

      LIABILITIES TAKEOVER CORPORATION, and DOV AVNI KAMINETZKY,                           in his

      individual capacity,        file this original petition and seek

      judgment of the court that the deed of trust foreclosure sale of

      the hereinafter described "Softouch Car Wash Property" allegedly

      conducted by Dosohs I, Ltd.,           ("Dosohs") is void,                    that the

      substitute trustee's deed issued to Dosohs after the alleged

      foreclosure sale is void and is set aside,           that the debt secured

      by the deed of trust involved is barred by the statute of

      limitations,   further bringing action in trespass to try title to

      establish that plaintiffs have good title to the Softouch Car

      Wash Property and have the right to possession of the property

      against the claims of Dosohs, further seeking actual and punitive
      damages from defendant Dosohs,        and respectfully would show the

      Court as follows:

                                                      RECORDER'S MEMORANDUM
                                                      This Instrument is of poor quality
                                                           atthelime ofimaging

                                                                                             176
                                          1.

          Plaintiff Choice Car Wash,              Inc.,   ("CCW"),   is a   Texas

     corporation which maintains its principal office at 8901 W.

     Bellfort, Suite C,     Houston, Texas        77031-2407.

          Plaintiff Business and Ownership Liabilities Takeover

     Corporation ("BOLT") is a Delaware corporation Which maintains

     its principal office at 150-B Forest Drive, Jericho, NY 11753

     and maintains a Texas office at 1609 S.               Kirkwood,   Suite B,

     Houston,   TX   77077-3158.

          Plaintiff Dov Avni Kaminetzky ("Kaminetzky") maintains a

     Texas residence in Harris County, Texas, at 1609 S. Kirkwood,

     Suite A, Houston, TX     77077-3158.

                                          2.

          Defendant Dosohs I, Ltd.,        ("Dosohs"),      is a Texas limited

     partnership, and service of process may be made on Matt N. Molak,

     president of Dosohs I, Inc.,         a Texas corporation which is the

     general partner of Dosohs I, Ltd.,           at the corporate offices of

     Dosohs .1, Inc.,     located at 1020 N.E. Loop 410, Suite j^fo, San
     Antonio, TX     78209-1218    [Telephone: (210) 828-5641].

                                          3.

          Venue is proper in Harris County,           Texas,    because the real

     property involved is situated in Harris County, Texas.

                                          4.


          The court has     jurisdiction of defendant Dosohs I,             Ltd.,

     because the defendant         is a   Texas    limited partnership,       has

     jurisdiction of the trespass to try title action pursuant to

     Article V of the Texas Constitution,           and the amount of damages

     sought is within the jurisdictional limits of the court.

                                          -2-
                                                                             177
i>
                                   5.

     The real property which is the subject of this action

consists of a .9986-acre tract of land containing a full-service

car wash and related improvements, (herein called the "Softouch

Car Wash Property"), such property being located at 8901 W.

Bellfort, Houston,     Harris County,   Texas,   and more particularly
described in the deeds referred to below.

                                  6.

     Plaintiffs collectively were the record owners of title to

the Softouch Car Wash Property, were in possession thereof at the

time of the deed of trust foreclosure sale allegedly held by
Dosohs, and claim valid fee simple title to said property under
the deeds to Plaintiffs that are listed on Exhibit "A" attached

hereto.

     Plaintiff   CCW   claims to own a 20.25% undivided interest in

the fee simple title to the Softouch Car Wash Property, plaintiff

BOLT claims to own a 60.75% undivided interest in the fee simple

title to the Softouch Car Wash Property, and plaintiff Kaminetzky
claims to own a 19% undivided interest in the fee simple title to

the Softouch Car Wash Property.

     Plaintiffs will show that the common source of title to the

Softouch Car Wash Property is Samantha Corporation, Inc.

("Samantha"), and will produce at trial certified copies of the

deeds itemized on the attached Exhibit "A" showing a chain of

title emanating from the common source.




                                                                  178
                                       7.


      Defendant Dosohs I,      Ltd.,        allegedly conducted a deed of

trust foreclosure sale of the Softouch Car Wash Property on
Tuesday,    September     2,   1997,    on     the ground   that   Samantha

Corporation, Inc., failed to pay a promissory note payable to
Security Bank in the original principal amount of $850,000.00,
which note [after extensions] had a maturity date of August 15,
1990, (see Exhibits "B", "C" and "D" attached hereto)              and claims
title to and the right to possession of the Softouch Car Wash

Property pursuant to the substitute trustee's deed executed after

the alleged foreclosure sale.               (A copy of the deed of trust

relied upon by Dosohs is attached hereto as Exhibit "E".)

                                   8.

     However,   the deed of trust foreclosure sale of the Softouch

Car Wash Property allegedly conducted by defendant Dosohs I,
Ltd., is void for at least the following reasons:

     (a)   The $850,000 promissory note relied upon by Dosohs was

cancelled in the hands of the Federal                 Deposit   Insurance

Corporation ("FDIC"), as receiver for Security Bank           (see Exhibit
"F" attached hereto).

     (b)   Demand letters from the FDIC, dated January 31, 1990,
and February 5,   1990,    show that the cause of action on the

$850,000 note had accrued and was barred by the statute of

limitations months before the date of              the foreclosure sale

allegedly conducted by Dosohs (see Exhibits "G" and "h" attached

hereto).



                                  -4-


                                                                        179
     (c)   The notice of foreclosure sale was not posted at the
courthouse door,    and did not provide 21 days notice after

"receipt" of the notice, as required by the deed of trust (see
Exhibit "E").

     (d)   Notice of foreclosure sale was not given to the trustee
in bankruptcy for Samantha Corporation, Inc., and was not given
at the correct address for Samantha Corporation, Inc.          (see
Exhibit "I" attached hereto).

     (e)   The notice of foreclosure sale was not posted in three
(3) separate places, as required by the deed of trust (see
Exhibit "E"), but was admittedly posted in only one place (see
testimony attached hereto as Exhibit "J").

                                9.

     Dosohs I, Ltd., by persisting in its knowingly wrongful

attempts to collect a barred debt and to conduct a deed of trust

foreclosure sale of the Softouch Car Wash Property,    has required

plaintiffs to incur actual damages and plaintiffs should be

awarded recovery of such actual damages from Dosohs.

                                10.

     Plaintiffs allege further that defendant Dosohs is guilty of
malice by wrongfully attempting to obtain possession of and title

to the Softouch Car Wash property with full knowledge that such
attempts have been wrongful.

     As a consequence of such unconscionable and malicious

conduct by the representatives of Dosohs, plaintiffs assert that

punitive damages should be assessed against Dosohs and awarded to

plaintiffs in such amount as may be determined by the jury,   both



                                -5-
                                                              180
     .   i
s.




             as punishment and as an example to dissuade others from pursuing
             a similar course of action.

                     WHEREFORE, premises considered, plaintiffs pray that after a
             full trial on the merits the court render its judugment      that the
             deed of trust foreclosure sale allegedly conducted by Dosohs is
             void,    that the resulting substitute trustee's deed issued to

             Dosohs is set aside as void, that valid title to and the right of
             possession of the Softouch Car Wash Property is vested in

             plaintiffs in the       undivided interests set out above, pray
             further for recovery of damages, both actual and punitive, which
             are attributable to the knowingly wrongful attempts of Dosohs I,
             Ltd.,    to accomplish a deed of trust foreclosure sale of the

             Softouch Car Wash Property, in such amount as may be awarded by
             the court or jury, pray further for recovery of their costs of

             suit and reasonable attorney fees, and pray further for such
             other legal and equitable relief to which plaintiffs may be
             justly entitled.

                                              Respectfully submitted,


                                              Michael C". Whalen     ^^
                                              State Bar No.   21239000
                                              2901 Wilcrest, Suite 155
                                              Houston, Texas  77042
                                              Tel: (713) 782-0065
                                              Fax: (713) 782-0909
                                              Attorney for Plaintiffs
                                              Choice Car Wash, Inc., and
                                              Business and Ownership
                                              Liabilities Takeover Corporation

                                              MfJ /?*•" I&ton.
                                                Dov Avni KaminetzkYj/Pro Se




                                             -6-
                                                                              181
STATE   OF   TEXAS )
                           )
COUNTY OF HARRIS       )

     BEFORE ME, the undersigned authority, on this day personally

appeared DOV AVNI KAMINETZKY, who stated to me that he is the pro
se litigant and the managing vice president of the corporate
plaintiffs in the captioned lawsuit, and who, after being duly
sworn by me, stated that he has read the foregoing pleading and
that the statements made therein     are true and correct.


                                   Dov Avni Kaminetzky


     SUBSCRIBED AND SWORN TO before me on this                  IH^t day of
December, 1998, by Dov Avni Kaminetzky,     to certify which I affix
my hand and seal of office.


                                      Notary Public,
                                      State of Texas




                                            8BEKHAR SHROFF
                                          NotayPuMc,atrtactTama
                                            MJf Commkwlon Expires




                               -7-
                                                                       182
    14-14-00410-CV
        OOVKAVNl
                      Petitioner,
             v.

       5osohsj,ltB
                     Respondent.

EXHIBIT QA TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                        iTy   1
                                                                 Pg.l of 2

                                                                        183
                                  EXHIBIT "A"   (cont.l   •-
       ,6. By Quitclaim Deea executed on July 26,1995,Samantha Corporation
«./.   Inc.,conveyed an undivided interest of 18.00% in the real   property
       and the improvements of " Softouch Car Wash " property as   therein
       described {"Property"}, but excluding any interest in the   business
       activities thereon conducted, which were granted to it on   May 17,
       1995, back to Choice Acquisitions No. One, Inc.["CA-1"1,acting by
       and through Dov Avni Kaminetzky,its president.

       7. By Special Warranty Deed executed on July 16,1997 ,(immediately
       after the automatic stay pursuant to 11 U.S.C. 362, was terminated
       in Bankruptcy 95-45547-H1-7, In Re:Samantha,Debtor), and filed on
       July 18,1997 in the office of the Harris County Clerk under File
       No.S548428, Choice Acquisitions No.Three, Inc. and Fraud Busters
       and Recoveries of America,Inc. jointly conveyed undivided interest
       of 82.00% in the real property and the improvements of " Softouch
       Car Wash"-property therein described {"the Property"}, and in all
       business activities thereon conducted to the corporate Plaintiffs,
       Choice Car Wash,Inc. {"CCW"} and Business Ownership Liabilities
       Takeover Corporation, {Delaware},Inc.{"BOLT"},both acting by and
       through Dov Avni Kaminetzky as their managing vice president.
       8. By Quitclaim and Correction Deed executed on July 30,1997 and
       filed on July 31, 1997 in the office of the Harris County Clerk
       under File No.S569379, Choice Acquisitions No.Four,Inc.,["CA-4"],
       acting   as successor by merger to Choice Acquisitions No.One,Inc.
       {"CA-1™}, subsequent to a merger which took place on February 7,
       1996,conveyed an undivided interest of 18.0% in the real property
       and the improvements of " Softouch Car Wash" property as therein
       described {"the Property"},but excluding any interest in business
       activities thereon conducted to Dov Avni Kaminetzky,Trustee.[DART]

       9. By Special Warranty Deed executed on August 1,1997 and filed on
       August 4, 1997 in the office of the Harris County Clerk under File
       No.S575264,Dov Avni Kamintezky,Trustee conveyed undivided interest
       of 18.00% in the real property and the improvements of " Softouch
       Car Wash"property therein described {"the Property"},but excluding
       any interest in the business activities thereon conducted, to the
       Plaintiffs, Choice Car Hash,Inc. {"CCW"} and Business & Ownership
       Liabilities Takeover Corporation, {Delaware},Inc.{"BOLT"}.
       10. By a Special Warranty Deed executed on September 2, 1997 and
       filed on before 9.41Am on the same day in the office of the Harris
       County Clerk under File No.S575264,Plaintiffs,Choice Car Wash,Inc.
       {"CCW"} and Business & Ownership Liabilities Takeover Corporation,
       {Delaware},Inc.{"BOLT"}.conveyed an undivided interest of 7.00% in
       the real property and improvements of "Softouch Car Wash" property
       therein described {"the Property"}, and in the business activities
       thereon conducted, to Dov Avni Kaminetzky,individually. {"D.A.K."}.

       12. By a Correction Deed executed on September 2,1997 and filed on
       September 3,1997 in the office of the Harris County Clerk under
       File S620270,Plaintiffs,Choice Car Wash,Inc. {"CCW"} and Business
       Ownership Liabilities Takeover Corporation,{Delaware},Inc.{"BOLT"}
       amended their previous conveyance to reflect an undivided interest
       of 19.00% in the real property and improvements of " Softouch Car
       Wash" property therein described {"the Property"},and in business
       activities thereon conducted,which was conveyed as of Septemebr 2,
       1997 on 9.41Am to Dov Avni Kaminetzky,individually.{"D.A.K.n}.
                                                               Pg. 2 of 2

                                                                        184
    14-14-00410-CV

        POVK.AVNI
                      Petitioner,
             v.

       posoHS urg
                 Respondent

EXHIBIT j£2 T0 APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
« '     Bank, Houston, Harris County, Texas ("Security Bank") as Its general
    reference rate of interest.   Subject to the provisions of the pre
    ceding paragraphs hereof, each change in the applicable rate provid
    ed for herein with the fluctuation of such prime rates shall become
    effective on the date each such change in prime rate is established
    hereof. Maker and any endorser or guarantors hereof agree that the
    time for any payments hereunder may be extended from time to time
    without notice and consent to the acceptance of further security for
    the release of any existing security for this Note all without in
    any manner affecting their liability under or with respect to this
    Note. No extension of time for the payment of this Note or any in
    stallment hereof shall affect the liability of the Maker under this
    Note even though Maker Is not a party to such agreement.

                      If (1) default is made in the payment in whole or in
    part   of   any    sum provided for herein or (ii) an event of default
    shall occur under any instrument executed as security for, as evi
    dence of, or otherwise in connection with this Note or the indebted
    ness evidenced hereby (hereinafter all such instruments are collec
    tively called the "Security Instruments"), then Payee, at its op
    tion, without further notice or demand, declare the unpaid principal
    and accrued interest on this Note at once due and payable, foreclose
    all liens securing payment hereof, pursue any and all other rights,
    remedies, and recourse available' to Payee, or pursue any combination
    of the foregoing, all. remedies hereunder and the Security Instru
    ments being cumulative..

                Upon the occurrence of a default hereunder or in any Se
    curity Instruments, at the option of the Payee, all amounts payable
    hereunder or under the Security Instruments shall bear interest for
    the period beginning with the date of the occurrence of such default
    at a rate of interest per annum (the "Default Rate"), payable op the
    first day of each and every month, equal to the Maximum Rate.

                Failure to exercise any of the foregoing options upon
    the happening of one or more of the foregoing events shall not con
    stitute a waiver of the right to exercise the same or any other op
    tion at any subsequent time in respect to the same or any other
    event.   The acceptance by Payee of any payment hereunder that is
    less than the payment in full of all the amounts due and payable at
    the time of such payment shall not constitute a waiver of the right
    to exercise any of the foregoing options at that time or at any sub
    sequent time, or nullify any prior exercise of such option without
    the express written consent of the Payee.

                All amounts payable hereunder are payable in lawful mon
    ey of the United States of America.   Maker agrees to pay all costs
    of collection hereof when incurred, including but not limited to
    reasonable attorney's fees, whether or not any action shall be in
    stituted to enforce this Note.

                This Note shall be governed by and construed according
    to the laws of the State of Texas from time to time in effect except
    to the extent United States Federal Law permits the Payee to con
    tract for, charge or receive a greater amount of interest.
w               It is expressly stipulated and agreed to be the intent
    of the Maker and the Payee to at all times comply with the applic
r   able law now or hereinafter governing the interest payable on this
    Note.  If the applicable law is ever revised, repealed, or judicial
    ly interpreted so as to render usurious any amount called for under
    this Note or under any of the security instruments, or contracted
    for, charged, taken, reserved or received with respect to the loan
    evidenced by this Note, or if Payee's exercise of the option herein
    contained to accelerate the maturity of this Note or if any prepay
    ment by Maker results in Haker having paid any interest in excess of
    that permitted by law, then it is Maker's and Payee's express intent
    that all excess amounts theretofore collected by Payee be credited
    on the principal balance of this Note (or, if the Note has been paid
    in full, refunded to Maker), and the provisions of this Note and the


                                           -2-




                                                                     186 000094
    security instruments Immediately be deemed reformed and the amounts
    thereafter collectible hereunder and thereunder reduced, without the
    necessity of execution of any new document, so as to comply with the
    then applicable law, but so as to permit the recovery of the fullest
I   amount otherwise called for hereunder and thereunder.
    hereunder shall be given at the following addresses:
                                                                            All   notices



I                  If to maker, Samantha Corp., Inc., whose address is 4406
                   North Shepherd, Houston, Texas 77017.

                   Either party may change its address for notice purposes
I   upon giving fifteen (15) days prior written notice thereof in accor
    dance with this paragraph, provided, however, that the Maker main
    tain an address in the continental United States. All notices given
I   hereunder shall be In writing and shall be considered properly given
    if mailed by first class. United States Mail, postage prepaid, reg
    istered or certified with return receipt requested, or by delivering
    the same in person to the intended addressee, or by prepaid tele
I   gram.  Any notice mailed as above provided shall be effective upon
    its deposit in the custody of the United States postal service; all
    other notices shall be effective upon receipt.
I               If this Note is executed by more than one party, each
    such party shall be jointly and severally liable for the obligations
I   of the Maker under this Note, if the Maker is a partnership, each
    general partner of the Maker shall be jointly and severally liable
    hereunder, and each such general partner hereby waives any require
    ment of law that in the event of a default hereunder the Payee ex
I   hausts any assets of the Maker before proceeding against such gener
    al partner's assets.

I                  The   Note   herein   is
    those two certain Promissory Notes, one
                                              given   in   renewal   and   extension
                                                           in the original principal
                                                                                       of

    sum of $1,100,000.00, dated the 30th day                 of January, 1984 (the
    "First Promissory Note") and a second Note               in the amount of $275,
    000.00 dated the 27th day of January, 1984               (the "Second Promissory
    Note"), both Notes executed by the Maker and             payable to the order of
    the Payee.     The First Promissory Note in the amount of $1,100,000^.00
    is more fully described in and secured by the Vendor's Lien retained
    of even date therewith, filed for record under Harris County Clerk's
    File Number J3355087 of the Deed Records of Harris County, Texas up
    on the herein described real property, and is additionally secured
    by a Deed of Trust and Security Agreement of even date therewith to
    G. William Beale, Trustee, duly recorded under Harris County Clerk's
    File Number J3355088 upon the herein described real property, which
    lien is hereby expressly acknowledged by Maker to be a valid and
    subsisting lien against the property herein described,                    and which
    lien is renewed, extended and continued in full force and effect to
    secure the payment of the Note hereby secured and represents funds
    advanced by Payee to Maker hereof at Maker's special instance and
    request.     Additionally, the Second Promissory Note dated the 27th
    day of January, 1984 in the amount of $275,000.00 is secured by var
    ious security agreements to Security Bank.   Said security interests
    are hereby expressly acknowledged by Maker to be valid and subsist
    ing security interest against the collateral therein described and
    which security interest is renewed, extended and continued in full
    force and effect to secure the payment of the Note hereby secured;
    and represents funds advanced by the Payee to Maker hereof at Mak
    er's special Instance and request.


T                  Additionally, Maker acknowledges that Maker has executed
    a second promissory Note of even date herewith in the original prin
    cipal amount of $550,000.00 payable to the order of the Payee, which
    is also in renewal and extension of the First Promissory Note,                     and
    it is expressly stipulated by Maker that should default be made in
    the payment of said $550,000.00 Note, or any part thereof, principal
    or Interest,    as the same shall become due and payable, or in any of
    the covenants of      the Deed of Trust       and Security Agreement,         or   any
    other document executed to secure the payment of said $550,000.00
    Note, the indebtedness evidenced by this $850,000.00 Note, at the




                                                                                   187 000095
    i
          option of the holder hereof, shall at once, without further notice,
          all notice requirements if any, being expressly waived by the Payee,
          shall become due and payable.

    i                 It is expressly agreed and stipulated that the holder of
          these Promissory Notes shall be subrogated to all of the rights, eq
          uities, liens, and security of the original holder of said Notes
    i     which have been extended or renewed by this Note.

                           Payment of this Note is secured by all security agree
          ments,      mortgages, assignments, lien instruments, construction loan
           agreements executed by Makers or any other party in favor of Payee,
           including, but not limited to, those certain documents executed on
           even date hereof, heretofore or hereafter executed, including that
           certain Deed of Trust and Security Agreement of even date herewith
           executed by Samantha Corp., Inc. to Jack Price,                     Trustee,     covering
           the following described property, to-wit:

                              One (1) acre more or less out of 4.9153 acres in reserve
                              "A" BELLFORT PLACE, a subdivision in Harris County, Tex
                              as according to the Map or Plat thereof recorded in Vol
    i                         ume 207, Page 121 of the Map Records of Harris County,
                              Texas.       Said property being more particularly described
                              oh Exhibit "A" attached hereto and made a part hereof.

                              EXECUTED this 26th         day of    July           , 1984.

    •                                                                     S
                                                              SAMANTHA CORP.,       INC.


    •
                                                                              \X%Str& Bwlae Format Ortvm, Hoi




    &v




                                            HO. 97-40590

                CHOICE CAR HASH, IHC. AHD             IH SHE DISTRICT COURT OF
                -BUSINESS AHD OWNERSHIP
                 LIABILITIES TAKEOVER
                CORPORATION (DEL.)/ IHC.
                AHD DOV AVHI KAMIHET2K7,
                A PRO-SE LITIGANT
                          Plaintiffs,

                vs.                                    HARRIS COUNTY, TEXAS

                DOSOHS I, LTD.
    '—*..-*.•             Defendant.                   11TB JUDICIAL DISTRICT




                                        EXHIBITS 1 THROUGH 30
                                        TO THE DEPOSITION OF
                                            MATT H.   MOLAK
                                            JULY 28, 1998



                                           ORIGINAL



I
I   •>'•'•'




                                                                                 189
    14-14-00410-CV
        DOV K. AVNI.
                       Petitioner,
             v.

       PQSOlJSlLTg
                       Respondent

EXHIBIT gffiO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
              .1>.

                                                                      L021      DOC/R:Q&-00-87/mja
     5847 SAN fCUPg
     SUITE 610

Mi   HOUSTON. TX 77007
     713-760-311B
                                        MODIFICATION AGREEMENT
 V   NAMB jf^^niHlrPT                                                               1132-25-2150
     0MS*#0 L1573S5
          THIS STATU OF TEXAS
                                                                       «»/!)•»/S?   UlHliiJ?   LlS7*S? J li.ijii
          COUNTY OP HARRIS




                      THIS AGREEMENT ("Agreement") made and entered Into by and between

          SAMANTHA CORPORATION, INC., a Texas corporation, acting herein by and through its
•P        duly authorized offlccr (hereinafter called "Maker"), and SECURITY DANK, a state

          banking association (hereinafter called "Payee").
                                             WITNESSETH:


*         RECITALS:

                      Muker has heretofore executed and delivered its certain promissory note

          ("Note") dated July 26, 1984, payable to the order of Payee, in the original principal sum
          of EIGHT HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($850,000.00), bearing
          interest and being due and payable as therein provided, and finally maturing on July 26,

          1089.

                      'lite Note is secured by: (i) a Deed of Trust and Security Agreement ("Deed of

          Trust") of even date with the Note from Maker to Jack Price, Trustee, for the benefit ot

          Payee, duly filed for record In Official Public Records of Real Property in the Office of

          Ilia County Clerk of Harris County, Texas, under Clerk's File No. J-G26467, covering and

m         affecting certain real property and improvements in Harris County, Texas, which real

          property is more particularly described by metes and bounds on Exhibit "A" attached

          hereto and made a part hereof for all purposes (hereinafter called the "Property"); and

          (ii) Financing Statements of even date with tiie Note from Maker, duly filed for record in
•
          the Official Public Records of Real Property in the office of the County Clerk of Harris

          County, Texas, under Clerk's File No. J-GS0951.

                      The Note and the Deed of Trust have been modified by a Renewal, Extension

          and Modification Agreement dated August 15, 1385, by and among Maker and Payee, duly

          filed for record in the Official Public Records of Real Property in the office of the

          County Clerk of Harris County, Texas, under Clerk's File No. K-1732U2.

                      The Property is presently owned by Maker and Maker lias requested and Payee
          lias agreed to certain modifications to the Note as hereinafter provided.
                                                                                                     tr

                                          PLAINTIFF'S
                                            EXHIBIT
                                                                                               y%*fl
                                     i •**
                                  £**-m»tt)                                  000106 I EXHIBIT
                                                                  U-2WI5I.
AGREEMENTS:

          For and in consideration of the premises, and tlie sum of TEN;AND NO/100
DOLLARS ($10.00) cash und other good and valuable consideration in hand one to the

otiier paid, the receipt and sufficiency of wliich are hereby acknowledged and confessed,

Payee and Maker hereby agree as follows:

          1.     The unpaid principal balance of the Note as of February 1.5, 1987
                 is $i>38,199.79, such principal sum being acknowledged by Maker
                 und Payee.

          2.     The interest rate on the Note shall be reduced from thirteen
                 percent (13%) per annum to eleven percent (11%) per annum,
                 effective February 15,1987.

           3.    The monthly payments of principal and interest shall be reduced
                 from $7,350.00 to $8,353.09, effective as of February 15, 1987,
                 when the first payment of $6,353.09 is due and payable.

          4.     The maturity date of August 15, 1990, shall remain unchanged.
           5.    Simultaneously with tlie execution of this Agreement, Maker
                 shall pay to Payee a modification fee in the amount of
                 $10,000.00. Said modification fee shall not be applied to the
                 unpaid principal balance of tlie Note or the interest uccrucd
                 thereon.

           8.    Maker hereby ratifies, confirms, reaffirms, acknowledges, and
                 agrees that the Note, the Renewal, Extension and Modification
                 Agreement dated August 15, 1985, or any renewal and extension
                 of same, the Deed of Trust, the Financing Statements, and each
                 and every other document or instrument which evidences or
                 secures tlie payment of the Note, represents the valid,
                 enforceable   obligations   of    the   Maker,   and   Maker .'further
                 acknowledges that there are no existing agreements, defenses,
                 personal or otherwise, or rights of setoff whatsoever with
                 respect to any of the foregoing instruments or documents, and
                 Maker further acknowledges and represents that to its knowledge
                 and belief, no event has occurred and no condition exists which
                 would constitute u default under any of the aforementioned
                 instruments or documents, or this Agreement, either with or
                 without notice or lapse of time or botlu                      '

           7.    Maker and Payee hereby agree that except as specifically
                 modified herein, all of the terms and provisions of the Note, the
                 Renewal, Extension and Modification Agreement dated
                 August 15, 1»85, or any renewal and extension of same, the Deed
                 of Trust, the Financing Statements, and all other documents and
                  instruments executed in connection with the Note are hereby
                  ratified and reaffirmed, and Maker specifically acknowledges the
                , validity and enforceablity thereof.
           S.    Maker and Payee hereby agree that this Agreement modifies the
                 Note, the Renewal, Extension and Modification Agreement dated
                 August 15, 1985, tlie Deed of Trust, und the Financing
                 Statements, and in no way acts as a release or relinquishment of
                 the liens, security interests and rights ("Liens") securing tlie
                 payment of the Note, including without limitation, the Liens
                 created by the Deed of Trust.       The Liens are hereby renewed,        A
                 extended, ratified and confirmedby Maker In all respeets.            n-* '
                                                                                      %
                                                                                     /c


                                             -2-




                                                                                   196
                                                                                          000107
k.
     I
          4
                                                                               #            XXX-XX-XXXX
                                9.        Maker and Payee hereby agree that this Agreement, the Note,
                                          the Renewal, Extension and Modification Agreement dated
                                          August 15, 1985, the Deed of Trust, the Financing Statements,
                                          and all other documents and instruments executed in connection
                                          with the Note shall be governed by and construed according to
                                          the laws of the State of Texas, from time to time in effect,
                                          except to the extent United States Federal law permits Payee to
                                          contract for, charge or receive a greater amount of Interest.

                               10.        Maker and Payee hereby agree that this Agreement, the Note,
                                          the Renewal, Extension and Modification Agreement dated
                                          August 15, 1985, the Deed of Trust, the Financing Statements,
                                          and all other documents and instruments executed In connection
                                          with the Note are in full force and effect, so nothing herein
                                          contained shall be construed as modifying in any manner any of
                                          said documents or Instruments except as specifically modified
                                          hereby.

                               11.        The Maker and the Payee agree that the Deed of Trust and all
                                          the documents and Instruments executed in connection with the
                                          Note and the Renewal, Extension and Modification Agreement
                                          dated August 15, 1985, as modified hereby are and shall remain
                                          and shall continue to. be a first and prior lien and encumbrance on
                                          tlie Property.

                               12.        Contemporaneously with the execution and delivery hereof,
                                          Maker shall cause Commonwealth Land/ritle Company ("Title
                                          Insurer") to issue to Payee an endorsement to the Mortgagee's
                                          Policy of Title Insurance ("Policy"} insuring the Liens of the
                                          Mortgagee, in form and content acceptable to Payee, affirming
                                          that the Policy is still in effect and unimpaired, notwithstanding
                                          tlie terms and provisions of this Agreement.

                                13.       Contemporaneously with the execution and delivery hereof,
                                          Maker shall pay, or cause to be paid, all costs and expenses
                                          incident to the preparation, execution and recordation hereof and
                                          the consummation of the transaction contemplated hereby,
                                          including, but not limited to, recording fees, title Insurance
                                          policy or endorsement premiums or other charges of the Title
                                          Insurer and reasonable fees and expenses of legal counsel to
                                          Payee.

                                14.       Maker and Payee each represent and warrant unto the other that
                                          they are duly authorized and empowered to enter into this
                                          Agreement.

                                15.       This Agreement shall extend to, be binding upon Maker and
                                          Payee, and their respective heirs, legal representatives,
                                          successors and assigns.

                                IN WITNESS WHEREOF, the undersigned have duly executed this Agreement

                     effective as of,the 15th day of February, 1987.                                            f\3t$f
                                                                      MAKER:



                     ATTEST:                                          SAMANTHA CORPORATION, INC.,
                                                                      a Texas corporation




                  ft Secretary \                            \
                                                                      (Tme):_x/,r, .rjftfa tt'ertjE.
         PAYTO Tiff ORDEROF DOSOHS I LTD
         WITHOUT RECOURSE, WARRANTY OKREPRESENTATION,
         EXPRESSED OB IMPUBDi FEDERAL DEPOSIT INSURANCE
         CORPORATION IN IIS CAPACITY ASUQUDATOR OF                    3-
         SECURITY BANKK96S"


           swmTilitisr ATTORNEY IN FACT

                                                                                                       197 0G0108
                                                                                  XXX-XX-XXXX
                                                             PAYEE:

                                                             SECURITY BANK,
                                                             a state banking association




                                                             (Tltte):'   Q/f-Hifi ib*rn.                                My commission expires:        12/03/90
                         : O     ..
                            :--» '
               .   •     :^7
               -,.-. . :..y
                   W        V-"
                                                                                        •».                 C.



                                                                                               198 000109
    THE STATE OF TEXAS                                                          182-25-? 154
    COUNTY OF HARRIS

              tie foregoing instrument was acknowledged before me on the                     /&   day
    of Jrffr*f                  , 1987, by MICHAEL HAIKIN.                                ~^~

    (SEAL)

                                                 '(Type or Print Name of Notary)^
                                                  Notary Public in and for the
                                                      State ot Texas

                                                  My commission expires:
                     '*•'^lt,„.•^»•*
                                                                     Karen Chiisllej
                                                              Hfitary Public Shli ol Texas
                                                         MY Commisfiin \t&KkJ?'lP'~-

    THE STATE OF TEXAS                            S
                                                  S
    COUNTY OF HARRIS                                             ^

             Tha foregoing instrument was acknowledged before me on the '/•?•                     day
    of        2Z*Z
                            _, 1987, by JOSIE HAIKIN


    (SEAL)              _.,««>«Mr#„

                 AW~"4N                           (Type or Print Name or Notary)             S*
                                                  Notary Public in and for the            ' *•
                                                      State of Texas
              !*"'T                               My commission expires:_

                 \v;< •£                                                Karen Cteisttey
                                                                Notary Public Slate of Texas
                                                           Mv Commlsacn Firiias &- it? &.Y.




I

                                                   5-




                                                                                          199 000110
                                                           NOo   97-40590

     J"-."*-'".       CHOICE CAR WASH, IMC, AHD            • J_i * .IE THB DISTRICT COURT OF.
    :^Vac-si::
                      -BUSINESS MID OWNERSHIP         ~"
           '.V.Vrv-   LIABILITIES TAKEOVER .„...                  *

                      CORPORATION (DBL.), ISC,
                      AND DOV AVNI KAH1NETMY,                     *

                      A PRO-SE LITIGANT *>•                       *   •

                                -Plaintiffs,
                                                                  *
- •» .>.t.l»1:--=
•     „-:.^ • .....




'"SK^

l.-w.y-'.i''.:'




                                                                                                     200
                                            "FILED IN
                                         14thC0UOT0FAPPEALS

                                            FEB 18
                                         C.n.o-urr.ER A.PRINE
                                                CLERK




   14-14-00410-CV

                      Petitioner,
             V.



                     Respondent.

EXHIBIT cfil TO APPELLANTS FIRST

SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
    IIf-ir-. •• 36ze*67.                                                               SeAaO&msi. ''-••*,, •,-*,•''•*                                                                                      ~~
                                                                                    SECUr. .x' AGREEMENT
               TWEiTATtOFTEXAS

    !          COUKTY nr
              •! 'rtuiim^.i.i.rd
                                    HARRIS                   .KNOW AU HEN rV THESE fRESENTS:

                                                           Samantha Corp., Inc.. acting by and through Its duly authorlted

               officers                                           -        •'•' "••          •'                              --' ttmvtt 002*7774 mi/jut t ir.nn
    I
                                                                                                                                                                                       "->-. -->



    I                      HABRIS                     .County.Ttin, teraatfltf caGtdC'utan twhtihn oat o»aank la CBBadoalM ef. TEN ANU, •.'•.,.-; »-
                                                                      .-.».-.
                                                                                   '•••-•
                                                                                :.,•«-.-.,.,.,•    ..• •..
                                                                                                                  ...
                                                                                                                  . . ..-
                                                                                                                             *
                                                                                                                                 i . -.* • • ..•      • • '••.•   -•••::i       ,'....•  • -.                  .••.••..      j.    .v-...u*..!-.-jw;; « .
               KOHK COlLAEitt I0.M1 uia ia lund paidvr '         '                                           JACK PRICE  -                  .
               hrrarufirr ttilta Irautt. im tempt of vtaca payment u fccieSr >uiu»lcdfnl and centtacd. aad bI Ur debt dad nun htmiulictnwnuowrf.
               km Gneled. Banaiard. Said aad faamyrd, aad by Ihtu afutnuiadid. Banna. Sil ladCotmy uoto Trance, laduwojkaienauoioi
                                                                                                                                  '-*   fc.-i'r ••-<     Sl*». ^        .*..,

              tubuttattTretlet hcttinidet planted, lit fgBewmf dciaibcd ptopnty stalled ia,                                        KAURIS                    .Cewty.Ttxu,

I             i»«i«:            -     .    ....      .
                                                     -... •..•-j

                                                  -. -^*
                                                              ! . .... . //. •:-„..
                                                                             .;_„.. ..i
                                                                                    .., *.,,
                                                                                        *.»

                                                              " i- I ..'.-•». .'^.rf; .•*.•>••.
                                                                                                   .

                                                                                                       •
                                                                                                           ..,,._
                                                                                                            .... - . „.-.
                                                                                                                     _    ...; .. -..-.. J-..-,**.. v.,
                                          -Volume 207, Page 121 of the Map Records of Harris. County,
i
                                          -Texas. .Said.property bemlng "»re particularly described^
                                                                                               erlbed' ^9
                                                                                                       ^ 9 Sfl^a
                                                                                                           3y Vs"3r ."J-%"" .*"
                                           by metes and bounds on Exhibit "A." attached hereto *i^Jl^l.fi^sfe.ia:V«''1 *"
1                                         'made a part hereof,' and-'«'•--"•'*>«>«•>•.-i.»».V-«^Wa^wtprS ijtu.t.-,*,^^,*.
                                          * • ,•                  i m i ».        .. •..AuT
                                      ....'all furniture, fixtures, equipment, Inventory, end aU^wawg s.fi.:S3-u»»wj.-..--
                                                                                                                                                                                                    • twiAc^tt. k. '



                ••' I'••'•"x'..) '.~ilaccounts recelvablea how"or hereinafter oyned-by^t*»\V.?>^l'Xits1vjV.iV*.-*-.';
                         •/"••'•••»-•'Creators                end located on the"above-^eacrlbed rajaLproper-^.^atsSSai'" T''^'
                         .'.J" •'':* 'tf as set forth on Exhibit "A" attached hereto and made—^^fju-iw-i..........
                       .'.''.>'"* '        avpate nereoz,..',..,.:»..;,, i.4 'i>^,.-.w'-;ii»«. ^-••|uJ--.«5;.*ii5.lr.r^:•i-vy_»^a;tf:vv^t.••>;^•.-'••
              laitiha «hb .0 iaptMaracaU Uoaua aad Baraaftai duet Iheiaaa. led i3 ibidau.aaitimU. awnanr'asadi. »rH«ra«B« •p7«aiM. and mat
                                                                                - tad at BMdaa la» abBW dooaad pcsptalr at lat maMmcatan laamm. aBtadnf. b«l bm
                                                                                                                                •ummn UannkKKBd
             . bmindla.iHhunae, %huat.nfnpniioa. phjaJbine, Biautoilat.launcnung. OT»a4aiuat. cacataa iad n sic4Wi»«caaoBciiaA»uieiM .
              (eirrtr. ud Ciuion hmbr bud OwiaiBbti. lata- ban. inccown iad lepl Npnaaiiinn. is annul aad fount dtftad aid sibbbm* nalo
              Tnniee. hit rjectnan aadasbKUeln.opuut anqr oanoa «tama>tKXlie4u^ctaiai^orlad«niBtu«aci X^-t'TPiT winnMim inn mnm.                                                                     •,          ' . •               .Vif«(i:iw.Mi . •- -'- _ t
                            ': -t it,".~ !-»••: «i'«t '-J ••«.«w»»'
               cucuiaf by let Cnnisn aad asyiUa to Ifcaarda of,
                                                                                         A             -JT.
                                                                                                                        STimBTTT MhW'
              Tout caiponiiea, lawaiaafltr. tatttlat wile lay mbaqBtal baMtr at tka Heto.calad &cmlku>rl. laa larea of bMcb Mateam asanantcd
                                                                                                                                                                                                     IM
              fctnia by itfntmx. aid Neta banng iaioot at tha nil umtm aondad.bortrnat^'adialiitHBOi^Mjnbaitlhaontaof beaaficaryu
                             . !':' V •'" * .-•*-•••••• I* !••'****•»» "'" '•'"' :••- •••- '-.'. '•'•••* J •">• -«ia«. 1*4 vt-jsiiif «e»idWand ftailly raanunt *" aa therein BBt-eJf-faJ                                                    -tihialtnit eapart due BRadpai iad auntt it'ot aa nv
              ««>d llitRia.Said Hew prsndii«torattdtnlloa ef nuliuilyia tut «f deliuuiadfoip«>mfntoIT«aU07«pttc»tilu»ii«yt(««»Uthau»»a
              it rlKcd (a tka kindt ef aaaltemry ret coDtclioo et cotetlrf lhrt»»hIkt fteeut Caatt.aiatiBp.icyCcait at slhu• ktatprooaaat. aadaba far
              the puipov «f Ktunnc lk» piyawat of ta o*et dttru ef ««t UadanddaiKht nowat IwnalKi bwumby anyef Ova Ci.Mtenla tkakeidu at
              kridtn of Un iwuMiunetl aeia akauut anh dibit to andnand by onttta uaouult or not aad alitibcc ibry ba-ilaut sUutiuu
              •mwt eai a • tBMair, todancanau tontyihip et otbtrntt. ot wktllict tkty as ioiat.imtd etladitatt.tad wbtlkMOar van batisteit et                                                                                  PLAINTIFF'S
              •it ktmfut purdaaal ei elbtima aaqijiitd. uid iIbb fu
            - lay sf ihen. miy btcea* ohunitd bcrramlsr.«btfeafUrtkaamid laeibtajaiav' whu aad bnoa tcftn ta aadtaMM.lka ibataluaibid Bate                                                                             Ii         EXHIBIT
              1)4 lk« titdabtcdaca caa°aso4 Unteeir. icttlktr trttbnUIOUIBf
                                                                    itt otlat loan
                                                                              M m iccw



                                                                                                                                                                                                                       If Hiw
                                                                                   IDUH«V lHM>Ifa MB.IBBM                                   aaa Ban m w a w away bjvib aiwmtammm aaae^ aa—a aaa—»r»          a

              BtfaiBttiadtbtadMUMdciiiilliaiaatantorinyD       r Moil* >tf
                                                                        ' Tniil"ttcunitr twtt Ud
                                                                                              """"-                                                     ...-#—i. — .i.—^-»                             .—«-r
              aid aoitt inddttdi el unit aad aid (it, ianteflcuryt
                                                               * "^- ^^^                   •*                                                  •••».      •-•*,•-»«..«» -.J«W e» |taaii«*'d eal-tir: b«'. •
              tkaDttdiofTiuu,
              Cuumr^RbytxpattlycaitaaalaadaireallaU „,,  |.%v.. ,r,-ta(i,„.„,
                                                    .. . 1      .. -.. • . mm. 4..'•,'».Mr.«.'»,<
                                                                               I--.-'

                  I; ThtyailvrOwNoiawouadtottiyu»Mdtra«iiblb«tmasanjfeoiuiratha^
                                                                                         . . . _. -.^•-fc- i. *«'«—J
                                                                                                              . ~ ?. * ^ "»TC
                                                                                                                            - .f.'...


              ef aay debnfaeni amuuntt dai btnaadei u> aatkt tka tuna of aid Beta,Uanatf acne that Binfitary Bay caCtcl• bis dartt not to lined
                                                                                                                                                                                                                            :JffVajM*ff|
        -     sil 16*) per ant of jny auillmemwhkhit odl paid wlbla tin IS)diyt «f Uadaadilttbtnof ttcoTOIteauasiptLuaanBlndmhaadltat
              dcbaqiicntpaymenu.;.'~","" ' • ,,"','' "". * '"'T'V" ; ' "*—•*•'*. "*•"' '•'.•'•^-'**V"{5.''*''.!fc*:!!**''i?1*,:,*srM**,v,i:Mtrr*                                                                 **
               . 2. Tail Deed ofTratlVhtO comWa^^ Vcinaajeoaatt'in^ r^^
        —payracai ikritof.lilevua. tbacieculioael thit Deed of TruUdull Mibnpw at uTctt at be tlTcrtcdby aay elket tNatily wtockaiy b»pnajle
          lecertlot payfflcalafthe iodcbledata tensed fccrabr ot ley put baVeagaad 18IwtkiddiOcettl IWTirtly aaB bereawiartd atraaatiun. T»-
          tibuf «| additional Kturity. ticuuaa ef nanal nlaaut ef lat atcnliy at aaytUronno sf Urns ef paynaatef tor isdebtcdataacacd keitby
            ' i>iBBetdiaimxkik«n»r» iiie^ *-t+at m^j tv»A:.»»
                 . _ . ..-••                    ."•'••"•.."    ' • - i -:•-'••;•* - '••' "^.-.^.••..•..••>.••...-,.. i„-ii,..!t.... • ..-..»•... '•n.-rrf^t).t»i\*i*r Ttl rrn*y h •-**•.**. l-r-f. .••»
                 4.- They tut keep tha ercmnaa in gued condtiaaiand rtxait aad«ral not taaaat at yatmit aayeaata,iapaemqat at dtlun imtlaai at Ike aaa.
              •xd trnnili* win not do «» m.1 by vkick Ua nlvs ef tka aeora lUiuiUit pitaiici aar bi!«Beiimte»jaBBaVlte»ltW'teaaaByaaeBa«Bwaii»
              fivimtx.of penonalpivpett*beiltired. dcteoyed tt ranond fnm aid property witkeattha BTBteaeoaiaatefbur tltinry. .^.w: »-„•• •'- ••'.' •
                 *     *• Uiltr^tt « v » for Ikt tntiw.it al in# Noit ,mI alt nmt la eaauca dlM ucd^ Uib. I>sri c4 Tnm. Cjwwn kenbr uafa la
              »il>.n^nu.icvalUn;ntatitndi>«T«riuwtTtun|la
                                                                                                              • - •.'                     - •""' .' '.V.:"-."|J.':>;'i'4.i*r-i::>r;iv^««,\^b^-a(.a«-Si.t*^
                                                                                                                                                       /.M- *,«^dJ.^.*V»v_aw^j|«at "
                                                                                                                                                                                                                            000030
                                                                                                                                                                                                                             Ba^taBaaaaaaaaai




                                                                                                                                                                                                                                        201
                                                           na of fc»fa~Mr».iha»ha»«uta rata, bat aal oar ilaaHaa, lata                              taSaL tanas, vet bat aad
                                                               eefBlarereata.iriiraai.atri weenaaad ta apply tat aaa ta                                  icddaealiMtde
                                                                          etcoaottioe. Ob aaa deastt. ot ibaat ikt
                                                                                                            aBprcoe&u                                                     of
       f Ciamon-Laeame. oo mtb                                  ba SBDtfcdlo leat a rrccmr appeased BaatslaMnuOaatanaad                                         regardto the
 ._ .itilaiilencdttai panajaaerii                                   ef Gnatsa et aay allay ptnoa btka fet aay pari ef Ita ea«nr«                              •rated hereby.
gSsil *- Gnatsa en* km!** a                        iiBBtid anaat aata      Baadtana iaatei
§3i38ih«reof th^badeovetrt to aeroftussy BUBteaafy apaa aajiart Ibacaf. luprtlat with ttttata atanag piaaal of afl Payaat taw
  faiaBcaeft^Baflraealheted^te
 •ejj'k'Bi daaaee tolet prataaa.or eaattemel aad applyell at aay pan ofIkt aaaa.awe       aaaa ieaa»ilaacapeaa.aaeaaaalaatka adttanliaii
       iScaraaXMby.eatallaaaykie^iBdaaaa
       ItaTSr trbadds* etattHBMtaa of aay pan ef da e»w*si at dtaruytd erataaa. Aay aaek aaatybad byBaafcary totrtbartfnaet
4*: KbaaaaapteiBedaaBdlkt
    jrttlewtBJBiteBbelBalaejteB^
                           Becnaiiiy abaseat be aapumi*rVi> lee lba eaaateIBtestacl ihatsaBteBBdaasf ttaeBaoaTaaaaaae.
           7. irCnaton uBlaeay bafeta eaaajBtety eB awe, nanmn «ad ether cbarpti aaaaea. aaad ea aaaed aaaal aadtaBptliy et la
        ^|^..-1^(mrTOffr,1.jj.lriyT,Ta~tT~t.|.iii.iIii.lia^-~ft-i^y-~r atjaaaataa aaa«a»«ta«»iM»rf^eat«eB»aiaBBalB»BBiHaBlaT
        Ttaa let break ol !BfeataBmBteetEBMde»eia.B»^^
        «a^
           ». Uanyjnnof tatjttBBaiatta^aiaBltapaBfcCT
        eelbct aH ibbbbb Bed eaaasa miuaJiiJ by tad) toedtaaatiaa ptecatdlap aad apply Ha east se let aa eaHaaj BeaaUeaalt sfUa
          IS.
                          dittos Deed ef Into.
                                 ofsaataaBSflas
          II.                  I beta
                >aad to prated aad defend abaant aad paaaataa Bf ibt aid ntaawa la the aad M tka Bead of Tend «a# be aad feaataafkaUeaoo
                             aaadi
                    ream aeal Ita faaaaadeta tansy asgrad daB bt faBylaBy rata. f^EBtenrenksaiBrta say e3ellaaayanaadtaaBuaa*lcba«y
                                                         bWBaybtqawa
                    I by Ibt Beaalafay ta ssy BBSS to etna it               awry t»baa Ita Dtdef Tnal celte teal east etBataWttttd Itiaeay
                         • i aayaadah                h^lBjBtdBtBBBaaaijagat^aBiaBaleat lfae^w^lffea*adeea^ra]CTBBaBTHfha].
                                           aaaed ensabp a fefly add fesDPBnlanBi aa)fclbs tenia and •ywiiMt,! tef lb»taBaaeBBapdlfBtB.agdtflfea
                                           nedbanrfamtttyTiaapcnaraaellbenlM
                                            BaaataaaBrcaatataiairsm^
                                           Beta ofaay efteteaaaataaBl ajiutiiiiali iflibad hUaaini.iin uail cyta Baaaast a tat rami beaaaatt




                                                                                                                                                                     uaftm
                                                                                    rjeJeaiBMl                                                                     tsbtaoU
          rpBBeajst                                       ,-.._.            aata aaa                                                   eaiapna avUa'data of aid at ia
        aata (J) pub fl at                         ess tfBBaaaaate.lteGBBttyCsetlGSB __                     __ _
        Tnatn et by •?                    ta by Ma, Afat t&ca bb. lba ectiog Ttsaw daB aako dcacossgysai
                                           baad lid A.i. I&as ban aad lost npncssdalteaa tetaatM.sas.1
                                                                                                                   •oa*:   'if-i    r;'»w**'•*'*        i;
                 •bill hi       llbjttfdaWibe                I ae ttyaiat ef aay tailtffatal sf Urn aaii a»ia1 by Ujw Part ef Taut,aa« tatCraalewtkal
                     r „ .   db tap of da co*                aaaxeaslk.i»»J)aaa araliailiBB^
                 r ta as payaaei ef da" ••- -                    I tatiey. or ta aay caat krmta ptsaaad ea Bcajta^tyaaAaMBSSsttasiBe
                                                                 etbtBtraeuaatbyi"           "'               _


.*
                                                                                            ibsrisMertdtferaai                              satefttaaad taeattd htrtby. s
        btaaj OaeaipeM te ptetaa lay t TunrtBBtii tad efa ef Ba Maanity fataay aatDBtdparataefat
        puatief IBittlsagwaadB»eJOai.a«Bilj^                                                                  .                   .__..
        II aayraad uBdaaaaBgaatba^niiaBay ewtaBaBetejtatlwlmM^
        taaid euiifHtiid ea Ifct Baawttaey a>yteTtffll eba ftwcta^wiBBBBBMBtaeaaV'^HiaB^tiaiBjBjB^
        Tnnl to all ibt t&BBtttylaata tBBa^yea^xbMafaaAadB^ss to* eat v
        a tattle bt aaafc Is taady aay Imiaaiiiil. pan sf as aaaataael. ut                        "                                           ....
        ""—fWird ptrt of Hit salt itan ibt dtbti iintitd tairin trrntd by tar                                                 ^
        ban ae new ay bbbmi asaMata Traaan. bel eaae aaata ite'tota
              aTTrmt.
        thaDadafTa "                                                                                                                            •
                ICI TaaBrataa^lBaaatyaBdlBtaaBVayBSjaBleYaaeta^
                    RBST: To. Oa •ayaaal of ei aapaBO of •                                                 a eataaariaa b* Oa actua
                             i ef Ore pa cssllHM of Ua aaaaat ef Oa aapad IHibliili in acaed laaaby^peorlaa aad aa* luawiakia ttiali
                          ta ta seast be aa lias SISDOO.
                    SECOND: To * Ua Jtfeyaant    lo ahudMuy sf•**aB ntaiM
                                                                    eatBat       bb.                                I bi'flijtiat le tafflaattsf aaa. Aey abanet Bf wutto
                       ,a-               •-* - a a       a\               * - •- - . L a B a^& A
                         UB pWlaVnBl HBWB8 m CDsaBaaClMQ Wm wwm mmm iaWB OO C                                              i u»|xepBty sf ibe pawteto at sal tab.
                    TWRDt Tba bafanco. If sMya tfnl ba paU lo Gtaoisn.
                     ""
                 (dl Tfes artteg Tteaei timodai aaS baat on n**s to e                                 . . . . p. fa mh tMt?| fa msS mumit nrf orttf mstmamf
                                     r. aaT saaata
        tfanaonBaajBal aiaaaft Bana ombhI      ...awesBjaaaajaaBpf aaWas eAjaaeJam assiAaBBaaa^lBl ftbat aQ*tiiiifiiii,[i|l>3a^B^iBofOMpitrol»iiian
        btai Issty aU. Laesite.            Baaafeon/iaayBatata Ibt patcBBca-at
                                 IAepte.pga^ki^iaaiphoci^                                                            .> .*. -   '
                 tal It tbaU aat bt aacaaaty fat Ua actae TraOra as but coaatsctrralp tabaaaaatae asp pad at tat cot npsasBaBtasny
        W*a»»lbylbaD«a}ofTrsa.a»llaialta
        Jba aaaa had baa actoigy pit ail and-aeaaraa. tBtaaa. bb fuaituaaB ef oat Deedef Tata adatbtr by aetat ef ataaaaB IImliiiiil at
         ntfaiala. Caaua. or aay patea ibiladta aay pat of tba pawdaa by. latoagb or aaaa Cianton.tlaS'Bet baiadrkHaaaaiikilUnaofiald
        Baaast or a aa> hi luiua utdai sf itaiauleMi.                                                         .-...>.              ..»„••      -•
            HI Tba iBttatk aad anteaaa sf net                           fa say caanjyaaai to                        .                 at aay esea as sbbb as. pilflffl laca
                   ef lba Usui ef tad) fata, aad aB                     ed net                              lbs veBBByofsay esak eaaaaB ba taansad lebtvabsBB

                 let Aey tea emaat da pemaa(noted by dda Dead of Taat auB be a                                                                                       iaaiaad

                 (hi H h easntdy aocal Bed aeBBaaad last tba unenia ef aay opttaa ta lata faad efTraa by Ita baeatakaBneat
         aaabjaeftar|abtlee«taBB^sllatBattaa|ua
        a BBnaref ea opttBa.aad fbrttar Hat thalu£9a ef Iks Balabtsdaaa aaaal aaaayelaB.aabaaBBty6f BtdaaweaapatlliyB
                                    i of-Qtrl iifil <       tmon-tka hiippaaiap of aay-af-lla laainiawijaa-tallrej upaatluaaaarbBy-Ciaatowafany
                                                      tbedBalbaealbaaleBaab)tataMMinilttta                                                                            of any
                                                                     JtaBeaifflBftiwbteBaBawadBiaaaaa>BtaiaBpB^
           II. la ibe otst ef a tetsttaaat at obi aadn Ita eaaari ansttd by tha Dted sfiTtea. Gtaatan. ar-Hae tainst
         laejaetoi teffcraan! ef Ike patekaaref tad paaaatpet aay pal thtraof.at tack Traaart Sale oe fim baae Baa: aadthattartiptBcaajct*
         daU ba eatiipd lo the aBaaata pnawkw tbasaf. iad apea faBtas to aniindiii pwtltiaai. Ua Bawbaay.aa liadail. daB kaat ikt npkt lo to
         into inr I          nf tna Itiii«rniin in ttnrPntriml naiiitmiaty(hi wWrtillitprBBryiy ntnriailntrt fllnia Mima fnt limintiB: ram aadariaatt.
           tin t> iiiiiiii inn i jiinii Hii Hi iiita taaanut ilmh llilm iiniinniianif—I     '"    nn nlniiri |iiiiilniiii TTliiimail n imiiliii a n~" nip inn
         allttaadat the porthwar aay haw Luimdui easUauwiai- Tba Deed ef Tnrnt andTtaaeaU Deed taetated aada Uapa—tt«taaied haare> taatt
         be. m »ny aetaw ef fottdat attakar. ptlaa faea
         Uiantort. lam icnaBtt aneVee aaJan.


                                                                                                                                                                               000031
                                                                                                                                                                               > ^ ^ . . e -.••-..•



                                                                                                                                                                                        I .• 11 J •Jla-yeaetaBBjas
                                                  kyJmamMiid. e: .tpr«srst ««e»Sr.- «Bt;*«.•«*»,*« -
 .-IS. Ta^OeolafTnweBdlto-laataaawliiiiiiuiiiiii 'LliedflBiiitilfalteatt^cfTMaeadeatabaajaaisilliida
 ailb da ben af Ike Stan ef Tama. IfatataBBtaistalaBataa
 10 hnBaatoM HB) 0aa3B of RBafae8JSB B9BS BBS BSBM9SBSBBS BBJBS9 IBs* (999ja% bBf
                                           ,_*».'* 'Vn»a*%n>- -ftftjBbVt
                                                                     rata das ta tigsa-B fH« ef-Tjgtaaaly luesal Hal


                                           TaaBritdrfttaaBlatjBjB^byt^awaTaa^OaB^                    .
                                           to Ua emaa of aa i



    aMMiFi|iiliBjbeBBaaaa»aaafcaataaatatabBaale»aiBantlirr^
    eaiaata. Aayaaaaanatiaeaa^ataidaaattaaef BieiBrluy.be cr^
   inu I'linifmii ii nn|i riiTTriiiiiiii      n miinu           aiiiinir iium in innn i i 11 nasim sum insBTii dm
    aja tka to tta ami ton tags niaiiii ubiplj ffiwfli w da-ar* swag Ua bagfltH tapea fae9ag*meaBBtaa,a»iBrta-B>3i
                ^.'^'v^!^.-'" Jffifft6S£*B?^jff
              I 0B9 IBBBb BSSBB9BB BBB9 OF 8BB BjBjftBS QttBBf^BMp B68S BSBBBSBS By^BBSSSaaBR/ Bt I
               ttat web oboobUbwbbbbb-i p
          t by aay attest st prtww sf ess i
        I by tta aeaftv leaast saea Sayaesl
   ]& GaatOTBaaineiih tan                                                                                                     ittafegua
 of sat aM llaSliaVate AjM isa eputa W eata^
 eaanda aata ttaaataeaitae. ita aaaa rf
 by Gaston dat Uataint hasaadatg tat bma ilaBaatl sfiin nri oayiiTibi iad nteaalant and 11II111 —*timbiflgn mil ifa-iTfiritn ninji taeaaaal
 byCBtaBaaalUaarltalnltalilMnaataalsaaamltaBaada
 et saylatadtataB
 at say lata danaj theattaad
                   the period of eat(1)
                                 set (1)psa ft— Oadata
                                        rm Asa         Ike ojbbbqI byeasaty et Mali)and Iti nilMl imnjMatatteiWpaWtaMta. T
                                                Oadatatttt
 TaBaaswWBayitaliiailliiliiiitaliitaidtatadaitaM                                                                                            -
 data* atsa tha Dead ofTtBa aaa fc                                                            ibliill|ljlilllla>0>tatajf aetata* '
 ef aaa astt alat Bah defaejlW aB Ba Bjea*SB.M taata Baelakl, TOiiilM OruaitaOBawrtattajtatt B»BaBa»B»BB»Bjifataas dtaaaed »
 eluartjastettet Ub.iw» aaaataadsayloAirtwartas aematiwii «ta md luii-aiai inaatateuytrptttaBNtag^to                          "•'•""jl" ulb..^
 st taalBat to esBaey fdrsB easb Ituawua. Tat Esysasai sf aaalaewtaBtaBflbtat^aBSBlyaB^tfc
 IB lat eaat dat Ihi        iiHiij ill da easaty aetataaxttaad (a? aay pan uKnsft»bBKj^dBaB*m*Ae.i.r.l;i-*'*>"                     - • -
   II. Tb sb ttae tad aaaa es
                   I to pay tattaat ta            .
                   a Ot BayiBBBI sf aanat tar tta tat sf
                           satf.etraaabsdto
   U. T^.aMaatdyda-^8aa»efa*aa^^                              farfna*ftay                                                        _jtaaa>>
• apavi uiaja^to^lMg asp as jpataadBBB3aa..^^r^gt^
  .M. TtoeBatesoa aad'ejieaBeBta bs^ caBtaaad                                                                                      Be. a* •'•
                                                                                                                                   ««a? .'

.TSSS^tl^^mst-^^. .
jantal aa^n(y,..:.U ^tte __
ed, Or jraH««a'liy dalal^watarl SO fiS tO rCOdtT MaUriOM
Note or under any- of 'tte.BBonrity luaLruBieuta, or;aontEa                                    ,,—.—^—-—
 v noeLied »lth napest tb tte .ioan tn^fknoadL.by &*mitm&L>m*tfw^^
Siary ea«rrtfj|e>o of tte OStlOB laWalll.OOataiOed .to aMwatlawaataai• ttaBrtaUtlieity.-Of?JUmlmm OT iZ
any prepaomart by Grmntors results in OrBaTtora-tevljaKPpB^aiTjKJ^^
pemltted by la>, ttea it is Otwribrs! iand Baitrflolauy'a^^apreaa^lnttiafc.^
amounts theretofore collected, by BenaClolaxr. be- or«iltB^.oa^theM|«top«^                                                         .tbla
Note (or. If tte Hate has been paid in full',. TCfutBas1..to^iiVettitosB^-&Ba%^B^                                                     of
this Nate and' the: security iiaBtruBeatav liasedlately -tes:alajdid/lrn fr^iB^wfc^y .'aaTMnts
thereafter i»»iiaw»dy>|af iareuiider.and tberauadSE rediaOBdv.alUaUUfcStteaMa^
af any new doeuBent, ao aa to ooaply «ith...thfr .then BppllcaibTff-^tbttt^ao aa, jfe pegadt tte
recovery of tte. fullest anbant ott^rsiseT called for- htayaiibica'«bilLt&egiiiiiiM>fi ii' ^flffft^fo :Jd£


                                                                    . - una.        -—^__,
                                                                           eanaMitM wadiMMjokaj
                                                            .> .--.. .. .roanoiajBtauluailtHirnl
                                                                    • -5STaAtaaairteaBtaa«•*
                                                               ^^-••^5BaO»W.asWUr--'               »•"
                                                                                                                                                 000032
                                                                                  Pprc98-ir33
                                                     4 -



    security for tte payment of all indebtedness secured hereby, and the lien of this Deed of
  4Trust shall at all times extend to said sans, which suss shall not be assignable or refund-
  a iM» (except as provided herein), until all such indebtedness has been paid ia full.
     28. So long as the Note secured hereby remains unpaid Beneficiary or its agent shall have
   the right at all reasonable tines tb inspect tte mortgaged premises and all applicable
  »boohs and flnaw-Jal records related thereto.
  i 29. Notwithstanding any provision ia this Deed of Trust to tte contrary, tte provisions
   set forth in this paragraph shall prevail, and this Deed of Trust shall be construed to
   give full force and effect to that hereafter set forth in this paragraph, lbs sale of real
 testate Bade under posers conferred by this Deed of Trust shall be made in. Harris County,
  rTexas, being the county in which tte herela described real, estate, ia situated. Notice of
  : such proposed sale shall be given by posting written notice thereof, at least 21 days pre
   ceding the date of the sale at tte courthouse door of the county la which tte sale is to be
  ..nade.    In addition, the holder of tte debt to which tte poser is related, shall at least 21
   days preceding tte date of sale, serve written notice of tte proposed sale by certified
  3mail on each debtor obligated to pay such debt acoording to tte records of such holder.
   Service of such notice shall be completed upon deposit of tte notice, enclosed in a post
   paid wrapper, properly addressed to such debtor at tte most recent address as shown by the
  r records of tte holder of tte debt, ia a post office or official tfepuHltury under tte care
  taad custody of tte United states Postal Service. Tte affidavit of any person having knowl
    edge of the facts to the effect that such service was ooDjpleted shall te prim, fade evi
    dence of the fact of service. Such sale shall te nade at public, vendue Urtwoon tte hours
  i of 10:00 ajn. and 4:00 p»m. en tte first Tuesday la any month.         Tte bolder of tte debt
  • shall mean the Beneficiary, and tte Beneficiary's heirs, personal npratBjttttves, succes-
  • son and assigns. Tte debtor shall Baas tte undesigned herein called 'TSranton" whether
    one or more, their, Us, her, or its heirs, personal representatives, snooessars and suc-
 neessors, as tte case aay he, and assigns to tte extent aa say. b* expressly psraitted nur-
  .suant to.the provisions of this Deed'of Trust and strict, ca&plianee therewith. / The most
|.rrecent address of the debtor as that ten is defined in this paragraph is dtmsn&ted as
    follows:

               Sanantha Corp.., Inc.,               is 4408 North, ffhaptwrd. -BuuatUB, Texas
               77017.

     Grantors represent and agree:      (a) tte foregoing address is-hareby irrevocably and uncon-
^ optionally designated by said debtor as tte debtor's nest recent address and.shall be deen-
• j[ ed to be tte address of tte debtor according to tte records of ..tte. Beneficiary unless and
  • until written notice is given by such debtor to tte Beneficiary by registered or osrtlfied
    mail, return receipt requested, postage prepaid, therein and thereby giving at least thirty
    (30) days before any change of address nay be effected at.any. ttee and. from time to time
    hereafter. The address first designated above or. any change of. address punctually and
  ; strictly given in tte twiner hereinabove prescribed, last givan-shall.constitute tte most
    recent address of such debtor and shall te deemed tte most recetrt address- by tte records of
    tte holder of the debt, and (b) that tte designation of tte debtor's^ address is given only
  'to the extent that notice la required by law aad far that purpose only;.and (c) that the
    provisions hereof shall not have tte effect of debtor           to tte extent- required by law
    aad without waiving tte rights end ranedies given to tte Basfliclary; la. this Deed of Trust
    or any other security.                    .,            ...                                                                                                                                  V^98^I73E
                                                     (o) Beneficiary shall give Grantors notice, by certified mall,, postage prepaid, of
                                           • tte time and place of aay public sale of any at tJM> Collateral or of toe time after which
        ..      ...i-izcr
                                             any private sale or otter intended dlsposltloa thereof.ls-J» be made, by: Beading notice to
        '•...-.        *r*?<
                                            Graators at tte addresses of GteeUiton set out below opposite?ttelr signatures at least five
                                            (9) days before tte time of tte sale or othar disposition;, which, provisions 'for notice
          .•'     . 2 ..it,
                                            Grantors and Beneficiary agree are reasonable;-prxwldt^,.lujt*^                                teraia•shall
             rr.i "W'Jj                     preclude Beneficiary from proceeding as• to both .waitaad. personal property ia..accordance
                                            with Beneficiary's rights and reaedlea la respect' to: real, properte^, provided ia tte Uni
        ••»-••          .22 H               form CoBmercial Code, and without aay notice to Grantora ;exoept.£or,jtte notices provided ia
                                            tte uniform asnsrelal Code.rand without any notice,to;ar&uitor8j^H»ipt for tte'notices pro
        • :*'..> «•£»;                      vided for in paragraph 29 hereof. ••%:_ >i->^i^Vr»**'^*^.>'^s":*i "•£..'
        **"*•    . -.—rat
                                                    (d) To tte extent ansa aay now or hereafter be perWtted unosr-Texaa lav, Benefl-
        - ."»• • , ;!•
                                            ciary is authorized to execute and file fltwittlng iptatbaaactr ^yjapatjagatlon stateaents
                                            under tte Unifora Gaansreial Code with respect to tte'ODllateral.without joinder,of Grant
                                            ors la such execution or filing.   Grantora siaUl ext»tTtetaUxL deliver to Beneficiary such
                   •    ••-.-: i*.-'
                                            •financing statements, continuation ertetements and other-dooaaente relatiBg to tte Collater
                                            al as Beneficiary may reasonably request from tdae to. tine, te preeerve and. taintaia tte
         ..   •. •:-*-v
                                            priority of tte security Interest created by thls-DeeiLaf Trust art.shall pay to Benefid-
        ....... • .;.••;.
                                            ary on demand any expenses aad attoraey'a ft^~ Iiwmre&^';»*^^            onnaectioo with
        :   ••; :'J.-1)
                                            the preparation^ execution, and fUlag of this Daed o£-truerr*anchor say ft "pricing state-
        :. .2..; lt.*i
                                            oehte, flffTtirmaiH"" a*a*^MMttal partial releast^^terainatibastatBBMrts or .otter documents
                                            necessary or deslable.tb contJane or confira ftwpflfrlary'er teeaglty iLTtagat, or any aodi-
                                             flclri htaeb^l^p£^alla                                           tte
••••.,   ---j.-vtiO, '-'jjj                'owners of tte collateral free of'aay adverse alalia,. ssenrltrlatereB^or-erbjiaahrareBeVand
   • ••• :',..-w*?"a.-j                     Grantors shall defend tte:Oollateral s^aaiasfr'airole^^aad'jSiBS^                            psraoa at any
                                       «    tdxe oTaiinlng tte ssaafor anyilatertat. thareja^JOraatdrs, havtknot: heretofuie signed say
                                            financing statement and no ft imaging rtateaait. erifetso^bj^fj^                           Ja file in aay
                                            public office'except 'those stateaents, true and>'oarract^bopi«tfofr^                       been delivered
                4\S fOZVj                    to Beneficiary. '• So.long as any aaount reoaihs unpalo^oa^'erUdc.iBal^Dteu                              shall
                                           . not execute and there shall not te filed la'aajTs
                                            or statements" affeetiag tee Collatsral
                                            dary bereunder. tr*i»'Ii-^': '^.r^^
                                                ..'.'' 'ff)-'*.p'B- aaaurlty iBterest ganted                                                     to
                                           -" atdtute Beseficisry or Trustee aa a IrusU^jae,, _                                       of. tte Bxtrtgaged
                                           ' properly so aa to obligate Benaflclary or TrusteaK-toi                                    property or at-
                                            tempt to do tte same, or to take any actios, incur any                                     •r discharge any
                                            obligation, duty or liability «tth respect to '                                    ^Osvaay part thereof or
                                            otherwiBe.                                     *s- • JJ=.'»vf-j3Sf.
                                                                                                   • • • *^3i!tti.f^ffjyy!Ta


                                             38. Tte Grantor aoanowledges that In additdotf tb^'ttat^oerteia'vPixmlasory Note la tte
                                            amount of 2830,000.00 executed by Grantor of. even date bsrb»Aa,^GraatiDr has executed a
                                            second ProBdasory Note of even date hereof la tte aasnTt^o£r^0,000.00, secured by other
                                            security interest, Incinrilng tte real property herela> ftesorlbnd;, and payable to tte order
                                            of Security Bans. Grantor cevensata, stipulates: aad.ag                                                                              089r98H7'*.
                                             -7-



ther notice, all notices if required having been waived hereby, become due and. payable.
Grantor further acknowledges, stipulates and agrees that in tte event of default under tte
terms of toe $850,000.00 Rote executed of even date herewith by Grantor shall also be an
event of default under tte $350,000,00 Note executed of even date herewith in favor of
beneficiary and further. Grantor acknowledges, stipulates, covenants and agrees that la
event of default under tte terms of tte $550,000.00 Note executed of even date herewith by
the Graator shall also be aa event- of default under tte terms of tte $850,000.00 Note
executed in favor of tte beneficiary herein by tte Grantor herein.


          EXECUTED in Harris County, Texas, on this the   26    day of July

                                           SAUANTHA CORP., INC.
                                                                           '"*.:/#•'
                                                                 JOSIE HAIKU.
ATTEST:



              «yV f/tJfa^Z'
          itary

Gary S. Cabot
STATE OF T E X A S       S
                         S
cccnnr op       bahbis   s


          BEFORE HE, the undersigned authority, on this day pmionwny appeared J°"*»
 ,....-..             President of Samaatha Corp., Inc., known to me to be the"
•Jtaim is subscribed to tte foregoing instrument, aad acknowledged to me that te executed tte
 same for tte purpose and consideration therein expressed, aad in tte capacity therein
stated.

          OWES uTOHtlff HAND AND SEAL OF OFFICE this 26        aay of June, 1984.



          h                                HARRIS COUNTY, T EX A 8
           lv                               Karen Chrlstley
                                           (Print or Stamp Name of NotaryT
                                           ay CbmxLsslon Expires: 7-31-84




 Saturn;
 Security Bank
 4610 S. Hayslda
 Houston, Texas 77087




                                                                                                000035
                                                                                                     •aaj
207
a>     -a. UfJI _!. A   'JB _J .   «*• "W   •"•?• -    .. .*-*_. *   •" •> .* T •"   .•**•'   *   *"*f\ „•"•* ""J""" » J"* .**.»" *"*"*VVT




                                                                                                                   AccaiBSnte HaSptM-tSMS
      »-•:.>




    ' *'••.• -'
                                                                                                                       NO.           97-40590

                           CHOICE CAR WASH, INC. AHD                                                                                     *   IN THE DISTRICT COURT OF
                        -BUSINESS AND OWNERSHIP 7'
                         LIABILITIES TAKEOVER                                                                                            *

                           CORPORATION (DEL.), INC.
                           AND DOV AVNI KAMINETZKY,                                                                                      *

                           A       PRO-SE LITIGANT                                                                                       *

                                                               Plaintiffs,..

                           vs.                        . . •' ;."',--..*"*'                                                               *   HARRIS COUNTY, T E X A S
I                          DOSOHS I, LTD. ^ .                                                                                            *

                                   - Defendant. T* .                                                                                     *    11TH JUDICIAL DISTRICT
     '-'.! '



/ft;--
                                                                                                         EXHIBITS 1 THROUGH 30
                                                                                                           TO THB DEPOSITION OF
                                                                                                              MATT N. MOLAK
                                                                                                                   .JULY 28, 1998



                                                                                                                ORIGINAL

I     4.




i. VayJja,"* --:•

•i-trv-:..--
I "^ •-'••''.




                                                                                                                                                                        208
    14-14-00410-CV

                         Petitioner,
             v.

                  feyp
                         Respondent

EXHIBIT _3& TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                 7'7 ^ "                             ™
                                       u ...         ...            vl                                       ^P^TsjMi
                                                                                                         ... »•: -:.               of this Mote,
                                                                                      id.prirac before the 26th day
                                                called °Fayeea) on demand and if no dei
                                                of   julv    > 1989, (the "Maturity   )„V*B Tier/lnafter provided,
                                                the principal sua of EIGHT HUNDRED FI TteUSAND/AMD HO/100 DOLLARS
                                                ($850,000.00), together with inters/ bV tat unpaid, principal bal=
                                                ance froa tine to tine outstanding/at. thW lessor ol tha applicable
                                                rate (as hereinafter defined) or Ae. Ba^aua,/rate- (as. hereinafter
                                                defined). As used herein, the team °AppUcabL6.-Racer shall mean the
                                                rate of Interest per annua equaY toya-he: Prime:-Rate as. hereinafter
                                                defined plus four percent (4%)/ •m^\maxifam.. Rate" shall be the
y.y.:-'                                         maximum lawful rate which aa/ be\ constracted ;for, charged for,
                                                taken, received or reserved               b/ PataV in accordance: with the laws of
                                                the state of Texas from time /to tlB«\ln- effect: except to the extent
                                                the united States Federal Law permits., tihe payee..to. contract for,
                                                charge, or receive a greater amount. ofyinterestv.due credit being
                                                given for all. charges mads in connect/on^with-,' the loan evidenced
                                                hereby that aay be treated/as interest/under applicable laws. Not
                                                withstanding anything in we preceding/sentences^to, the contrary, if
 -:rM'                                          at any tiae the applicable rate, exceeds;' the: maximum- rata, the rate
                                                of interest payable hereunder shall/fee-'Halted: to:.the maximum rate
                                                provided, however, that/ any ^subsequentUredaction.-'in-.the applicable
                                                rate shall not reduce tfne applicable rate below* the. maximum rate un
                                                til the total amount.of lnterasr earned, hereunder, equals the total
                                                aaount of. interest woich wbnld h/vct: been-' earned: at the applicable
                                                rate if the applicable rate^/ad lh all. times-.bean in. affect.
                                                                           based\pn a» three: hundred-sixty-five day year,
                                                will be accrued or/ the. \uaber/o£ days: the? fundss'are--.actually out
 I-.."-
I 'M                                            standing. If no demand, raj mad*,'thanr therprincipal: and interest of
                                                this Note. shall/be dVuei and/payable^-lir^ monthly:-'installments of
                                                $12,825.00, each/payable on Abe 26th'"day og each"and" every calen
                                                dar month, heoinhing (the ltd. »dafc.ofc^Va./^^•:•^Ii:SV^^"',; 1984, and
                                                shall continue sjonthlV thereafter,; until; the! maturity date, at which
                                                tiae all accrued and unpai^ intere3ti'and?any-,and"all: unpaid princi-
                                                pal. balance he/eof liball ' due and/payable: imfull.. '•"}/.-,
                                                                                •-.:,•-'••.j-Av^V :-'-;i'jX'v.3i'-.^'.''"" .'"
                                                            Tfie foVdgoine/ installments! ofV principal and Interest
                                                have been- omortizedX bases *on on Interest- rate* of eighteen percent
                                                per annua oyer a .term ck three-hundred sixty..'months, however, the
                                                use of eighteen percent/per annum-, and: tutor8uo'£ three, hundred sixty
                                                months for Ahe purpose ybf-amortization shall; in no manner affect the
                                                actual ratji of irVteresA accruing: air this- note: as- provided, above or
                                                the final /matscity dote o£ this. note-, aa. provided, above. Purther
                                                maee, qua/teriy beginning the 26th .;. day.-of? -October      , 1984, from
                                                the date/hereof /on amount equal to the- amount of principal which
                                                would normally oe paid under the aforesaid, amortization for the pre
                                                ceding quarter less/ the aaount of principal: actually paid for the
                                                preceding quarter, /plus any accrued- but; unpaid: interest,, shall be
•KS                                             due ana payable (ii/ addition to the-aonthlyrinstallments herein pro
                                                vided £0 be paid) ppon Payee furnishing, Maker: as statement of the am
                                                ount due and owlnt) as provided, above,, so that the- monthly install
                                                ments due thereafter shall properly amortize- the- unpaid principal,
                                                over, the remainlrn term used for the- amortization of this note based
                                                on an interest rate of eighteen percent per annua. Failure of Maker
                                                to make this additional payment of principal--and interest, if any.
                                                shall- be tm-gverft-nf -default-under-this Mote-and, the instruments se- I
                                                curing same.
                                                                  "Prime rate" shall mean the- prime rate of interest per atarf » r*« • •=-
                                                "annum "publicly-announced-and- cbarged..froB„tiae:jtp time_ by Security agfEJ|s, tgfjflj,

                                                                                                                               2312
           •v ••:;$ .. ..* -"•
                                                                                               PLAINTIFF'S
                                                                                                 EXHIBIT
          :.jl "... XT

                                                                            rrr
                                 • • A*.'> •:                                     •',*>
                                                           ~f.'
           ' '             /

                   .:*             Bank, Houston, Harris County, Texas ("Security Bank") aa its general
                                   reference rate of Interest.                 Subject to the provisions of the pre
                                   ceding paragraphs hereof, each change in the applicable rate provid
                                   ed for herein with the fluctuation of such prime rates shall become
                                   effective oh the date each such change in prime rate is established
                                   hereof.    Maker and any endorser or guarantors hereof agnfe that the
                                   time for any payments hereunder may be extended from tone to time
                                   without notice and consent to the acceptance of further/security tof
                                   the release of any existing security for this Mote aAl without
                                   any manner affecting their liability under or with nfespectftto this
                                   Note.     Kb extension of time for the payment of this/Mote onfany fn-
                                   stailment hereof shall affect the liability of theAaker CUnde? t&ls
                                   Note even though Maker is not a party to such agreement.
                                              If (1) default is made la the payment in whole or in
                                   part of any sua provided for herein or (il>       i\$ of dbfault
                                   shall occur under aay instrument executed ae sjScuril                            ir, as evi-
                                   dence of, or otherwise in connection with this                                     ljMebted-
                                   ness evidenced hereby (hereinafter all ""ouch i                                      eollee-
                                   tively called the "Security Instruments"),                                           its op-
                                   tion, without further notice or demand, declfl                               bpald principal
                                   aad accrued interest on this Note at oaee d        payable foreclose
                                   all liens securing payment hereof, pursue a*ay. aa      owner rights,
                                   remedies, aad recourse available to Payee,            any combination
                                   of the foregoing, all remedies hereunder/ and.            Ity InStru-
                                   aents being cumulative.

                                                  Upon the occurrence of a.                   fault.              or la any Se-
                                   curity Instruments, at the option of                            Payee,   all/aaounts payable
                                   hereunder or under the Security Insti                       rata: shall     jar Interest for
                                   the period beginning with the date a"                     the              »• of such default.
                                   at a rate of Interest per annua (the 'Default Bat                          ), payable on the
                                   first day of each aad every month, -                              the      ;lmum Bate.

                                                  Failure        to exercise                           foregoing options upon
                                   the happening of one or more of                       forVgoiae; events- shall not con-
                                   atltute a waiver-of the right "                      er\iae-th® Aaae or. any other op-
                                                                                     rexes
                                   tlon at any subsequent tine                       remit to. she. ease or any other
                                   -event.     The acceptance by Payjfe of >4ay                         int. hereunder that   is
                                   less than the payment ia full Af aJLl the-                           itr. due aad payable at
                                   the time of such payment shall noti'donatl                           atsalver- of the right
                                   to exercise aay of the foregoing ppmoaa                           that tiae or at any sub-
                                   sequent tiae, or nullify any priorjexersii                         o£ such option without
                                   the express written consent/of thiV/Payee
                                                  All amounts                ableAher-
                                                                                   ereuadei        are* payable in lawful mon-
                                   ey of the United States                                         er-agrees to pay all costs
                                    of collection hereof                   .. fa«lfe
                                                                           Fn infiBred             lading bat not limited to
                                    reasonable attorney's                  js, whether OKI         >t aay action shall be in-
                                    stltuted to enforce thii               NotS» \
                                                Thla Note   hall W  governed
                                                                    _          by and construed according
                                    to the lass of the 8 fte of Texas f   a time to tiae la effect except
                                    to the extent Unit    States Federa    Law permits the Payee to con
                                    tract for, charge on receive        fer- BBoaat of. Interest.

                                                  It is           aressly stlpu! *ted and. agreed to be the intent
                                    of the Haker and           lie Payee to at       tlaea comply with the appllc-
                                    able law' now or           orelhafter gove:       hing the interest payable on this
                                    Note.  If the apPi ieable law is                  «r revised, repealed, or Judlcial-
                                    ly interpreted       i to render                  inrioas any amount called for under
                                    this Note Or           ier   any of. the         ecurlty instruments, or contracted
                                    for, charged,              n, reserved            received with respect to the loan
                                    evidenced by tl       8 Note, or if              yee's exercise of the option herein
                                    contained to          lelerate the           .jrity of-this Note or If any prepay-
                                    ment by Maker         suits in Make:     havlng paid any interest in excess of
                                    that permi            by   law, then i/t IS Maker*8"aad"-Payee,s- express latent-
                                    that all e:     BBS    amounts theretofore collected by Payee be credited
                                                 _.__
                                    on the prim [pal balance of/this Note (or,'if the Note has been paid'
                                    In fullT"refunded to Bakery and the provisioaa of •ihla Note andJChe                                    • •%•;   «   ... •




                                                                                                                                            :f'*-.1i,

y.    X,       - -,% ...       I                                                         -a-                                   2313

 ,T:V.

     ". 4 .-
                                                          . ^wi.t TV *"*                                                                  1? .-V .• •             C -X'    •
                                                                                                                                           *» .. .-•-.           .-*•••   '-
                                                  ./?-.


                                                                                                                                    210
® .
                                             security instruments Immediately be deemed reformed and the aaounts
                                             thereafter collectible hereunder and thereunder reduced, without the
                                             necessity of execution of any new document, so as to comply with the
                                             then applicable law, but so as to permit the recovery of the fullest
                                             amount otherwise called for hereunder and thereunder..* All notices
                                             hereunder shall be given at the following addresses* /
                                                            If to maker, Samantha Corp., Inc., whose/addresavta 4406,
                                                            North Shepherd, Houston, Texas 77017.                  /       _ X'
                                                            Either party may change ita address f/r -notace\pi
                                                                                                     notice\pnrposes
                                             upon giving fifteen (15) days prior written not!                      thereopyin acobr-
                                             dance with this paragraph, provided, however, f                       s aha Maker mftin-
                                              tain an address in the continental United States   AlA notices Oiven
                                             -hereunder shall be in writing and shall be considered Koperly/g iven
                                              it sailed by first class, united States Mall ,/postoo ipNrepaid, reg
                                             istered or certified with return receipt r«qnftste«i,nprJb-r delivering
                                             the sane in person to the intended addresses, oi. by/ prepaid tele
                                             gram. Any notice mailed as above provided/shall «e effetyElve upon
                                              ita deposit -in the custody of the United siatesvposkal se/vicei all
                                             other notices shall be effective upon receipt-. ^\ \
                                                         If this Bote is executed by/ mora- thatf one/party, each
                                             such party shall be jointly and severally liable- for thye obligations
                                             of the Haker under this Note. Xf the/Maker ia a parttnerahip, each
                                             general partner of the Haker shall be/jointly/and severally liable
                                              hereunder,-and each such general partner hereby waives aay require
                                              ment of law that ia the event of a default- hereunder the Payee ex-
                                              hausts aay assets of the Maker befor, proceeding, against such gener-
                                              al partner's assets.
                                                                                                         f v      ,
                                                                                                       int/rfeaeway and extension bf
                                                             She Soto herein is given
                                              those two certain Promissory Sot                        one\#n the/original principal
                                              BUB Of 81,100,000.00, dated that                   30th day ofc/lannacy, 1984 (the
                                              °First Promissory Notee) and                       sondVBote in/the amount of $275,
                                              000.00 dated the 27th day of                        y, \»84 (.the. QSecond Promissory
                                              Note"), both Botes executed by       Maker and- payable to the order of
                                              the Payee. The First Promissory aottKUa the-ifeount-of 81,100,000.00
                                              is more fully described, in aqfi secs/etr'br tb»/Vendor.'srUen retained
                                              of even date therewith, filed for ffgfcrd undAr: Harris-County Clerk's
                                              File Number J33SS087 of the/feeed Reaojrds of/Harris County, Texas up-
                                              on the herein described re&l pxofexVy, enf; in; additionally secured
                                              by a Deed of Trust and Security £sEBeaene/o£ evanr date therewith to
                                              6. William Beale, Trustee/duly rtfefcded Under. Harris county Clerk's
                                              File Number J335S088 upoi                  the herela deajJribed- real, property, which
                                              lien is hereby                             acknowledged by Maker to be a valid and
                                              subsisting lien agalns                    the paeperty herein- described, and which
                                              Ilea ia renewed, extei                     and continued/ itrcfaJX farce aad effect to
                                              secure the payment of                     iBote hereby/secured, and. represents funds
                                              advanced by Payee to                     ker \hereof at/Maker-'av- special iaataace and
                                              request.   Additional:      theYSecond Bfcomisaory Note:, dated the 27th
                                              day of January, 1984 in the* amount oi $275,000.00 ia secured by var-
                                              ious security agn      >nts to. Security, Benko- Said security interests
                                              are hereby espresslj acknowxaaged         Makes, to- be- valid and subsist-
                                              ing security inter; >t against the                      llateral therein described and
                                              which security in rest la renews                        extended and continued in full
                                              force and effect     secure the pa                      nt of the Mote, hereby securedi
                                              and represents     s advanced by/                        Payee: to. Maker, hereof at Hak
                                              er's special ins)     and request!                                ••._..
                                                                ionally. Maker jfeknowledgeB that Maker has.executed
                                                                  Add
                                               a second promi   ry Note of even/date herewith in the original priny
                                               cioal aaoant of 9550,000.00 payable to the order. o£ the Payee, which
                                               is also in renewal and extension of the First Promissory Note, and
                                           it "ia expressly stipulated by/Maker that should default be made in
                                           the payment e¥ said S550.000.a0 Note, or any part thereof, principal
                                           or interest.7as the ease shan become due.aad payeble.u-or-.ia.any of
                                         — the covenants of the Deed ia* Trust aad Security Agreeaant,^ or any
                                           other document exeented to/aaenra the payaent- of said $550,000.00
                                           Bote, the indebtedness evidenced by this $850,000.00 Bote,_ at the
                                                                                                =3-
                                     )                                                                                                             fi^V
      **«;. "'"1" " ' v^                                                                                                             Z3t".         m~>

                              "*v;
      * y :%?*• .-•* • **".


      "-.j-   . '> .: •, "               .
                                                                  . - • -?•* V    "'
                                                     ?V' ^: .-•
      ":".0.:f - *""                                                 "    :•'                                                         •^


                       option of the holder hereof, shall at once, without further notiqe,
                       all notice requirements If any, being expressly waived by the Payee,
                       shall become due and payable.                                 /              /
                                      It is expressly agreed and stipulated /hat the bolder of
                       these Promissory Notes shall be subrogated to all/of the rights, eq
                       uities, liens, and security of the original holder of said/ Notes
                       which have been extended ox renewed by this Mom
                                      Payment of this Rote is secured By allfaecurity
                                                                                  ity agree
                                                                                      i
                       ments, mortgages, assignments, lien instruments, iCOBstruetlon loan
                       agreements executed by Bakers or any other, narty ft favoy of Payee,
                       iaeludiag, but not limited to, those certain docuMbnts^executed on
                       even date hereof, heretofore or hereaftejr execujjeoj -including that
                       certain Deed of Trust and Security agreement of«t»»n ./late herewith
                       executed by Samantha Corp., Inc. to JajSk Brl$e, Trustee, covering
                       the following described property, to-all
                                      One (1) acre more or                                 es in reserve
                                      "A" BELLFORT PLACE, a sub                              County, Tex-
                                          as according to the Map or                     recorded in Vol-
                                          uoe 307, Page 121 of the Ha*                     Harris County,
                                          Texas.        Said property nelng.more     cularly described
                                          en Exhibit "A" attaehen he                  a part.hereof.

                                          EXECUTED this       26th




                                                                                   esldent


                       ATTEST:




                                                                                                                     ?;s&

                                                                                                            2315         r--V?>-v - . .: -'. - '.
                                 :•/•.-     '.'•; >..
                                                                                                                   212
                                   •   *                              •

                                       A 0.99862 acres o«. land eat ef the 4.9133 acres ef land fcne&n as
                                       Che Unrestricted Reserve "A", Sleek 1 ef tba Bellfort Haee Sub=
»
                                       division, out of the Henry B. Cose Survey, A-191; said Reserve "A
                                       being located ac the Southeast earner of Vest Bellfort Blvd. (80*
                                       HOST) aad RleevlUe School Road (SO' ROB), as reeerded ia Volme
                                       207. Page 121 of SBE MAP REC0B5S of Harris County. Texas.; being
                                       ansa particularly described by metes and bounds as fellows*/
                                            BECIHHIHG at Che Bortheagt corner of sa£& Reserve "A.";
                                            said' point being on the Southerly righe-o£-my- lias.-oi
                                            said Uest Bellfort Blvd.j
                                            fggwrag'g 02* 351 23*' Es along the ssicesa Borodary/iine of
                                            said Beservs "A", a distance of 301X00 fee? fer a/eerners
                                            being the Southeast corner ef the Jtereia described tract;
                                            also being Southeast corner of          aald ResesvawrtPi


                                            5BEHCE S 87* 30* 24' V; along        s Southern boundary line
                                            ef said Reserve "A** »a distaaci   .JL 145.00 feet/for a cornea
                                            being the Souehweae earner         the herela cWribed tracts

                                            fBEHCTH 02° 35" 23w tf; a      taace ef 380.00 feet for
                                            & corner, said peine bei           the Southerly righe=of-
                                            way lias of said Vase ~             Blvd.?
                                           'SHEHCE B 87* 30* 24" I;                          .__„_rly right-
                                            of•«av Una of said Wes                       „ a. distance of
                                            145.00 feet to the P0~                       aeaauaj&aifis
                                                                                         SaiaSPSaB faaaaaBaaBBaapaaasa,


                                            0.99862 acres ef land




                                                                                                                                       2r-.r
                                                                                                                                        TzS-..
                                                                                                                                       ::-ry     •

                                                                                                                                       £3?'
                                                                                                                          2316         a»-~A»*V.*




                                                                                                                                       >•'"?/•-{.-- •
                                                                HO.    97= 40S90

                    CHOICE GSR HASH, INC. AND                               *    IN THB DISTRICT COURT OF..
                   -BUSESESS AND OlSESSHIP 7"
                                                                            *
                   ilABILITISS -TAKEOVER               . *.
                   COKBORATION (DEL..), INC.                                *
                                                                                                •
                                                                            *
                   AND DOV AVNI ItAMINBTlXir,

!                  A PRO-SB LITIGANT ..
                                 Flaintiffs,. .
                                                                            *



                                                                           .*
                                                                             *




i                                                                                 HARRIS COUNTX, T E X A S
                                                                             «
                   vb. • .. -" .;",--*";
                                                                           • *

'VieSr' V-         DOSOHS I, LTD.'-*. '.-•-                           ..     *
                           - Defendant. .^                                   •    11TH JUDICIAL DISTRICT

I   ;.*-'C>
                   .           *. ?a-„   ";»•-" ***•




                                                       EXHIBITS 1 THROUGH 30
                                                        TO THE DEPOSITION OF
                                                            MATT H. MOLAK
                                                              .. JULY 28, 1998



                                                              ORIGINAL
 0
     ^.
       *.-: '. .




 ' &J.A'-
  1 *inr"
  •"SSbW:..




                                                                                                              208
    14-14-00410-CV



       &OSOHS I; LTD
                    Respondent.

EXHIBIT 31 TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                        r>                                 rs
 FDIC
 Federal Deposit Insurance corporation
7324 Southwest Freeway, Suite 1600
Houston. TX 77074 * (800) 833-5937 or (713) 270-6565
                                                                                          P-T
Certified Mali # P 832 856 035
RETURN RECEIPT REQUESTED

                                            January 31, 1990


Samantha Corporation, Inc.
8901 W. Bellfort
Houston, Texas      77031

Subject: 405-2968, Security Bank
         Houston, Texas - Irt Liquidation
         Asset No. 2968-301069-00-1,- -,
            Asset Name; SAMANTHA- CORPORATION.    INC.          ^•:?mo ^
Gentl eraen:                                              *-•'" Ci;'.-. -•• •.-..,.
                                                          •'•i-JLi.'-'•''••'•-'=••• o^r
This letter constitutes Formal Notice that your loan is in default.

As collateral security for the payment of the referenced indebtedness,
you executed a Renewal and Extension Modification Agreement on May 19,
1987 in favor of Security Bank, Houston, Texas.

As of January 31, 1990, the unpaid principal balance and accrued
interest, with interest continuing to accrue daily is as follows:
            Loan No.                         ••          2968-301069-00-1
            Principal Balance                            $625,268.89
            Accrued Int. as of January 31, 1990       $ 79,057.88
            Dally Int. Accrual after January 31, 1990 $    222.70
You have failed to make the required monthly payments for the above'
referenced note for the months 2/15/89 thru 1/15/90.      Each such
delinquent monthly payment amounts to $7,350.00 and the total of such
delinquent monthly payments Is $88,200.00. This constitutes a default
in your obligations under the note securing the above referenced loan.
This letter constitutes Formal Notice and Demand, that you cure such
defaults within twenty (20) days after the date of this letter.
Should FDIC not be in receipt of funds from you In the total amount of
$88,200.00 within twenty (20) days after the date of this letter, FDIC
will   accelerate      the maturity of Indebtedness of said Note so that the
entire outstanding principal         balance of the note, together with all
interest,      advances, if any, and all other sums evidenced or secured by
said note" becomes immediately due and" payable.- Furthermore,-FDIC
intends, and will, foreclose upon the property securing such loan at
the earliest date permitted by law.




                                                                                          1121



                       (ivm-*?*                                                      214
Samantha Corporation, Inc.
January 31, 1990
Page Two



We   trust   that   the   seriousness of this matter has been made clear to
you and hope you will cure the defaults within the allotted time.

                                          Yours very truly,



                                          Robert J.^Carroll
                                          Account Officer
                                          Real Estate Mortgages -1

 JCremb
RC3SCI




                                                                          1122




                                                                          215
BANK #
ASSET NAME
ASSET/FLAS
DATE SENT ~3-*4-0d
DATc r.^'illVci




                       1123




                     216
V*.. •*>



 •SCNOBRt Cniaptats ItBns t end 2
    and 4.
 Pitt your wMraia in tha "RBTURN TO" Sp




i. Ankk                                          4a Aracte rnflnbsr

                                                 » P 832 856 035
   SAMANTHA CORPORATION, INC.                    TVpaofSmka:                       ^tf
                                                                                    ^ .
   8901 W. Bellfort                              D Ftoetomd
                                                 a CmffiHi
                                                                 ' • hamed 

P8 Form 3811, MSK.19S7        * usamil nsMiaaa            domestic Mffumi memf




                                                                                                         1 116




                                                                                                        217
    14-14-00410-CV

                       Petitioner,
             v.

       QQSOHS I, LfB
                     Respondent

EXHIBIT %£j TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                                        X-
                                 ^                                                            o
             FDIC
             Federal Deposit. Insurance Corporation
             7324 Southwest Freev&y, Suite 1600
             Houston, IX 77074 * (800) 833-5937 or (713) 270-6565
                                                                                                               T-2>
             Certified Hail # P 832 856 043
: rri:.,     RETURN RECEIPT REQUESTED ..-,"•

                                                          February 5, -MSC***

••'#&'       Samantha Corporation, Inc.
             8901 W. Bellfort
             Houston, Texas   77031                     —" iiw                            •         «ron
                                                                                      - ;j:FB*7 *          .
             Subject: 405-2968, SecilRtt3£Banii.v,              -;-                   : *-*vv'--:    -•„
                       Houston*, Texas**- Iirfclquldatfoiv .                             ,...eM-rATlON O^1 •
                    \ Asset Nov 2966V301069tOO»-L, . . ^ % DOCUWA
                    V Asset Namor SAHAIfnte CORTORATICTty INCtllEP
             Gentlemen:
                                                                 •»   .       •
                                                                 r        a       .       •



  .' \v n
             This letter constitutes Formal Notice that your loan Is In default.
             As collateral security for the payment of the referenced Indebtedness,
             you executed a Renewal and Extension Modification Agreement on Hay 19,
             1987 in favor of Security Bank, Houston, Texas. -

             As of February 5, 1990, the unpaid principal balance and accrued
            .Interest, with Interest continuing to accrue dally is.as follows:
                      Loan No.                                                           2968-301069-00-1
                      Principal Balance                          $625,268.89
                      Accrued Int. as of February 5, 1990        £ 80,171.38
                      Dally Int. Accrual after February. 5, 1990 $    222.70 .

            You have failed to make the required monthly payments for the above
            referenced note for the months 2/15/89 thru 1/15/90.        Each such
            delinquent monthly payment amounts to $6,353.09 and the total of such
            delinquent monthly payments is $76,237.08. This constitutes a default
            in your obligations under the note securing the. above referenced loan.
            This   letter constitutes      Formal    Notice and Demand that vou cure such
            defaults within twenty (20)         days    after the date of this letter.
            Should FDIC not be In receipt bf funds .from you In the total amount of
            $76,237.08 within twenty (20) days after the date of this letter, FDIC
            will accelerate the maturity of Indebtedness of said Note so that tb
            entire outstanding principal balance of the note, together with all
            Interest, advances, if any, and all other:sums, evidenced or secured by
             said note becomes Immediately due and payable. Furthermore, FDIC
            "intends, and will7~-forec1ose~upon~the~propeftyrsecur1ng-such-loan-at
             the earliest date permitted by law.




                                                                                                               1 108



                                                         /* "v'-» V/****;**!*'M'V^'^^'Hr^'^'*^V\tvt*

                                                                                                               218
                                ^

              Saaantha Corporation, Inc.
              February 5, 1990
              Page Two
  * *•;.- .




              He trust that the seriousness of this ratter has been made clear to
:»VKi':.      you and hope you will cure the defaults within the, allotted time.
                                                     Yours




                                                      RoJfert JaVCarroTl
                                                      AccountOfficer .>                                                                                   v !•'.""




-$i&.

                                                                    •• :•     j v :'•,.- >«•»}« • •
                                                                              " : '• *^'"?"-- .

                                                                                  t ••*      *" "••"    r .
                                                                     '.'." ,' .->. 1 'rf'.W.-'

                                                                     - •-• •>•      .-."i.      '•--•   .
                                                                        1 -•••'     or /- *.'"J i« *""

m




•b.-*r?




                                                                                                              1109



                                                         •T •v,v,*»y»~^-"»'^'^.',ffrt »,'«•• •»?' n y                • •-,••>.•.   Up 11 ••




                                                                                                              219
                                                                     T~




      •SENDER, CMiptan tans 1 end 2 whan
           end 4b
      POT wsar eddrssa tn aa) "RiTURN TO"


                   w i w TGfla sko cnosn ocni*si for
      i.                       d&MNaVHLtfMaV I



                                                           # P 832 856 043
           Samantha Corporation, Inc.
        8901 W. Bellfort                                                 a
        Houston, Tesas                 77031              gagrtBMi       • coo
           i   .

        asset Ho. 2968-30tCG9-QO~                                    OATfPEuvenaP"
                                                                     r.M*w(OkLr-tf—
     6. Olin.niiiia-Aggnt                                                             JaM
     7. OaSOf OaUwsv


     nhm 3811, Mas. 1W7                                         BOMaaTK RETURN RECEIPT




^1
                                                       Wr.SEf

                                                              fUrii




                                                                                            1101




                                                                                             220
    14-14-00410-CV

        POVlOiVNi,
                       Petitioner,
             v.

       DOSOHS 1, LTD
                     Respondent.

EXHIBIT _23 TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                           .Ol
                           ^T


       i                                          NO.   97-40590
                                                                                      ?n
       2
           CHOICE CAR WASH,                INC AND * IN THE DISTRICT COURT OF
       3   BUSINESS AND OWNERSHIP                          *
           LIABILITIES TAKEOVER                            *
       4   CORPORATION (DEL.),                     INC.    *
           AND DOV AVNI KAMINETZKY,                        *
       5   A PRO-SE LITIGANT                               *
                     Plaintiffs,                           *
       6                                                   *

           VS.                                             * HARRIS       COUNTY,    TEXAS
       7
           DOSOHS    I,   LTD.
       8                  Defendant.                       *   11th JUDICIAL        DISTRICT

       9


      10


      11


      12              ORAL DEPOSITION OF KEITH P.                           MILLER

      13                                         July 29,      1998

      14


      15                                         ORIGINAL
      16


      17


      18


      19


      20


      21


      22


      23


      24
                                                        (JW*'-?9)
      25




                                       ACCURATE REPORTERS,                 INC.
                                                   (281)       556-8074

                                                                                               227
-*»                 •wnpWWWf
                             ;,•••   ..;.•-—..
1   1    Taken on July 29, 1998,            beginning at 11:15 a.m.,   in

    2    the jury room of the 11th Judicial District
a   3    Courtroom,    3 01 Fannin,      Houston, Texas,     before Janet

    4    6. Hoffman,      a Certified Shorthand Reporter and

    5    Notary Public in and for the State of Texas,
H   6    pursuant to notice, the Texas Rules of Civil

    7    Procedure, and stipulations as stated herein.

    8


•    9   a£££i\iaS£l£:

    10        PRO   SE:

    11                Mr. Dov Avni Kaminetzky
                      Attorney at Law
    12                1609 South Kirkwood, tK
                      Houston,    Texas 77077-3158
    13
              FOR   THE     PLAINTIFFS:
    14
                      Mr.    Michael   C.    Whalen
    15                Attorney at Law
                      2901 Wilcrest Drive,            Suite 105
    16                Houston,    Texas 77042

    17        FOR THE       DEFENDANT:


    18                Ms.    Celinda   Baez Guerra
                      Attorney at Law
    19                One Oak Park, Suite 200
                      1020 N. E. Loop 410
    20                San Antonio, Texas 78209-1212

    21


    22


    23


    24


    25




                              ACCURATE REPORTERS,         INC.
                                   (281)      556-8074




                                                                    228
    I    l                                      ion
                                                                           ftl
         2
    1    3
             ORAL   DEPOSITION   a*   KEITH    P.   MILLER

                                                                    IMS.

    I    4   Stipulations                                             2

         5   Examination by Mr. Kaminetzky                            5

 I       6   Exanlnation by Mr. Whalen                               28


         7   Reporter's Certification
1                                                                   31

         8


I        9


        10
I       II


I       12


        13

1       14



1       15


        16

1       17


        18
I
        19


II      20

        21
I       22


H       23


        24

1       25



I
                                 ACCURATE REPORTERS,         INC.
                                       (281)    556-8074
II



                                                                     229
T                                                                  18




I   i    the purchase of that property, in that nonjudicial

    2    foreclosure     sale?
1   3         A.     The nonjudicial foreclosure sale?

I   4         Q.     Yeah.       In the deed of trust,   are you tha

    5    person that either bid on it or sold the property?
I   6         Ao     No.


    7         Q.     And let me show you if you are the Keith
I
    8    Miller —    this is No.      6 —   if you are the Keith

     9   Miller whose affidavit is attached to this deed.

    10   Second Correction Substitute Trustee's Deed.
n   11        A.     Yes.


    12        Q.     And is it correct that you posted the

    13   notice of foreclosure at tha county courthouse of

    14   Harris County?


n   15        A.     Yes.


    16        Q.     Do you recall the date that you did so?

    17        A.     Yes.


    18        Q.     What was the data that you posted the

    19   property?

    20        A.     August 12th,      1997.

    21        Q.     You have record to show that you traveled

    22   to Houston at that time?

    23 A. I   do.

    24        Q.     Where else did you post this property?

    25        A.     Where else did I post it?



                               ACCURATE REPORTERS, INC.
                                    (281) 556-8074




                                                                230
                                                                         -ar:




ci        Q.   Yewa.
 2 A. I posted the property for foreclosure by
 3   going to the county clerk's office and paying a fee
 4   there and leaving probably the original with theo.
 5   I don't remember.

 6        q.   you have a receipt for this?              Did you
 7   receive a receipt?

 8        A.   No,      I do not.

 9        Q.   Did you have to leave a copy of this case
10   trustee of Saaantha oh your trip to Houston?
11 A. I did not.

12        Q-      Did you deliver any copy to Samantha
13   itself, any of the two addresses known to you?
14        A.      In person?

15        Q.      Yeah.

16        A.      No.

17        q.      you just went to the county courthouse?
18        A.      That's right.

19      • Q.      But you have no receipt of the filing fee
20   that you paid?

2i        a.      No.     We have a canceled check.        Other
22   than that,    no.

23        q.      I'll get to this in a second.           You don't
24   know if they posted it or not on the board at the
25   north side of the first floor?


                          ACCURATE REPORTERS,     INC.
                               (281)   556-8074




                                                                   231
                                                               20
                                                   rv


  1           A.      Say again?

  2           Q.      Do you know if a copy of this notice has

  3   been put with a nail like they do with stapler on

  4   the cardboard board on the north side of the side

  5   of   that     family courthouse building on the first

  6   floor?

  7           A.      The family law building that you're

  8   talking about,         they have boards in there where you

  9   put copies of these things.

10            Q.      Did you check to see if it was

11    actually

12 A. I put one there.

13            Q.      So you put one there?

14            A.      Uh^huh.


15            Q.      You were going to show me a canceled

16    check,       you said?

17                    MS.   GUERRA:   I'm handing over a copy of a

18    canceled       check payable to Harris County Clerk.     I'm

19    handing over a rental car receipt from Budget

20    Rental Car dated August 12th,          1997, and in there it

21    has an airport receipt,          but it's not very legible

22    also,    for parking.

.23                   MR.   KAMINETZKY:   It speaks for itself.-

2 4                   MS.   GUERRA:   And I've got a receipt from

25    Exxon for filling the rental car with gas for



                             ACCURATE REPORTERS,   INC.
                                  (281) 556-8074

                                                                   232
                                                %              30



1              CERTIFICATION   OF THE DEPOSITION    OF

2                         KEITH   P.   MILLER

3                    Taken on July 29,     1998

4


5                I, Janet G. Hoffman, Certified Shorthand
     Reporter and Notary Public in and for the State of
6    Texas, do hereby certify that the facts as stated
      by me in the caption hereto are true; that the
7    .above and foregoing answers of the witness, KEITH
      P.. MILLER, to the interrogatories as indicated were
 8    made before me by the said witness after being
      first duly sworn to testify to the truth, and same
 9    were reduced to printing under my direction; that
     the above and foregoing deposition as set forth in
10   printing is a full, true and correct transcript of
     the proceedings had at the time of taking said
11   deposition.

12             I further certify that I am neither
     attorney nor counsel for, related to, nor employed
13   by any of the parties to the action in which this
     testimony was taken.  Further, I am not a relative
14   or employee of any attorney of record in this
     cause, nor do I have a financial interest in this
15   action.

16               I further certify that the charge for
     preparation of the foregoing completed transcript
17   is $         , charged to nov Avni Kaminetzky.
     Texas Bar Number                       .
18
               SUBSCRIBED AND SWORN to on this the 4th
19   day of August 1998.

20


21


22                                  iOFFMAN,6aSR,
                           JAMET G. HOFFMAN, UttR, RPR
                                                   RPR
                           Texas certification No.       4Z.08*
23                         Cert. Expiration: 12-3,1-99. *
                           11502 Briar Forest            "'.      *
24                         Houston, Texas 77077
                           (281) 556-8074
25




                      ACCURATE REPORTERS, INC.
                           (281) 556-8074
    14-14-00410-CV

        DOV K. AVNI,
                       Petitioner,
             v.

       QOSOHS I, LTD
                    Respondent

EXHIBIT _2H T0 APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                                           cm
                                                                                                mfis^E


                                       C*use No.    J99858BA7


CHOICE CAR WASH INC                                      IN THE DISTRICT COURTS OF

VS.                                                      HARRIS COUNTY- TFXAS

DOSOHS I LTD         14-14-00410-CV

                         Petitioner,
             v.

       POSOHS I, LftT,
                     Respondent

EXHIBIT 35 TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                          98-58867-
                                                                   ^ ***                   'y*
CHOICE CAR WASH, INC.                      §               IN THE^D*$*R|gX &6sm
BUSINESS AND OWNERSHIP                     §
LIABILITIES TAKEOVER                       §                                   I




lawsuit against Samantha Corporation, Inc. in Adversary Proceeding No. 96-4671,

styled Dosohs I, Ltd. vs. Samantha Corporation, Inc., in the United States Bankruptcy

Court for the Southern Districtof Texas, Houston Division. That cause was brought to

determine the validity and extent of Dosohs' lien. On final hearing, the Bankruptcy

Court determined the amount and validity of Dosohs' lien on the property made the

issue of this lawsuit. Further, the court held that the statute of limitations had not

expired and Dosohs was entitled to seek collection.

       2.2    On June 16,1997, trial of the Dosohs suit was held and Judge Leal ruled

that the statute of limitations had not expired and that Samantha Corporation owed

$1,216,351.27.

       2.3    On July 17,1997, Judge Manuel Leal, United States Bankruptcy Judge,

entered a Final Judgment in the Dosohs suit and further found that the statute of

limitations had not expired.

       2.4    On July 16,1997, in Bankruptcy Case No. 95-45547-H1-11, the

bankruptcy court entered an order lifting the automatic stay to allow Dosohs to

foreclose on its collateral.

       2.5    Furthermore, on March 19,1998, the bankruptcy court entered a

Corrected Order Terminating Automatic Stay making the same findings as the prior

order and including a more specific property description of the collateral to which

Dosohs was allowed to foreclose on.

       2.6    On June 16,1998, Judge Manuel Leal United States Bankruptcy Judge

entered a Corrected Final Judgment in the Dosohs suit making the same findings as

                                              2




                                                                                         236
the priorjudgment and including a more specific property description of the collateral to

which Dosohs was allowed to foreclose on.

       2.7      Dosohs asserts that the Orders and judgments are res judicata and/or

collateral estoppel to the issues raised in the state court proceedings by the Plaintiffs.

       2.8      Furthermore, on December 15,1997, a hearing concerning the Motion of

Dosohs from Relief From Automatic Stay was heard in Case No. 97-49007-H1-11, In

Re: Dov Avni Kaminetzky, Debtor. On December 19,1997, the court entered an Order

Annulling and Terminating Automatic Stay in said cause number and pursuant to that

order determined, Dosohs lien on the real property made the basis of this lawsuit, that

Debtor had no equity in the property, the court further found that Dosohs had

ownership and holder status of the $850,000 promissory note and found the value of

the property.

       2.9      Accordingly, the Plaintiffs claims asserted in the State Courts proceeding

were previously litigated in the Bankruptcy court and are barred by the doctrines of res

judicata and/or collateral estoppel.

                                                III.


                                PLAINTIFFS LACK STANDING

       3.1      In the alternative, Plaintiffs lack standing to assert their claims against

Dosohs.

                                                IV.


                                   DEFECT OF PLAINTIFFS


       4.1      in the alternative, that there is a defect of Plaintiffs.

                                                 3




                                                                                          237
                                      NEGLIGENCE


       5.1    Pleading in the alternative, Dosohs would show the court that the Plaintiffs

are themselves guilty of various acts and omissions each of which constituted

negligence and contributory negligence, and each of which was a sole cause or

alternatively, a proximate and producing cause of the occurrence in question and the

alleged damages alleged by Plaintiffs in this lawsuit.

                                            VI.


                                THIRD PARTY LIABILITY


       6.1    Pleading further in the alternative, Dosohs would state that the incident in

question was a result of or in the alternative, partially, caused by persons, factors,

instrumentalities and circumstances over which it had no control or right of control.

                                            VII.

                              THIRD PARTY NEGLIGENCE


       7.1    Pleading in the alternative, Dosohs would show the court that damages, if

any, suffered by Plaintiffs were caused by the negligence and acts of third parties.

                                            VIII.

                                        ESTOPPEL


       8.1    For further answer, if any is necessary, Dosohs alleges that Plaintiffs are

estopped from asserting the claims made the basis of Plaintiffs' petition.




                                                                                         238
                                               IX.


                                MITIGATION OF DAMAGES

       9.1    Pleading further in the alternative, Dosohs would show the court that

Plaintiffs failed to mitigate their damages.

                                               X.


                                          WAIVER


       10.1   For further answer, if any is necessary, Dosohs alleges the affirmative

defense of waiver by Plaintiffs.

                                               XI.


                                   DOSOHS NOT GUILTY


       11.1   Dosohs is not guilty of the injury complained of in the petition filed by the

Plaintiffs against Dosohs.

                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Dosohs prays that all relief prayed

for by Plaintiffs be denied; that the Plaintiffs take nothing by their suit herein; and that

Dosohs recover costs of court from Plaintiffs; and that Dosohs receive such other and

further relief, general or special to which it may show itself justly entitled to receive.




                                                                                             239
                                         Respectfully submitted,
                                         MUNN & FLUME
                                         One Oak Park, Suite 200
                                         1020 N.E. Loop 410
                                         San Antonio, Texas 78209-1218
                                         (210)828-5641
                                         (210) 821-6069 Facsimile




                                         MICHAEL FLUME
                                         State Bar No. 07188480

                                         CELINDA BAEZ GUERRA
                                         State Bar No. 01505000

                                         ATTORNEYS FOR DOSOHS I, LTD.




                              CERTIFICATE OF SERVICE


       Ido hereby certify on this /fflth day of February, 1999 that atrue and correct
copy of the foregoing document has been delivered via certified mail, return receipt
requested to the following:


CERTIFIED MAIL NO. Z 435836620
RETURN RECEIPT REQUESTED
Michael C. Whalen
2901 Wilcrest, Suite 105
Houston, Texas 77042

CERTIFIED MAIL NO. Z 435836621
RETURN RECEIPT REQUESTED
Dov Avni Kaminetzky
1609 S. Kirkwood, Suite A
Houston, Texas 77077-3158



                                        CELINDA BAEZ GUERRA

                                           6




                                                                                   240
                                      VERIFICATION


STATE OF TEXAS                    §
                                  §
COUNTY OF BEXAR                   §


       On this date, MATT N. MOLAK, personally appeared before me, the undersigned
Notary Public, and after being duly sworn stated under oath that he is the President of
Dosohs, Inc., General Partner of Dosohs I, Ltd., Defendant in the above styled and
numbered cause; that he has read the foregoing Defendant's Original Answer, and that
every statement contained therein is within his personal knowledge and is true and
correct.



                                         DOSOHSJ. LTD




                                                         MOLAK, President


       SWORN AND SUBSCRIBED TO BEFORE ME by the said Matt N. Molak.
President of Dosohs, Inc., General Partner of Dosohs I. Ltd., to certify which witness my
hand and official seal of office on this \fl*^ day ofFebruary, 1999.
                                         wo




           MARIE E.DELG0N

                                         Notary Public in and for
            *MAY5,200a                   the State of Texas




                                                                                   241
    14-14-00410-CV

        POVTl AVNl
                     Petitioner,
             v.



                     Respondent

EXHIBIT _3^T0 APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                              ^w. fV
                                       98-58867                             P.              O           j

CHOICE CAR WASH, INC.                    §               IN THE DlSttjICJ COU&ty>, ' '
BUSINESS AND OWNERSHIP                   §                             ^^^isr.-                    J^6
LIABILITIES TAKEOVER                     §                                  ^U^'!*^
CORPORATION, AND DOV AVNI                §                                       Qjfyjwff
KAMINETZKY. PRO SE,                      §                                           ''-*         V*0
                                         §
VS.                                      §               11* JUDICIAL DISTRICT
                                         §
DOSOHS I, LTD.                           §               HARRIS COUNTY, TEXAS

                    DOSOHS I. LTD.'S MOTION TO DISMISS AND
                              MOTION FOR SANCTIONS


TO THE HONORABLE JUDGE OF SAID COURT:

      Now comes DOSOHS I, LTD. ("DOSOHS") and files this its Motion to Dismiss

and Motion for Sanctions contemporaneously with filing its Original Answer against

Plaintiffs' Choice Car Wash Inc, ("Choice"), Business Ownership and Liabilities

Takeover Corporation ("BOLTJand Dov Avni Kaminetzky ("Kaminetzky") and in support

thereof, would respectfully show the court as follows:

                                             I.


      1.1    On or about August 4,1997, Choice and BOLT filed Plaintiff's Original

Petition for Declaratory Judgment, Application for Temporary Restraining Order and

Application for Temporary Permanent Injunction. Pursuant to the Original Petition, the

Plaintiffs were claiming that Dosohs was barred from conducting a deed of trust

foreclosure sale because the debt upon which Dosohs asserted as the basis for its

foreclosure sale was barred by the Statute of Limitations.

       1.2   Subsequently Kaminetzky, was joined as a Plaintiff in this cause number

on or about January 13,1998.

                                                             RECORDER'S MEMORANDUM
                                                             Thll Instrument is of poor quality
                                             1                     attheCms of imaging

                                                                                                  242
       1.3    On or about August 31.1998, Choice, BOLT and Kaminetzky filed their

Plaintiffs' Seventh Amended Original Petition bringing an action of Trespass to Try Title,

a suit to set aside foreclosure sale, and seeking actual and punitive damages from

Dosohs.


       1.4    Subsequently to filing Plaintiffs' Seventh Amended Original Petition the

Plaintiffs filed a Notice of Non-Suit dismissing their Plaintiffs' Petition on file herein. In a

pleading filed in 697067 County Court No. 4, by the Plaintiffs herein, Choice, Bolt and

Kaminetzky admitted to non-suiting their claims in the 1997 lawsuit in this court

because they claim that this court refused to allow essential discovery requested by the

Plaintiffs and then refiled the same lawsuit herein.

       1.5    The trial in this cause was scheduled to begin on September 4,1998.

       1.6    Subsequently, the court abated this cause, effective August 31,1998 at

8:30 a.m.

       1.7    On December 14,1998 the Plaintiffs, Choice, BOLT and Kaminetzky filed

Plaintiffs' Original Petition ("new suit") bringing an Action of Trespass to Try Title and

Suit to Set Aside Foreclosure sale as void claiming that the statute of limitations had

expired and seeking actual and punitive damages from the Defendant, Dosohs. The

new suit was filed in the 234th Judicial District Court of Harris County Texas, Cause No.

98-58867. This case was subsequently transferred to the 11th Judicial District Court

under the same cause number on January 21,1999. The claims contained in the new

suit are the same claims that were previously nonsuited by the Plaintiffs and against the

Defendants.




                                                                                           243
                                              II.


                              REQUEST FOR SANCTIONS


       2.1    Dosohs would show the court that the repetitive filing of lawsuits by the

Plaintiff constitutes abuse of process, and bad faith. The Plaintiff refiled this lawsuit

solely for the purpose of harassing Dosohs and in an attempt to obtain additional

discovery.

       2.2    Therefore, Dosohs requests that the court dismiss this case and impose

sanctions against the Plaintiffs and their counsel pursuant to Rule 13 of the Tex. Rules

of Civ. Pro. Dosohs further requests that the court assess damages and attorney fees,

strike the pleadings of Plaintiffs, dismiss this suit and for such other and further relief to

which the Defendants may be rightfully entitled.

       WHEREFORE, PREMISES CONSIDERED, Dosohs prays that the court take

notice of the filing of this Motion to Dismiss and Motion for Sanctions, that upon final

hearing, the court grant Defendant's Motion to Dismiss and Motion for Sanctions, and

for such other and further relief to which Dosohs may show itself justly entitled to

receive.




                                                                                         244
                                         Respectfully submitted,

                                         MUNN & FLUME
                                        One Oak Park, Suite 200
                                        1020 N.E. Loop 410
                                        San Antonio, Texas 78209-1218
                                         (210)828-5641
                                         (2101,821-6069 Facsimib


                                         MICHAEL FLUf
                                         State Bar No. 0718B480

                                         CELINDA BAEZ GUERRA
                                         State Bar No. 01505000


                                         ATTORNEYS FOR DOSOHS I, LTD.


                             CERTIFICATE OF SERVICE

      Ihereby certify on this (h th day of February, 1999 a true and correct copy of
the foregoing document has been delivered by certified mail to the following:


VIA CERTIFIED MAIL NO. Z 435836620
Michael C. Whalen
2901 Wilcrest, Suite 105
Houston, Texas 77042



VIA CERTIFIED MAIL NO. Z 435836621
Dov Avni Kaminetzky
ProSe
1609 South Kirkwood, #A
Houston, Texas 77077-3158




                                         CELINDA BAEZ




                                                                                  245
    14-14-00410-CV

        poFkTavnj
                      Petitioner,
             v.

       DOSQHSJ, ITd
                     Respondent.

EXHIBIT _30 TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                                                         Ja-
                                       No. 97-40590                                           .         ^%/f^ff-
CHOICE CAR WASH, INC.,                    §      IN THE DISTRICT COUR*^ £
AND BUSINESS OWNERSHIP AND                §                         %£T. -&                                y£
                                                                                     ^rzz
LIABIUTIES TAKEOVER                       §                                        e£»%. ^                 v-
CORPORATION                               §                                         ^pZ>% *t                fc
VS.                                       §      11TH JUDICIAL DISTRICT ^£% g
DOSOHS I, LTD.                            §      HARRIS COUNTY, TEXAS ^
    ORDER GRANTING DOSOHS L LTP'S MOTION TO REMOVE ABATEMENT


      On this J    day of February. 2000, came onto be heard and considered the
Motion of Dosohs I. Ltd. to Remove Abatement. Dosohs I, Ltd. appeared by and

through its attorney of record and announced ready. The Plaintiffs appeared by and

through their attorney of record and announced ready and Dov Avni Kaminetzky

appeared pro-se and announced ready. The Court, after reviewing the motion and

hearing the argument of counsel, finds that Defendants Motion to Remove Abatement

is well taken and should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the

Abatement on the above-styled and numbered cause is hereby removed.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this case be set

for trial on the merits on an expedited basis.

       Signed thisQL davof 4 flAW^/                   t                    .2000.

                                   HONORABLE MARK DAVIDSON



                                                          uteeoRucR's memorandum
                                                          Thla Instrument Is ef pool quality
                                                          and not MtMadtory for photagrapMc
                                                          fecortfxtion; snnVor •Itorsttons wara
                                                          praaant at tl)a> time- of imaging




                                                                                                  246
    14-14-00410-CV
        DOV K AVNI
                      Petitic
             v.

       MIWSMil
                     Respondent

EXHIBIT 4&\ TO APPELUNTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
o



            APR 19 2M
    *nwe:^:---TrSriTEo»5p
              Harris
H
                                                  DOV K. AVNI
%   By—-         '—OaPU**
Q           150-B Forest Dr.. Jericho. NY 11753                       Cell

                                   April 19.2014 f SAT.-Adp. 6 30 PM1

1           Chris Daniel-Clerk ofHarris County FILED 4/18/14 AFTER HOURS
I           Civil District Courts-No Fee Input Section
           201 Caroline St.,2nd Flr,Houston,TX 77002
            courtesy copv>Chambers-MON4/21/14,pm-after mail from is accepted in TX
            RE: DWOPPED CIVIL CAUSE#1997-40S90-in 11* JUDICIAL DISTRICT COURT


            Dear Deputy Clerk.

            Enclosed herewith for filing, posting and scanning in timely manner is my
            Original Request for Findings of Fact and conclusions of law-following the
            final and appealable modified injunction signed 3/31/14 by hostile Judge

            Miller after he impliedly denied or disregarded my plea to jurisdiction here.

      J    1. ORIGINAL TIMELY REQUEST BY DEFENDANT/CTR. PLAINTIFF/^ PARTY PLAINTIFF DOV KJWN1
           a/k/a DOV AVNI KAMINETZKY.ACTING INDIVIDUALLY AND AS ASSIGNEE OF RECORD OF CO-PARTIES CHOICE
           CAR WASH INC.. BUSINESS&OWNERSHIP LIABILITIES TAKEOVER CORPORATION [DELI Inc.. and SAMANTHA
           CORPORATION Inc -WHO WAS PERMANENTLY ENJOINED 3/31/14 BY JUDGE MILLER WITHOUT DUE PROCESS
           BASED ON UNCONFERRED AND UNSUPPORTED ATTORNEY'S ALLEGATION ofCHANGED CIRCUMSTANCES"
            FOR FINDINGS OF FACT AND CONCLUSIONS OF LAW -IN ACCORDANCE WITH RULES 296 AND 297 OF TRCP

            TO BE MAILED 4/17/14 THEN FILED IN COURT SAT.,4/19/14               m/ V* ftrW Hf &/ty
                                                                DOV KAVNI-pro-se party in #19971-40590/11th
                                                                              150-B Forest Dr., Jericho, NY 11753
                                                                                         Cell #516-318-3791

            TO ACTTVE+INTERESTED PARTIES IN THIS PROCEEDING ^STATEWIDE RAMIFICATIONS.

      •/   1. DOSOHS I. LTD-bv serving its alleged current lawfirm ofsherer&crow pllcof San Antonio
            BY SERVING RICHARD R, CROW.Jr.-ITS ALLEGED CURRENT ATTORNEY-IN-CHARGE WHO FILED MOTION
            FOR CONTEMPT AGAINST ME ON 9(26/1312 % YEARS AFTER 3/23/2011 FINALUNAPPEALED DWOP ORDER
           at: 11120 WURZBACHRD. SUITE 300. SAN ANTONIO .TX 78230

           2-13 All other parties named and sued insaid dwopped case who were notserved with 2013-14 filings ororder
    COURTESY COPIES TO:
    1. CHAMBERS OF HON. MICHAEL DAVID MILLER-PRESIDING OVER 11™ JDC.
    2. Michael C.Whalen^ormer attorney for "CCW"&"BOLT"-in #97-40590;#98-58867[11,h]
    3. PEGGY FIKAC-Bureau Chief-STATE ISSUES =for Houston Chronicle in Austin.TX.




                                                                                                                    484
    14-14-00410-CV

                      Petitioner,
             v.

       PPSOHSUTfl
                Respondent.

EXHIBIT _/30 TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
         Office ofHarris County District CJerk -Chris Daniel
                                                                                                                                  Page 1 of3


           HCD.stridclerk.coin
    o
    CM
                                              ?aSav^vs' kaminetzky- tama* AVNI (AKA
                                              Cause: 201153721         CDI: 7      Court: 125
                                                                                                                      4/14/2014
                                                                                                                                   fb
          APPEALS
    i     No Appeals found
H
b
          COST STATMENTS
Q
          No Cost Stataents found.

S
o         TRANSFERS
u

         No Transfers found.

         POST TRIAL WRITS
         No Post Trial Writs found.

         ABSTRACTS
         No Abstracts found. <



    4
         DOCUMENTS
         No documents
                                            Tfyn
         SUMMARY                                                 -^
         CASE DETAILS                                                 COURT DETAILS
         File Dale              9/8/2011                              Court           125*
         Case (Cause) Location Civil Intake 1st Floor                 Address         201 CAROLINE (Floor: 10)
                                                                                      HOUSTON. TX 77002
         Cose (Came) Status     Disposed(Final)
                                                                                      Phone-7133686141
         Case (Cause) Type      REAL ESTATE
                                                                      JudgeMame       KYLE CARTER
         Next/Last Setting Date N/A
                                                                      Court Type      Civil
         Judgment For           FINALSUMMARY JUDGMENT SIGNED
         Judgment Date          3/7/2014
         Jury Fee Paid Date     2/29/2012



         ACTIVE PARTIES
         Name                                            Type                                            Post Attorney
                                                                                                         Jdgm
         DOSOHSI LTD                                     PLAINTIFF-CIVIL                                         SHERER.ERIC
                                                                                                                 DAVID

         KAMINETZKY, DOV AVNI(AKADOV K AVNI)             DEFENDANT- CIVIL
         AVNI,DOV K                                      DEFENDANT- CIVIL


         INACTIVE PARTIES
         Name                  Type                                                             Post       Attorney
                                                                                                Jdgm
         KAMINETZKY,     DEFENDANT- CIVIL
         TAMAR AVNI (AKA
         TAMAR AVNI)
         AVNI. TAMAR            DEFENDANT-CIVIL
                                                                                      /ex y fr-fr/i
         JUDGMENT/EVENTS                                                                  •jyy-tefl^SgJ

                         t-.j^^^^^-v r>r.m/ftdocs/Dublic/CaseDetailsPrinting.aspx?Get=42PT43Z0PR...                               4/FV2B14
•Office of Harris County District Clerk- Chris Daniel                                                                        Page 2 ot J


  Date          Description                         Order        Post Pgs Volume Filing                 Person
                                                    Signed       Jdgm    /Page Attorney                 Filing
  3/2672012     HRST SUPPLEMENTAL ANSWER                                 0                              KAMINETZKY, DOV
                                                                                                        AVNI (AKA DOV K
                                                                                                         AVNI)
 3/26/2012      FIRST SUPPLEMENTAL ANSWER                                                                AVNI, DOV K
  12/2/2011     FIRST AMENDED ANSWER                                                                    KAMINETZKY, DOV
                ORIGINAL PETmON                                                                         AVNI (AKA DOV K
                                                                                                        AVNI)
  10/10/2011    ANSWER ORIGINAL PETITION                                                                 AVNLDOVK

  10/10/2011    ANSWER ORIGINAL PETITION                                                                KAMINETZKY, DOV
                                                                                                        AVNI (AKA DOV K
                                                                                                         AVNI)

 9/8/2011       ORIGINAL PETITION                                                      SHERERvERIC      DOSOHSI LTD
                                                                                       DAVID



  SETTINGS
 Date           Court Post Docket Type                                                   Comments            Requesting
                       Jdgm                                                                                  Party
 9/2672011      125           Law Day Docket       TEMPORARY INJUNCTION Passed           MTN TO EXTEND
 09.30 AM                                                                                FILED

 10/10/2011      125          Law Day Docket       TEMPORARY INJUNCTION Passed           SET IN ERROR
 0900 AM

  10/10/2011    125           Law Day Docket       TEMPORARY INJUNCTION Hearing          EXTENSION TO TRO
  1000 AM                                                                    Held        GRANTED

  10/24/2011    125           Law Day Docket       TEMPORARY INJUNCTION      Hearing
  HMWAM                                                                      Held

  1WJ7/20U      125           Law Day Docket       TEMPORARY INJUNCTION      Hearing
  11.00 AM                                                                   Held

  11/14/2011    125           Law Day Docket       MTN TO DISSOLVE TRO       Passed      PER DON
  1000 AM                                                                                KAMINETZKY 358P
                                                                                         11710/11

  12/19/2011     125          Submission Docket    SUMMARY JUDG - MTN        Passed      PER LETTER
 0800 AM                      (Local Rule 12)      PARTIAL (TRCP 166A)

  1/02/2012     125           Submission Docket    MTN TO MODIFY/AMEND       Denied      O/S 01112012
 08 00 AM                     (Local Rule 12)      TEMP ORDERS

  1/09/2012     125           Submission Docket    SUMMARY JUDG - MTN        Passed      PER NTC FILED 01-
 0800 AM                      (Local Rule 12)      PARTIAL (TRCP 166A)                   2-12

 1/23/2012      125           Submission Docket    oBJEcrnoNs                Denied      O/S 04272012
 08 00 AM                     (Local Rule 12)

  3/19/2012      125          Law Day Docket       PLEA IN ABATEMENT         Hearing                         CROW. RICHARD
 09-00 AM                                          (TRCP 120A)               Held                            RUSSELL JR.

 4/09/2012       125          Submission Docket MTN TO MODIFY/AMEND          Denied      O/S 04272012
 0800 AM                      (Local Rule 12)   TEMP ORDERS

  4/09/2012      125          Trial Coordinators   DOCKET CALL               Passed      CASE ABATED
  08 30 AM                    Docket                                                     4/5/12

  4/1672012      125          Submission Docket    SUMMARY JUDGMENT-         Passed      CASE ABATED
  0800 AM                     (Local Rule 12)      MOTION FOR FINAL (TRCP
                                                   I66A)

  4/1672012      125          Trial Scttmg         Trial on Merits           Passed      CASE ABATED
  09:00 AM                                                                               4/5/12

  8/13/2012      125          Trial Coordinators   DOCKET CALL               Passed      SET IN ERROR
  08.30 AM                    Docket                                                     3/28/12

  8/20/2012      125          Trial Scttmg         Trial on Merits           Passed      SET IN ERROR
  09-00 AM                                                                               3/28/12

  11/11/2013     125          Submission Docket DEFAUL r - MOTION FOR        Granted     O/S 12/18           CROW, RICHARD
  0800 AM                     (Local Rule 12)   (TRCP 239)                                                   RUSSELL JR.

  1/13/2014 .    125          Law Day Docket       Sanctions (TRCP215)       Passed       PER DOVE K. AVNI
  09-00 AM

                 125                               SEVERANCE (TRCP 41)       Granted      O/S 1/27




 http://wvw.hOffice of HarrisCounty DistrictClerk- ChrisDaniel                                                                                    Page 3 of3


 1/20/2014                 Submission Docket                                                                   SHERER.ERIC
 08:00 AM                  (Local Rule 12)                                                                     DAVID

 1/20/2014     125         SubmissionDocket SEVERANCE (TRCP 41)                Passed        TIME              SHERER.ERIC
 08.30 AM                  (Local Rule 12)                                                   INCORRECT/WILL    DAVID
                                                                                             RE-FILE

 2/03/2014     125         Submission Docket OBJECTTIONS                       Passed        NOT 10 DAYS NTC
 08 00 AM                  (Local Rule 12)

 2/03/2014     125         Submission Docket SUMMARY JUDGMENT-                 Granted       OS 3/7            SHERER.ERIC
 0800 AM                   (Local Rule 12)        MOTION FOR FINAL (TRCP                                       DAVID
                                                  166A)

 2/10/2014     125         Law Day Docket         MOTION FOR                   Passed        PERKAMINETZY
 0900 AM                                          CONTINUANCE (FAMILY)                       1054A2/6

 2/17/2014     125         Trial Coordinators     DOCKET CALL                  Hearing
 0830 AM                   Docket                                              Held

 2/17/2014     125         Law Day Docket         Sanctions (TRCP 215)         Heard (No UNDER
 09-00 AM                                                                      Ruling        ADVISEMENT
                                                                               Made)

 2/24/2014     125         Trial Setting          Trial on Merits              Passed        CASE DISPOSED
 09flOAM                                                                                     3/W      Jt


 SERVICES
                                                                                                     t
 Type        Status           Instrument Person                Requested Issued Served ReturnedReceived Tracking
                                                                                                        Tracking Deliver
                                                                                                                               To
 CITATION    SERVICE          ORIGINAL                         9/8/2011     9/9/2011    10/19/2011                 72700984    crv
 (NON-     RETURN/EXECUTED PETrnON                                                                                             AGCY-
 RESIDENT)                                                                                                                     CP/ILIAN
                                                                                                                               SERVICE
                                                                                                                               AGENCY

       150B FOREST DRJERICO NY 11753

 CITATION, SERVICE            ORIGINAL          KAMINETZKY. 9/8/2011        9/9/2011   9/13/2011                    72701328   CIV
 (NON-     RETURN/EXECUTED PETTTION             DOV AVNI                                                                       AGCY-
 RESIDENT)                                      (AKA DOV K                                                                     crvniAN
                                                AVNI)                                                                          SERVICE
                                                                                                                               AGENCY

        150-B FOREST DR JERICHO NY 11753

             SERVICE ISSUED/IN ORIGINAL                        9/8/2011     9/9/2011                                72701339   CIV
             POSSESSION OF    PETITION                                                                                         AGCY-
             SERVING AGENCY                                                                                                    CIVTUAN
                                                                                                                               SERVICE
                                                                                                                               AGENCY

        150B FOREST DRJERICO NY 11753

             SERVICE         ORIGINAL           KAMINETZKY. 9/8/2011        9/9/2011    9/13/2011                   72701340   crv
             RETURN/EXECUTED Hill llON          DOVAVNI                                                                        AGCY-
                                                (AKA DOV K                                                                     CIVILIAN
                                                AVNI)                                                                          SERVICE
                                                                                                                               AGENCY

        150-B FOREST DR JERICHO NY 11753

             SERVICE         ORIGINAL                           9/27/2011   9/28/2011 10/19/2011                    72707459   CIV
             RETURN/EXECUTED PETTTION                                                                                          AGCY-
                                                                                                                               CIVILIAN
                                                                                                                               SERVICE
                                                                                                                               AGENCY

        1609 SOUTH KIRKWOOD HOUSTON TX 77077

             SERVICE         ORIGINAL           KAMINETZKY. 9/27/2011       9/28/201110/19/2011                     72707453   CIV
             RETURN/EXECUTED PETITION           DOVAVNI                                                                        AGCY-
                                                (AKADOVK                                                                       CIVTLIAN
                                                AVNI)                                                                          SERVICE
                                                                                                                               AGENCY

        1609 SOUTH KIRKWOOD HOUSTON TX 77077




                                                                                                                                       482
httn7/www hcriitfrictr.lerk cnm/erlnr.s/niihlic/raspDfttailsPrinrino «    14-14-00410-CV

                      Petitioner,

       posoHsuTq
                     Respondent.

EXHIBIT JV TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
    Officeof Harris County District Clerk - Chris Daniel | Case (Cause)Details 201153721 -7                                        Page 1 of 1




                '«25)
                       «
                  201153721 - DOSOHS I LTD vs. KAMINETZKY, TAMAR AVNI (AKA TAMAR AVNI)» (Court
                                                                                        » •
                                                                                               Chl°notoS'cal
                                                                                                  History
                                                                                                             p.?f^
                                                                                                             All lx_J

               Summary              Appeals        Cost Statements      Transfers       Post Trial Writs      Abstracts          Parties
              Court Costs       JudgmentsTEvents      Settings       Services/Notices   Court Registry       Child Support       Images
H
            No records round.

I

Q
                  I                                                                                                                t
H




z
o
o




    IWS11




                                                                                                                             V


                                                                                                           finals -&f hum

                                                                                                           w'vML^mj                              I

    htty://vww.hcdistrictclerk.^                                                                                                    4A3&014 **~~~
    14-14-00410-CV

                      Petitioner,
             v.

       POSOHSUTg
                     Respondent

EXHIBIT 122 TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                       DOV K. AVNI                                          o„   «\
                     150-B FOREST DR.JERICHO.NY 11753                CELL# 516-318-3791                     -.
                                   APRIL 30.2014 fWED.-App. 8.1S PM1
                                                                                                                       v.9r    '
                    TO OFFICE OF CHRIS DANIEL                 FILED AFTER HOURS                              >   ' '     •4>
                                            "*"                                                                  S*.
                    CLERK OF HARRIS COUNTY CIVIL DISTRICT COURTS-

                    FEE INTAKE DEPARTMENT MOTION FOR NEW TRIAL!
                    201 CAROLINE St ,1st Fl. HOUSTON.TX 77002

                    RE Civil Cause # 1997-40590 in the lltb Judicial District Court
                    Styled as:"CH0ICE CAR WASH.Inc.etal v. DOSOHSI.LTD"

                    DEAR DEPUTY CLERK

                Enclosed herewith are Three documents-to be date stamped, processed, scanned and
                assigned withtimely and consecutive Image File numbers, then posted in appropriate
                screensof Civil Courts Information Management Svstem-so that honiudge MILLER
                who signed 3/31/14 order granting unsupported motion of 2/19/2014 by Dosohs I.Ltd.
                to modify ambiguous and limited scopetemporary injunction against the undersigned
                knows about it and grant the enclosed motions or enters findings before I appeal to 14
        \l 1. TRCP14 and TRCE 902.10(b) BUSINESS RECORDS AFFIDAVIT OF DOV K.AVNI IN SUPPORT OF HIS
                  MULTI-PRONG POSTJUDGMENT MOTION OF4/30/14-ATACK1NG ORDER OF3/31/UMOVING FORNEWTRIAL
                     [with truecopies of business and courtrecords attached or incorporated here]
        \l    2. PROPOSED ORDERGRANTING/DENYING MULTI-PRONG POST JUDGMENT MOTION OF DOVK. AVNI FILED 4/30/14


f            3. NOTICE OFSUBMISSION ON6/9/14,8AM OFMULTI-PRONG POSTJUDGMENT MOTION OFDOV K.AVNI FILED 4/30/14
              Thanking you in advance for your speedy scanning and posting of this filing and bringing

              it to attention of Judge Miller to avoid delays in his making the findings and conclusions.

                Timely mailed and filed 4/30/14 pm [after 8pm] MH V'/Tw* (^/IP)/1/)
                                                                      DOV K.AVNI-pro-se Party/Movant
                                                  150-B Forest Dr. Jericho NY11753;Cell#516-318-3791
                    With 3 documents enclosed with this letter.and served upon the following:
        • .     Mr. Eric D.Sherer At: Sherer & Crow PLLC-Attorneys for Dosohs I. Ltd[DOSLl]
                 11120 Wurtzbach Rd. Suite 300 San Antonio, TX 78230-served 4/7/14PM by CM/
                   RRR#                     _               from USPS Main Downtown office.

    f        2 .Office of Harris County Civil District Court Clerk -fee Intake -with $30 USPS money
    b^ KrtW jorder of2/28/14 attached to cover required statutory Jury Fee (returned without note)
        y]l]N /WITHCOURTESY COPY TO BE HAND DELIVERED ON THU 5/1/14 TO
    I           GhWrs ofHon. Michael David Miller at 9* Flr^ll* JDC)                          ~K^> f,/lu.
                 (gjl^M*)                                                                 DO\       AVNI




                                                                                                                 494
    14-14-00410-CV
        ^^^BSasSBSXmTSaeSKm^^Sm^am^mmmmB^SMmmmwmmaomWmMonmamWmm




         pOVKAVNl
                                         Petitioner,
                     v.

       POSOHS I,OB
                                       Respondent.

EXHIBIT p£_ TO APPELLANTS FIRST
SUPPLEMENTAL APPENDIX TO INITIAL BRIEF
                                                                                                ml
g                               CAUSE NO. 1997-40590
^       DOSOHS LLTD rrjOSLI"]- designated plaintiff M>
«      choice CAR wash hic.,BUSiNESS&OWNERSHiP )(dismissed for want of                                 °-<        a
v      LIABUJTIESTAKEOVER CORPORATION [Del.] Inc )(prosecution 3/23/11 and]                             j         ,&>             >
%      dov avni kaminetzky aka dov K. avni,and k applications to modify or                              /               >-
*   STATE OF TE XASI TRCP14 &TRCE 902.10(b) BUSINESS RECORDS AFFIDAVIT OF DOV K.AVNI IN SUPPORT OF HIS                          '4*
|              MULTI-PRONG POST JUDGMENT MOTION OF 4/3B/14-ATACK1NG 3/31/140RDER MOVING FOR MEW TRIAL             -"'-..
«   COUNTY OF HARRIS 1     [with true copies of business and court records attached or incorporated here!
|   before me the undersigned authority.personally appeared this 5th day of APRIL,2014 in HoustonJX
o

    DOV K. AVNI a/k/a Dov Avni Kaminetzky ["Dov" ] - who, by me duly sworn, deposed as follows:
    1. My nameis Dov K.Avni a/k/a Dov AvniKaminetzky.l am over21 yearsold.ofsound mind.capable
    to make this affidavitand I am personally acquainted with the records -copies of which I attached.

    and facts I recite and swear to here-both personally and as assignee of record In Harris County of

    SPECIFIC causes of action owned by prior corporate owners of real property made subject hereof

    aftertheirTX corporate charters were forfeited for not filing their annual TX Franchise Tax reports.
    or as result of these entities losing control and income from their valuable assets as result of the

    tortious acts of Plaintiff/Ctr-Def DOSOHS I.Ltd f"DOSL1"1-and its predecessor FDIC in its corporate

    capacity andas Receiver/Liquidator of security bank HOUSTON-Wavs.de Dr. branch ."SECURITY^WI
    whose environmental contamination related liabilities DOSL1 ASSUMED in 3Q'96 -when it acquired

    from FDIC entities certain liens "SECURITY-Wheld bv when it failed in FEB.1989 and was liquidated.

    2.I am familiar with FRAUDS-whlch fdic perpetrated in both capacities through account officer Lavalle

    who concealedcontamination ofSoftouch CarWash"soil+underground waterequiferfrom leaking
    fuel distribution lines to continue unchecked.FDIC concealed Sep'91 test results from its then owner

    Samantha and from choice acquisitions No THREE.Inc.f'CA3"1 and myself as lessees of "Softouch' in

    the 8/90 through 1993 era-despite its 9/17/91 obligation to do co-which liabilities DOSL1 assumed in
    return for heavily discounted priceof failed/matured loan package in purchased from FDIC in 1996)
    3 Iam custodian of records of myself and my wife tamar avni aka TamarAvni Kaminetzky ['Tamar1']
    who acquired fromCA-4partownerhip in "Softouch" after its corporatecharterwas forfeited 2/11/05
    4.1 attached, recordsas Ex"a-k".I kept them for myself and for my my wife Tamar Avni in the regular
    courseof our businesses and supportof litigation defenses .Itwas regular courseof ourselvesand
    ouragents.employees or independent contractors we retained for business.tax work orTXlitigation
    with knowledge of the act,event, condition, opinion ordiagnosis, recorded to makethe record orto
    transmit information thereof to be included in that record,-that record was made at or near the time
    orreasonably thereafter. Theattached copiesare exactduplicates of ouroriginal businessrecords.
                                                       -1-




                                                                                                             495
\ if. Attached are -—pages of records.of —seperate documents from our business and court records '» f^f o^fl J
   which Imimborod sequentially and marked with appropriate exhibit numbeTSaWd-thhrieauoo number                          /^
   O.Said       pages of records were kept by myself on behalfof myself and my wife Tamar Avni in the                     ( r'V/v
   regular courseof ourbusinesses andlitigation activrties.and itwas regular courseof bothof us and
   for agents.employees or independent contractors we retained forbusiness,taxworkorTXlitigation
   with knowledge of the act,event, condition, opinion or diagnosis, recorded to makethe record orto
   transmit information thereof to be included in that record; and that record was made at or near the

   time or reasonablythereafter. The copies [attached are exact duplicates of those original records.
   B.I reserve my rights tosupplement this affidavit and my motion by4gJM and will then pay the motion fee
   ft. Iwill file additional sets of bulky appendix containing the records/exhibits proving this affidavit andthe

   undelving multi-prong motion which it supports-if additional copiesarerequired by the courtand Iwill pay

   the clerkof this courtor its front desk deputiesthe required statutory motion fees-rawer tham mail them in.

   FurtherAffiantSayethNot                                       /W ^ Aw (l//^V )
                                                          Dov KAvni a/k/aDovAvni Kaminetzky
                                                          Pro-se Appellant/Movant herein
                                                          150-B Forest DrJer.cho.NY 11753

                                                                          "Affiant"

   SWORN TOand SUBSCRIBED BEFORE ME by Dov KAvni whom Iidentified by his NYState Driver's License

   No. ""3-^ VdrfjO" (expires onH|fl-L)onthis.                           rof April 2014.


                                             NOTARY PUBLIC                   )R THE STATE OF TEXAS




          MATTHEW V GARCIA
        My Commission Expires
            January 18. 2017




                                                                                                                    496